--------------------------------------------------------------------------------

AMENDED AND RESTATED CREDIT AGREEMENT

dated as of April 16, 2007

among

WORLD FUEL SERVICES CORPORATION,

WORLD FUEL SERVICES EUROPE, LTD.

WORLD FUEL SERVICES (SINGAPORE) PTE. LTD.

Each a “Company” and collectively, the “Companies”

THE VARIOUS FINANCIAL INSTITUTIONS PARTY HERETO,

as Lenders,

and

LASALLE BANK NATIONAL ASSOCIATION,

as Administrative Agent

 

--------------------------------------------------------------------------------

LASALLE BANK NATIONAL ASSOCIATION,

as Arranger

HSBC BANK USA,

as Documentation Agent,

REGIONS BANK, N.A.

as Syndication Agent

and

JPMORGAN CHASE BANK, N.A.

as Syndication Agent



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

          Page SECTION 1    DEFINITIONS    1

1.1

   Definitions    1

1.2

   Other Interpretive Provisions    19 SECTION 2    COMMITMENTS OF THE LENDERS;
BORROWING, CONVERSION AND LETTER OF CREDIT PROCEDURES    19

2.1

   Commitments    19   

2.1.1       Revolving Loan Commitment

   19   

2.1.2       L/C Commitment

   20   

2.1.3       Incremental Commitment

   20   

2.1.4       Credit Extensions; Obligations

   20

2.2

   Loan Procedures    21   

2.2.1       Various Types of Loans

   21   

2.2.2       Borrowing Procedures

   21   

2.2.3       Conversion and Continuation Procedures

   21

2.3

   Letter of Credit Procedures    23   

2.3.1       L/C Applications

   23   

2.3.2       Participations in Letters of Credit

   23   

2.3.3       Reimbursement Obligations

   24   

2.3.4       Funding by Lenders to Issuing Lender

   24

2.4

   Commitments Several    25

2.5

   Certain Conditions    25 SECTION 3    EVIDENCING OF LOANS    25

3.1

   Notes    25

3.2

   Recordkeeping    25 SECTION 4    INTEREST    25

4.1

   Interest Rates    25

4.2

   Interest Payment Dates    26

4.3

   Setting and Notice of LIBOR Rates    26

4.4

   Computation of Interest    26 SECTION 5    FEES    26

5.1

   Non-Use Fee    26

5.2

   Letter of Credit Fees    27

5.3

   Administrative Agent’s Fees    27 SECTION 6    REDUCTION OR TERMINATION OF
THE REVOLVING COMMITMENT; PREPAYMENTS    27

6.1

   Reduction or Termination of the Revolving Commitment    27   

6.1.1       Voluntary Reduction or Termination of the Revolving Commitment

   27

 

i



--------------------------------------------------------------------------------

  

6.1.2       All Reductions of the Revolving Commitment

   28

6.2

   Prepayments    28

6.3

   Manner of Prepayments    28   

6.3.1       All Prepayments

   28

6.4

   Repayments    28   

6.4.1       Revolving Loans

   28 SECTION 7    MAKING AND PRORATION OF PAYMENTS; SETOFF; TAXES    28

7.1

   Making of Payments    28

7.2

   Application of Certain Payments    29

7.3

   Due Date Extension    29

7.4

   Setoff    29

7.5

   Proration of Payments    29

7.6

   Taxes    30 SECTION 8    INCREASED COSTS; SPECIAL PROVISIONS FOR LIBOR LOANS
   31

8.1

   Increased Costs    31

8.2

   Basis for Determining Interest Rate Inadequate or Unfair. If    32

8.3

   Changes in Law Rendering LIBOR Loans Unlawful    33

8.4

   Funding Losses    33

8.5

   Right of Lenders to Fund through Other Offices    34

8.6

   Discretion of Lenders as to Manner of Funding    34

8.7

   Mitigation of Circumstances; Replacement of Lenders    34

8.8

   Conclusiveness of Statements; Survival of Provisions    35 SECTION 9   
REPRESENTATIONS AND WARRANTIES    35

9.1

   Organization    35

9.2

   Authorization; No Conflict    35

9.3

   Validity and Binding Nature    35

9.4

   Financial Condition    35

9.5

   No Material Adverse Change    36

9.6

   Litigation and Contingent Liabilities    36

9.7

   Ownership of Properties; Liens    36

9.8

   Equity Ownership; Subsidiaries    36

9.9

   Pension Plans    36

9.10

   Investment Company Act    37

9.11

   Public Utility Holding Company Act    37

9.12

   Regulation U    37

9.13

   Taxes; Tax Shelter Registration    37

9.14

   Solvency, etc    38

9.15

   Environmental Matters    38

9.16

   Insurance    39

9.17

   Real Property    39

9.18

   Information    40

9.19

   Intellectual Property    40

 

ii



--------------------------------------------------------------------------------

9.20

   Burdensome Obligations    40

9.21

   Labor Matters    40

9.22

   No Default    40 SECTION 10    AFFIRMATIVE COVENANTS    40

10.1

   Reports, Certificates and Other Information    40   

10.1.1     Annual Report

   41   

10.1.2     Interim Reports

   41   

10.1.3     Compliance Certificates

   41   

10.1.4     Reports to the SEC and to Shareholders

   41   

10.1.5     Notice of Default, Litigation and ERISA Matters

   41   

10.1.6     Management Reports

   42   

10.1.7     Other Information

   42   

10.1.8     Subordinated Debt Notices

   42

10.2

   Books, Records and Inspections    42

10.3

   Maintenance of Property; Insurance    43

10.4

   Compliance with Laws; Payment of Taxes and Liabilities    44

10.5

   Maintenance of Existence, etc    44

10.6

   Use of Proceeds    44

10.7

   Employee Benefit Plans    44

10.8

   Environmental Matters    45

10.9

   Tax Shelter Registration    45

10.10

   Further Assurances    45

10.11

   Accounts    45

10.12

   Syndication    46

10.13

   New Subsidiaries    46

10.14

   OFAC/BSA Provision    47 SECTION 11    NEGATIVE COVENANTS    47

11.1

   Debt    47

11.2

   Liens    48

11.3

   Operating Leases    49

11.4

   Restricted Payments    49

11.5

   Acquisitions, Sales    49

11.6

   Modification of Organizational Documents    50

11.7

   Transactions with Affiliates    50

11.8

   Unconditional Purchase Obligations    50

11.9

   Inconsistent Agreements    50

11.10

   Business Activities    50

11.11

   Investments    51

11.12

   Fiscal Year    51

11.13

   Financial Covenants    51   

11.13.1    Consolidated Net Worth

   51   

11.13.2    [Intentionally Omitted]

   52   

11.13.3    Interest Coverage Ratio

   52

 

iii



--------------------------------------------------------------------------------

  

11.13.4     Dividends

   52   

11.13.5     Total Debt to EBITDA Ratio

   52   

11.13.6     Asset Coverage Ratio

   52

11.14

   Cancellation of Debt    52 SECTION 12    EFFECTIVENESS; CONDITIONS OF
LENDING, ETC    52

12.1

   Initial Credit Extension    52   

12.1.1       Notes

   52   

12.1.2       Authorization Documents

   52   

12.1.3       Consents, etc

   53   

12.1.4       Letter of Direction

   53   

12.1.5       Guaranty

   53   

12.1.6       Pledge Agreement

   53   

12.1.7       Subordination Agreements

   53   

12.1.8       Opinions of Counsel

   53   

12.1.9       Insurance

   53   

12.1.10     Payment of Fees

   53   

12.1.11     Environmental Reports

   54   

12.1.12     Search Results; Lien Terminations

   54   

12.1.13     Filings, Registrations and Recordings

   54   

12.1.14     Compliance Certificate

   54   

12.1.15     Closing Certificate; Solvency Certificate

   54   

12.1.16     Other

   54

12.2

   Conditions    54   

12.2.1       Compliance with Warranties, No Default, etc

   54   

12.2.2       Confirmatory Certificate

   55 SECTION 13    EVENTS OF DEFAULT AND THEIR EFFECT    55

13.1

   Events of Default    55   

13.1.1       Non-Payment of the Loans, etc

   55   

13.1.2       Non-Payment of Other Debt

   55   

13.1.3       Other Material Obligations

   55   

13.1.4       Bankruptcy, Insolvency, etc

   56   

13.1.5       Non-Compliance with Loan Documents

   56   

13.1.6       Representations; Warranties

   56   

13.1.7       Pension Plans

   56   

13.1.8       Judgments

   56   

13.1.9       Invalidity of Collateral Documents, etc

   56   

13.1.10     Invalidity of Subordination Provisions, etc

   57   

13.1.11     Material Adverse Effect

   57   

13.1.12     Change of Control

   57   

13.1.13     Stock Certificates; Legal Opinions

   57

13.2

   Effect of Event of Default    57

 

iv



--------------------------------------------------------------------------------

SECTION 14    THE ADMINISTRATIVE AGENT    58

14.1

   Appointment and Authorization    58

14.2

   Issuing Lender    58

14.3

   Delegation of Duties    58

14.4

   Exculpation of Administrative Agent    58

14.5

   Reliance by Administrative Agent    59

14.6

   Notice of Default    59

14.7

   Credit Decision    60

14.8

   Indemnification    60

14.9

   Administrative Agent in Individual Capacity    61

14.10

   Successor Administrative Agent    61

14.11

   Collateral Matters    61

14.12

   Administrative Agent May File Proofs of Claim    62

14.13

   Other Agents; Arrangers and Managers    62 SECTION 15    GENERAL    63

15.1

   Waiver; Amendments    63

15.2

   Confirmations    63

15.3

   Notices    63

15.4

   Computations    64

15.5

   Costs, Expenses and Taxes    64

15.6

   Assignments; Participations    65   

15.6.1     Assignments

   65   

15.6.2     Participations

   66

15.7

   Register    66

15.8

   GOVERNING LAW    66

15.9

   Confidentiality    66

15.10

   Severability    67

15.11

   Nature of Remedies    67

15.12

   Entire Agreement    68

15.13

   Counterparts    68

15.14

   Successors and Assigns    68

15.15

   Captions    68

15.16

   INDEMNIFICATION BY THE COMPANIES    68

15.17

   Nonliability of Lenders    69

15.18

   Customer Identification - USA PATRIOT Act Notice    70

15.19

   Joint and Several Obligations    70

15.20

   FORUM SELECTION AND CONSENT TO JURISDICTION    71

15.21

   WAIVER OF JURY TRIAL    72

ANNEX A

      i

 

v



--------------------------------------------------------------------------------

ANNEXES

 

ANNEX A    Lenders and Pro Rata Shares ANNEX B    Addresses for Notices
SCHEDULES SCHEDULE 1.1(a)    Guarantors SCHEDULE 1.1(b)    Pledged Stock of
Foreign Subsidiaries SCHEDULE 9.6    Litigation and Contingent Liabilities
SCHEDULE 9.8    Subsidiaries SCHEDULE 9.15    Environmental Matters SCHEDULE
9.16    Insurance SCHEDULE 9.17    Real Property SCHEDULE 9.21    Labor Matters
SCHEDULE 11.1    Existing Debt SCHEDULE 11.2    Existing Liens SCHEDULE 11.4   
Permitted Stock Purchase Programs SCHEDULE 11.11    Investments SCHEDULE 12.1   
Debt to be Repaid EXHIBITS EXHIBIT A    Form of Note (Section 3.1) EXHIBIT B   
Form of Compliance Certificate (Section 10.1.3) EXHIBIT C    [Intentionally
Omitted] EXHIBIT D    Form of Assignment Agreement (Section 15.6.1) EXHIBIT E   
Form of Notice of Borrowing (Section 2.2.2) EXHIBIT F    Form of Notice of
Continuation (Section 2.2.3) EXHIBIT G    Form of Guaranty EXHIBIT G-1    Form
of Limited Guaranty EXHIBIT H    Form of Pledge Agreement EXHIBIT I    Form of
Solvency Certificate



--------------------------------------------------------------------------------

AMENDED AND RESTATED CREDIT AGREEMENT

THIS AMENDED AND RESTATED CREDIT AGREEMENT dated as of April 16th, 2007 (this
“Agreement”) is entered into among WORLD FUEL SERVICES CORPORATION (“WFS”) WORLD
FUEL SERVICES EUROPE, LTD (“WFS Europe”), WORLD FUEL SERVICES (SINGAPORE) PTE.
LTD (“WFS Singapore”, and together with WFS and WFS Europe each a “Company” and
collectively the “Companies”), the financial institutions that are or may from
time to time become parties hereto (together with their respective successors
and assigns, the “Lenders”) and LASALLE BANK NATIONAL ASSOCIATION (in its
individual capacity, “LaSalle”), as administrative agent for the Lenders, and
amends, modified and restates, the Credit Agreement, dated as of December 19,
2003, among, WFS, LaSalle and the Lenders party thereto, as amended by First
Amendment to Credit Agreement, dated as of March 31, 2004, among WFS, LaSalle
and the Lenders, as amended by Second Amendment to Credit Agreement, dated as of
September 29, 2004, among WFS, LaSalle and the Lenders, as amended by Third
Amendment to Credit Agreement, dated as of May 25, 2005 among WFS, LaSalle and
the Lenders and as further amended by Fourth Amendment to Credit Agreement,
dated as of August 19, 2005, among WFS, LaSalle and the Lenders (the “Original
Credit Agreement”).

The Lenders have agreed to make available to the Company a revolving credit
facility (which includes letters of credit) upon the terms and conditions set
forth herein.

In consideration of the mutual agreements herein contained, the parties hereto
agree as follows:

SECTION 1 DEFINITIONS.

1.1 Definitions. When used herein the following terms shall have the following
meanings:

Account Debtor is defined in the UCC.

Account or Accounts is defined in the UCC.

Acquisition means any transaction or series of related transactions for the
purpose of or resulting, directly or indirectly, in (a) the acquisition of all
or substantially all of the assets of a Person, or of all or substantially all
of any business or division of a Person, (b) the acquisition of in excess of 50%
of the Capital Securities of any Person, or otherwise causing any Person to
become a Subsidiary, or (c) a merger or consolidation or any other combination
with another Person (other than a Person that is already a Subsidiary).



--------------------------------------------------------------------------------

Administrative Agent means LaSalle in its capacity as administrative agent for
the Lenders hereunder and any successor thereto in such capacity.

Affected Loan - see Section 8.3.

Affiliate of any Person means (a) any other Person which, directly or
indirectly, controls or is controlled by or is under common control with such
Person, (b) any officer or director of such Person and (c) with respect to any
Lender, any entity administered or managed by such Lender or an Affiliate or
investment advisor thereof and which is engaged in making, purchasing, holding
or otherwise investing in commercial loans. A Person shall be deemed to be
“controlled by” any other Person if such Person possesses, directly or
indirectly, power to vote 5% or more of the securities (on a fully diluted
basis) having ordinary voting power for the election of directors or managers or
power to direct or cause the direction of the management and policies of such
Person whether by contract or otherwise. Unless expressly stated otherwise
herein, neither the Administrative Agent nor any Lender shall be deemed an
Affiliate of any Loan Party.

Agent Fee Letter means the Fee letter dated as of October 31, 2003, between WFS
and the Administrative Agent and which, as of the date hereof, the other
Companies shall be deemed to be a party to.

Agreement - see the Preamble.

Applicable Margin means, for any day, the rate per annum set forth below
opposite the level (the “Level”) then in effect, it being understood that the
Applicable Margin for (i) LIBOR Loans shall be the percentage set forth under
the column “LIBOR Margin”, (ii) Base Rate Loans shall be the percentage set
forth under the column “Base Rate Margin”, (iii) the Non-Use Fee Rate shall be
the percentage set forth under the column “Non-Use Fee Rate” and (iv) the L/C
Fee shall be the percentage set forth under the column “L/C Fee Rate”:

 

Level

  

Total Debt to EBITDA Ratio

  

LIBOR

Margin

   

Base Rate

Margin

   

Non-Use

Fee Rate

   

L/C Fee

Rate

 

I

   Greater than or equal to 1.50:1    1.75 %   .75 %   .375 %   1.75 %

II

   Greater than or equal to 1.25:1 but less than 1.50:1    1.50 %   .50 %   .375
%   1.50 %

III

   Greater than or equal to 1.00:1 but less than 1.25:1    1.25 %   .25 %   .250
%   1.25 %

IV

   Less than 1.00:1    1.00 %   0 %   .250 %   1.00 %

The LIBOR Margin, the Base Rate Margin, the Non-Use Fee Rate and the L/C Fee
Rate shall be adjusted, to the extent applicable, on the fifth (5th) Business
Day after the Companies provide or are required to provide the annual and
quarterly financial statements and other

 

2



--------------------------------------------------------------------------------

information pursuant Section 10.1.1 or 10.1.2, as applicable, and the related
Compliance Certificate, pursuant to Section 10.1.3. Notwithstanding anything
contained in this paragraph to the contrary, (a) if the Companies fail to
deliver such financial statements and Compliance Certificate in accordance with
the provisions of Section 10.1.1, 10.1.2 and 10.1.3, the LIBOR Margin, the Base
Rate Margin, the Non-Use Fee Rate and the L/C Fee Rate shall be based upon Level
I above beginning on the date such financial statements and Compliance
Certificate were required to be delivered until the fifth (5th) Business Day
after such financial statements and Compliance Certificate are actually
delivered, whereupon the Applicable Margin shall be determined by the then
current Level; and (b) no reduction to any Applicable Margin shall become
effective at anytime when an Event of Default or Unmatured Event of Default has
occurred and is continuing.

Asset Coverage Amount means an amount equal to the total of (a) 80% of the
unpaid amount of all Eligible Accounts plus (b) 50% of the value of all Eligible
Inventory valued at the lower of cost or market plus (c) 100% of the amount, if
any, by which cash shown on WFS’s balance sheet exceeds $15,000,000.

Asset Disposition means the sale, lease, assignment or other transfer for value
(each, a “Disposition”) by any Loan Party to any Person (other than a Loan
Party) of any asset or right of such Loan Party (including, the loss,
destruction or damage of any thereof or any actual or threatened (in writing to
any Loan Party) condemnation, confiscation, requisition, seizure or taking
thereof) other than (a) the Disposition of any asset which is to be replaced,
and is in fact replaced, within 30 days with another asset performing the same
or a similar function, and (b) the sale or lease of inventory in the ordinary
course of business.

Assignee - see Section 15.6.1.

Assignment Agreement - see Section 15.6.1.

Attorney Costs means, with respect to any Person, all reasonable fees and
charges of any counsel to such Person, the reasonable allocable cost of internal
legal services of such Person, all reasonable disbursements of such internal
counsel and all court costs and similar legal expenses.

Bank Product Agreements means those certain cash management and other service
agreements entered into from time to time between any Loan Party and a Lender or
its Affiliates in connection with any of the Bank Products.

Bank Products Obligations means all obligations, liabilities, contingent
reimbursement obligations, fees and expenses owing by the Loan Parties to any
Lender or its Affiliates pursuant to or evidenced by the Bank Product Agreements
and irrespective of whether for the payment of money, whether direct or
indirect, absolute or contingent, due or to become due, now existing or
hereafter arising, and including all such amounts that a Loan Party is obligated
to reimburse to the Administrative Agent or any Lender as a result of the
Administrative Agent or such Lender purchasing participations or executing
indemnities or reimbursement obligations with respect to the Bank Products
provided to the Loan Parties pursuant to the Bank Product Agreements.

 

3



--------------------------------------------------------------------------------

Bank Products means any service or facility extended to any Loan Party by any
Lender or its Affiliates including: (a) credit cards, (b) credit card processing
services, (c) debit cards, (d) purchase cards, (e) ACH Transactions, (f) cash
management, including controlled disbursement, accounts or services, or
(g) Hedging Agreements.

Base Rate means at any time the Prime Rate.

Base Rate Loan means any Loan which bears interest at or by reference to the
Base Rate.

Base Rate Margin – see the definition of Applicable Margin.

BSA – see Section 10.4.

Business Day means any day on which LaSalle is open for commercial banking
business in Chicago, Illinois and, in the case of a Business Day which relates
to a LIBOR Loan, on which dealings are carried on in the London interbank
Eurodollar market.

Capital Expenditures means all expenditures which, in accordance with GAAP,
would be required to be capitalized and shown on the consolidated balance sheet
of WFS, including expenditures in respect of Capital Leases, but excluding
expenditures made in connection with the replacement, substitution or
restoration of assets to the extent financed (a) from insurance proceeds (or
other similar recoveries) paid on account of the loss of or damage to the assets
being replaced or restored or (b) with awards of compensation arising from the
taking by eminent domain or condemnation of the assets being replaced.

Capital Lease means, with respect to any Person, any lease of (or other
agreement conveying the right to use) any real or personal property by such
Person that, in conformity with GAAP, is accounted for as a capital lease on the
balance sheet of such Person.

Capital Securities means, with respect to any Person, all shares, interests,
participations or other equivalents (however designated, whether voting or
non-voting) of such Person’s capital, whether now outstanding or issued or
acquired after the Closing Date, including common shares, preferred shares,
membership interests in a limited liability company, limited or general
partnership interests in a partnership or any other equivalent of such ownership
interest.

Cash Collateralize means to deliver cash collateral to the Administrative Agent,
to be held as cash collateral for outstanding Letters of Credit, pursuant to
documentation satisfactory to the Administrative Agent. Derivatives of such term
have corresponding meanings.

Cash Equivalent Investment means, at any time, (a) any evidence of Debt,
maturing not more than one year after such time, issued or guaranteed by the
United States Government or any agency thereof, (b) commercial paper, maturing
not more than one year from the date of issue, or corporate demand notes, in
each case (unless issued by a Lender or its holding company) rated at least A-l
by Standard & Poor’s Ratings Services, a division of The McGraw-Hill Companies,
Inc. or P-l by Moody’s Investors Service, Inc., (c) any certificate of deposit,
time deposit or banker’s acceptance, maturing not more than one year after such
time, or any overnight Federal

 

4



--------------------------------------------------------------------------------

Funds transaction that is issued or sold by any Lender or its holding company
(or by a commercial banking institution that is a member of the Federal Reserve
System and has a combined capital and surplus and undivided profits of not less
than $500,000,000), (d) any repurchase agreement entered into with any Lender
(or commercial banking institution of the nature referred to in clause (c))
which (i) is secured by a fully perfected security interest in any obligation of
the type described in any of clauses (a) through (c) above and (ii) has a market
value at the time such repurchase agreement is entered into of not less than
100% of the repurchase obligation of such Lender (or other commercial banking
institution) there under and (e) money market accounts or mutual funds which
invest exclusively in assets satisfying the foregoing requirements, and
(f) other short term liquid investments approved in writing by the
Administrative Agent.

CERCLA – see Section 9.15(a).

Change of Control means that, except to the extent set forth on Schedule 9.8
hereto, any Company shall cease to, directly or indirectly, own and control 100%
of each class of the outstanding Capital Securities of its respective
Subsidiaries.

Closing Date - see Section 12.1.

Code means the Internal Revenue Code of 1986.

Collateral Documents means, collectively, the Pledge Agreements, each UCC
financing statement, any control agreement and any other agreement or instrument
pursuant to which any Company, any Subsidiary or any other Person grants or
purports to grant collateral to the Administrative Agent for the benefit of the
Lenders or otherwise relates to such collateral.

Commitment means, as to any Lender, such Lender’s commitment to make Loans, and
to issue or participate in Letters of Credit, under this Agreement. The initial
amount of each Lender’s commitment to make Loans is set forth on Annex A.

Company or Companies - see the Preamble.

Compliance Certificate means a Compliance Certificate in substantially the form
of Exhibit B.

Computation Period means each period of four consecutive Fiscal Quarters ending
on the last day of a Fiscal Quarter.

Consolidated Net Worth means, with respect to WFS and its Subsidiaries,
consolidated assets less consolidated liabilities, all as determined pursuant to
GAAP applied on a basis consistent with the financial statements defined
pursuant to Section 10.1.1 and Section 10.1.2.

Consolidated Net Income means, with respect to WFS and its Subsidiaries for any
period, the net income (or loss) of WFS and its Subsidiaries for such period,
excluding any gains from Asset Dispositions, any extraordinary gains and any
gains from discontinued operations.

 

5



--------------------------------------------------------------------------------

Contingent Liability means, with respect to any Person, each obligation and
liability of such Person and all such obligations and liabilities of such Person
incurred pursuant to any agreement, undertaking or arrangement by which such
Person: (a) guarantees, endorses or otherwise becomes or is contingently liable
upon (by direct or indirect agreement, contingent or otherwise, to provide funds
for payment, to supply funds to, or otherwise to invest in, a debtor, or
otherwise to assure a creditor against loss) the indebtedness, dividend,
obligation or other liability of any other Person in any manner (other than by
endorsement of instruments in the course of collection), including any
indebtedness, dividend or other obligation which may be issued or incurred at
some future time; (b) guarantees the payment of dividends or other distributions
upon the Capital Securities of any other Person; (c) undertakes or agrees
(whether contingently or otherwise): (i) to purchase, repurchase, or otherwise
acquire any indebtedness, obligation or liability of any other Person or any
property or assets constituting security therefor, (ii) to advance or provide
funds for the payment or discharge of any indebtedness, obligation or liability
of any other Person (whether in the form of loans, advances, stock purchases,
capital contributions or otherwise), or to maintain solvency, assets, level of
income, working capital or other financial condition of any other Person, or
(iii) to make payment to any other Person other than for value received;
(d) agrees to lease property or to purchase securities, property or services
from such other Person with the purpose or intent of assuring the owner of such
indebtedness or obligation of the ability of such other Person to make payment
of the indebtedness or obligation; (e) to induce the issuance of, or in
connection with the issuance of, any letter of credit for the benefit of such
other Person; or (f) undertakes or agrees otherwise to assure a creditor against
loss. The amount of any Contingent Liability shall (subject to any limitation
set forth herein) be deemed to be the outstanding principal amount (or maximum
permitted principal amount, if larger) of the indebtedness, obligation or other
liability guaranteed or supported thereby. Notwithstanding anything to the
contrary herein, Contingent Liabilities shall not include guarantees by the
Companies of obligations of their Subsidiaries.

Controlled Group means all members of a controlled group of corporations, all
members of a controlled group of trades or businesses (whether or not
incorporated) under common control and all members of an affiliated service
group which, together with the Companies or any of their Subsidiaries, are
treated as a single employer under Section 414 of the Code or Section 4001 of
ERISA.

Debt of any Person means, without duplication, (a) all indebtedness of such
Person, (b) all borrowed money of such Person, whether or not evidenced by
bonds, debentures, notes or similar instruments, (c) all obligations of such
Person as lessee under Capital Leases which have been or should be recorded as
liabilities on a balance sheet of such Person in accordance with GAAP, (d) all
obligations of such Person to pay the deferred purchase price of property or
services (excluding trade accounts payable in the ordinary course of business),
(e) all indebtedness secured by a Lien on the property of such Person, whether
or not such indebtedness shall have been assumed by such Person; provided that
if such Person has not assumed or otherwise become liable for such indebtedness,
such indebtedness shall be measured at the fair market value of such property
securing such indebtedness at the time of determination, (f) all obligations,
contingent or otherwise, with respect to the face amount of all letters of
credit (whether or not drawn), bankers’ acceptances and similar obligations
issued for the account of

 

6



--------------------------------------------------------------------------------

such Person (including the Letters of Credit), (g) all Hedging Obligations of
such Person, (h) all Contingent Liabilities of such Person and (i) all Debt of
any partnership of which such Person is a general partner. Notwithstanding
anything to the contrary herein, Debt shall not include intercompany accounts
receivable and accounts payable arising in the ordinary course of business.

Debt to be Repaid means Debt listed on Schedule 12.1.

Dollar and the sign “$” mean lawful money of the United States of America.

Domestic Subsidiary means any Subsidiary of any Company organized under the laws
of the United States of America, any state or territory thereof or the District
of Columbia.

EBITDA means, for any period, Consolidated Net Income for such period plus, to
the extent deducted in determining such Consolidated Net Income, Interest
Expense, income tax expense, depreciation and amortization for such period.

Eligible Account means an Account owing to any Company or any Subsidiary which
meets each of the following requirements:

(a) it arises from the sale or lease of goods or the rendering of services which
have been fully performed by any Company or the applicable Subsidiary; and if it
arises from the sale or lease of goods, (i) such goods comply with such Account
Debtor’s specifications (if any) and have been delivered to such Account Debtor
and (ii) any Company or the applicable Subsidiary has possession of, or if
requested by the Administrative Agent has delivered to the Administrative Agent,
delivery receipts evidencing such delivery;

(b) it is not subject to any assignment, claim or Lien;

(c) it is a valid, legally enforceable and unconditional obligation of the
Account Debtor with respect thereto, and is not subject to the fulfillment of
any condition whatsoever or any counterclaim, credit, allowance, discount,
rebate or adjustment by the Account Debtor with respect thereto, or to any claim
by such Account Debtor denying liability thereunder in whole or in part and the
Account Debtor has not refused to accept and/or has not returned or offered to
return any of the goods or services which are the subject of such Account;

(d) there is no bankruptcy, insolvency or liquidation proceeding pending by or
against the Account Debtor with respect thereto;

(e) it is not an Account arising from a “sale on approval,” “sale or return,”
“consignment” or “bill and hold” or subject to any other repurchase or return
agreement;

(f) it is not an Account with respect to which possession and/or control of the
goods sold giving rise thereto is held, maintained or retained by any Company or
any

 

7



--------------------------------------------------------------------------------

Subsidiary (or by any agent or custodian of a Company or a Subsidiary) for the
account of or subject to further and/or future direction from the Account Debtor
with respect thereto;

(g) it arises in the ordinary course of business of a Company or the applicable
Subsidiary;

(h) if the Account Debtor is the United States or any department, agency or
instrumentality thereof, a Company or the applicable Subsidiary shall, if
requested by the Administrative Agent, assign its right to payment of such
Account to the Administrative Agent pursuant to the Assignment of Claims Act of
1940, and evidence (satisfactory to the Administrative Agent) of such assignment
shall be delivered to the Administrative Agent;

(i) if a Company maintains a credit limit for an Account Debtor, the aggregate
dollar amount of Accounts due from such Account Debtor, including such Account,
does not exceed such credit limit;

(j) if the Account is evidenced by chattel paper or an instrument, the originals
of such chattel paper or instrument shall, if requested by the Administrative
Agent, be endorsed and/or assigned and delivered to the Administrative Agent or,
in the case of electronic chattel paper, shall be in the control of the
Administrative Agent, in each case in a manner satisfactory to the
Administrative Agent;

(k) such Account is evidenced by an invoice delivered to the related Account
Debtor and is not more than (i) 90 days past the due date thereof or (ii) 120
days past the original invoice date thereof, in each case according to the
original terms of sale;

(l) the Account Debtor with respect thereto is not a Company or an Affiliate of
a Company;

(m) it is not owed by an Account Debtor with respect to which 25% or more of the
aggregate amount of outstanding Accounts owed at such time by such Account
Debtor is classified as ineligible under clause (l) of this definition;

(n) if the aggregate amount of all Accounts owed by the Account Debtor thereon
exceeds 25% of the aggregate amount of all Accounts at such time, then all
Accounts owed by such Account Debtor in excess of such amount shall be deemed
ineligible; and

(o) it is otherwise not unacceptable to the Administrative Agent in its
reasonable discretion for any other reason.

An Account, which is at any time an Eligible Account, but which subsequently,
fails to meet any of the foregoing requirements, shall forthwith cease to be an
Eligible Account. Further, with respect to any Account, if the Administrative
Agent or the Required Lenders at any time

 

8



--------------------------------------------------------------------------------

hereafter determine in its or their discretion that the prospect of payment or
performance by the Account Debtor with respect thereto is materially impaired
for any reason whatsoever, such Account shall cease to be an Eligible Account
after notice of such determination is given to a Company.

Eligible Inventory means Inventory of any Company or any Subsidiary which meets
each of the following requirements:

(a) it is not subject to any assignment, claim or Lien;

(b) it is salable and not slow moving, obsolete or discontinued;

(c) it is not Inventory produced in violation of the Fair Labor Standards Act
and subject to the “hot goods” provisions contained in Title 29 U.S.C. §215;

(d) it is located in the United States or in any territory or possession of the
United States that has adopted Article 9 of the Uniform Commercial Code;

(e) it is not held by a Company or any Subsidiary on consignment;

(f) it is not “work-in-progress” Inventory;

(g) it is not supply items or packaging;

(h) it is not identified to any purchase order or contract to the extent
progress or advance payments are received with respect to such Inventory;

(i) it does not breach any of the representations, warranties or covenants
pertaining to Inventory set forth in the Loan Documents; and

(j) the Administrative Agent shall not have determined in its reasonable
discretion that it is unacceptable due to age, type, category, quality, quantity
and/or any other reason whatsoever.

Inventory which is at any time Eligible Inventory but which subsequently fails
to meet any of the foregoing requirements shall forthwith cease to be Eligible
Inventory.

Environmental Claims means all claims, however asserted, by any governmental,
regulatory or judicial authority or other Person alleging potential liability or
responsibility for violation of any Environmental Law, or for release or injury
to the environment.

Environmental Laws means all present or future federal, state or local laws,
statutes, common law duties, rules, regulations, ordinances and codes, together
with all administrative or judicial orders, consent agreements, directed duties,
requests, licenses, authorizations and permits of, and agreements with, any
governmental authority, in each case relating to any matter arising out of or
relating to public health and safety, or pollution or protection of the
environment

 

9



--------------------------------------------------------------------------------

or workplace, including any of the foregoing relating to the presence, use,
production, generation, handling, transport, treatment, storage, disposal,
distribution, discharge, emission, release, threatened release, control or
cleanup of any Hazardous Substance.

ERISA means the Employee Retirement Income Security Act of 1974.

Event of Default means any of the events described in Section 13.1.

Excluded Taxes means taxes based upon, or measured by, the Lender’s or
Administrative Agent’s (or a branch of the Lender’s or Administrative Agent’s)
overall net income, overall net receipts, or overall net profits (including
franchise taxes imposed in lieu of such taxes), but only to the extent such
taxes are imposed by a taxing authority (a) in a jurisdiction in which either
such Lender or the Administrative Agent is organized, (b) in a jurisdiction in
which either the Lender’s or the Administrative Agent’s principal office is
located, or (c) in a jurisdiction in which either such Lender’s or the
Administrative Agent’s lending office (or branch) is located.

Fiscal Quarter means a fiscal quarter of a Fiscal Year.

Fiscal Year means the fiscal year of WFS and its Subsidiaries, which period
shall be the 12-month period ending on December 31 of each year. References to a
Fiscal Year with a number corresponding to any calendar year (e.g., “Fiscal Year
2007”) refer to the Fiscal Year ending on December 31 of such calendar year.

Foreign Subsidiary means a Subsidiary other than a Domestic Subsidiary.

FRB means the Board of Governors of the Federal Reserve System or any successor
thereto.

Funded Debt means, as to any Person, all Debt of such Person that matures more
than one year from the date of its creation (or is renewable or extendible, at
the option of such Person, to a date more than one year from such date).

GAAP means generally accepted accounting principles set forth from time to time
in the opinions and pronouncements of the Accounting Principles Board and the
American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board (or agencies with
similar functions of comparable stature and authority within the U.S. accounting
profession) and the Securities and Exchange Commission, which are applicable to
the circumstances as of the date of determination.

Group - see Section 2.2.1.

Guarantors means all Subsidiaries set forth on Schedule 1.1(a) hereto and as
designated as either a limited or unlimited Guarantor on such Schedule 1.1(a).

Guaranty means the Continuing Unconditional Guaranty and the Continuing
Unconditional Limited Guaranty, substantially in the form of Exhibit G and
Exhibit G-1,

 

10



--------------------------------------------------------------------------------

respectively, executed by the Guarantors in favor of the Lenders, together with
any joinders thereto and any other guaranty executed and delivered to the
Administrative Agent or the Lenders in connection with the Obligations.

Hazardous Substances means (a) any petroleum or petroleum products, radioactive
materials, asbestos in any form that is or could become friable, urea
formaldehyde foam insulation, dielectric fluid containing levels of
polychlorinated biphenyls, radon gas and mold; (b) any chemicals, materials,
pollutant or substances defined as or included in the definition of “hazardous
substances”, “hazardous waste”, “hazardous materials”, “extremely hazardous
substances”, “restricted hazardous waste”, “toxic substances”, “toxic
pollutants”, “contaminants”, “pollutants” or words of similar import, under any
applicable Environmental Law; and (c) any other chemical, material or substance,
the exposure to, or release of which is prohibited, limited or regulated by any
governmental authority or for which any duty or standard of care is imposed
pursuant to, any Environmental Law.

Hedging Agreement means any interest rate, currency or commodity swap agreement,
cap agreement or collar agreement, and any other agreement or arrangement
designed to protect a Person against fluctuations in interest rates, currency
exchange rates or commodity prices.

Hedging Obligation means, with respect to any Person, any liability of such
Person under any Hedging Agreement. The amount of any Person’s obligation in
respect of any Hedging Obligation shall be deemed to be the incremental
obligation that would be reflected in the financial statements of such Person in
accordance with GAAP.

Incremental Commitment has the meaning specified in Section 2.1.3.

Indemnified Liabilities - see Section 15.16.

Interest Coverage Ratio means, for any Computation Period, the ratio of
(a) EBITDA for such Computation Period less Capital Expenditures for such
Computation Period to (b) cash Interest Expense for such Computation Period.

Interest Expense means for any period the consolidated interest expense of WFS
and its Subsidiaries for such period (including all imputed interest on Capital
Leases).

Interest Period means, as to any LIBOR Loan, the period commencing on the date
such Loan is borrowed or continued as, or converted into, a LIBOR Loan and
ending on the date 7 days, 14 days or one, two, three, six or nine months
thereafter as selected by a Company pursuant to Section 2.2.2 or 2.2.3, as the
case may be; provided that:

(a) if any Interest Period would otherwise end on a day that is not a Business
Day, such Interest Period shall be extended to the following Business Day unless
the result of such extension would be to carry such Interest Period into another
calendar month, in which event such Interest Period shall end on the preceding
Business Day;

 

11



--------------------------------------------------------------------------------

(b) any Interest Period that begins on a day for which there is no numerically
corresponding day in the calendar month at the end of such Interest Period shall
end on the last Business Day of the calendar month at the end of such Interest
Period; and

(c) no Company may select an Interest Period for a Revolving Loan which would
extend beyond the scheduled Termination Date.

Inventory is defined in the UCC.

Investment means, with respect to any Person, any investment in another Person,
whether by acquisition of any debt or Capital Security, by making any loan or
advance, by becoming obligated with respect to a Contingent Liability in respect
of obligations of such other Person (other than travel and similar advances to
employees in the ordinary course of business) or by making an Acquisition.

Issuing Lender means LaSalle, in its capacity as the issuer of Letters of Credit
hereunder, or any Affiliate of LaSalle that may from time to time issue Letters
of Credit, and their successors and assigns in such capacity.

LaSalle - see the Preamble.

L/C Application means, with respect to any request for the issuance of a Letter
of Credit, a letter of credit application in the form being used by the Issuing
Lender at the time of such request for the type of letter of credit requested.

L/C Fee Rate - see the definition of Applicable Margin.

Lender - see the Preamble. References to the “Lenders” shall include the Issuing
Lender; for purposes of clarification only, to the extent that LaSalle (or any
successor Issuing Lender) may have any rights or obligations in addition to
those of the other Lenders due to its status as Issuing Lender, its status as
such will be specifically referenced. In addition to the foregoing, for the
purpose of identifying the Persons entitled to share in the Collateral and the
proceeds thereof under, and in accordance with the provisions of, this Agreement
and the Collateral Documents, the term “Lender” shall include Affiliates of a
Lender providing a Bank Product.

Lender Party - see Section 15.16.

Letter of Credit - see Section 2.1.2.

LIBOR Loan means any Loan which bears interest at a rate determined by reference
to the LIBOR Rate.

LIBOR Margin - see the definition of Applicable Margin.

 

12



--------------------------------------------------------------------------------

LIBOR Office means with respect to any Lender the office or offices of such
Lender which shall be making or maintaining the LIBOR Loans of such Lender
hereunder. A LIBOR Office of any Lender may be, at the option of such Lender,
either a domestic or foreign office.

LIBOR Rate means a rate of interest equal to (a) the per annum rate of interest
at which United States dollar deposits in an amount comparable to the amount of
the relevant LIBOR Loan and for a period equal to the relevant Interest Period
are offered in the London Interbank Eurodollar market at 11:00 A.M. (London
time) two (2) Business Days prior to the commencement of such Interest Period
(or three (3) Business Days prior to the commencement of such Interest Period if
banks in London, England were not open and dealing in offshore United States
dollars on such second preceding Business Day), as displayed in the Bloomberg
Financial Markets system (or other authoritative source selected by the
Administrative Agent in its sole discretion) or, if the Bloomberg Financial
Markets system or another authoritative source is not available, as the LIBOR
Rate is otherwise determined by the Administrative Agent in its sole and
absolute discretion, divided by (b) a number determined by subtracting from 1.00
the then stated maximum reserve percentage for determining reserves to be
maintained by member banks of the Federal Reserve System for Eurocurrency
funding or liabilities as defined in Regulation D (or any successor category of
liabilities under Regulation D), such rate to remain fixed for such Interest
Period. The Administrative Agent’s determination of the LIBOR Rate shall be
conclusive, absent manifest error.

Lien means, with respect to any Person, any interest granted by such Person in
any real or personal property, asset or other right owned or being purchased or
acquired by such Person (including an interest in respect of a Capital Lease)
which secures payment or performance of any obligation and shall include any
mortgage, lien, encumbrance, title retention lien, charge or other security
interest of any kind, whether arising by contract, as a matter of law, by
judicial process or otherwise.

Loan Documents means this Agreement, the Notes, the Letters of Credit, the
Master Letter of Credit Agreement, the L/C Applications, the Agent Fee Letter,
the Guarantees, the Collateral Documents, the Subordination Agreements (if any)
and all documents, instruments and agreements delivered in connection with the
foregoing.

Loan Party means each Company, each Guarantor and each Subsidiary pledging
Collateral to the Administrative Agent for the benefit of the Lenders.

Loan or Loans means the Revolving Loans.

Margin Stock means any “margin stock” as defined in Regulation U.

Master Letter of Credit Agreement means, at any time, with respect to the
issuance of Letters of Credit, a master letter of credit agreement or
reimbursement agreement in the form, if any, being used by the Issuing Lender at
such time.

Material Adverse Effect means (a) a material adverse change in, or a material
adverse effect upon, the financial condition, operations, assets, business,
properties or prospects of the

 

13



--------------------------------------------------------------------------------

Loan Parties taken as a whole, (b) a material impairment of the ability of any
Loan Party to perform any of the Obligations under any Loan Document or (c) a
material adverse effect upon any substantial portion of the collateral under the
Collateral Documents or upon the legality, validity, binding effect or
enforceability against any Loan Party of any Loan Document.

Material Foreign Subsidiary means a Foreign Subsidiary (i) in which any
Company’s and its other Subsidiaries proportionate share of the total assets of
such Foreign Subsidiary exceeds five percent (5%) of the total assets of the
Company and its Subsidiaries, on a consolidated basis, as of the end of the most
recently completed Fiscal Year and/or (ii) which is listed on Schedule 1.1(b).

Multiemployer Pension Plan means a multiemployer plan, as defined in
Section 4001(a)(3) of ERISA, to which the Company or any other member of the
Controlled Group may have any liability.

Non-U.S. Participant - see Section 7.6(d).

Non-Use Fee Rate - see the definition of Applicable Margin.

Note means an amended and restated promissory note substantially in the form of
Exhibit A.

Notice of Borrowing - see Section 2.2.2.

Notice of Conversion/Continuation - see Section 2.2.3.

Obligations means all obligations (monetary (including post-petition interest,
allowed or not) or otherwise) of any Loan Party under this Agreement and any
other Loan Document including Attorney Costs and any reimbursement obligations
of each Loan Party in respect of Letters of Credit and surety bonds, all Hedging
Obligations permitted hereunder which are owed to any Lender, and all Bank
Products Obligations, all in each case howsoever created, arising or evidenced,
whether direct or indirect, absolute or contingent, now or hereafter existing,
or due or to become due. Notwithstanding anything to the contrary, the
Obligations of WFS Europe and WFS Singapore shall not include Loans made to, or
Letters of Credit issued for the account of, WFS; provided, however, for the
sake of clarity, the Obligations of WFS shall include Loans made to, or Letters
of Credit issued for the account of, WFS Europe and WFS Singapore. The
Obligations of WFS Europe and WFS Singapore for Loans advanced or Letters of
Credit issued for the account of either WFS Europe or WFS Singapore shall be
joint and several.

OFAC - see Section 10.4.

Operating Lease means any lease of (or other agreement conveying the right to
use) any real or personal property by any Loan Party, as lessee, other than any
Capital Lease.

Original Credit Agreement has the meaning set forth in the introductory
paragraph of this Agreement.

 

14



--------------------------------------------------------------------------------

PBGC means the Pension Benefit Guaranty Corporation and any entity succeeding to
any or all of its functions under ERISA.

Participant - see Section 15.6.2.

Pension Plan means a “pension plan”, as such term is defined in Section 3(2) of
ERISA, which is subject to Title IV of ERISA or the minimum funding standards of
ERISA (other than a Multiemployer Pension Plan), and as to which any Company or
any member of the Controlled Group may have any liability, including any
liability by reason of having been a substantial employer within the meaning of
Section 4063 of ERISA at any time during the preceding five years, or by reason
of being deemed to be a contributing sponsor under Section 4069 of ERISA.

Person means any natural person, corporation, partnership, trust, limited
liability company, association, governmental authority or unit, or any other
entity, whether acting in an individual, fiduciary or other capacity.

Pledge Agreement means each Securities Pledge Agreement, substantially in the
form of Exhibit H hereto, between a Company and the Administrative Agent or any
Subsidiary and the Administrative Agent, pursuant to which the Companies and
such Subsidiaries shall pledge to the Administrative Agent, for the benefit of
the Lenders, sixty-five percent (65%) of the capital stock of certain
Subsidiaries as set forth on Schedule 1.1(b) hereto. For sake of clarity, those
pledges represented by the Securities Pledge Agreements executed in connection
with the Original Credit Agreement which are not re-pledged pursuant to a Pledge
Agreement, shall be of no force and effect and are hereby released.

Prime Rate means, for any day, the rate of interest in effect for such day as
publicly announced from time to time by the Administrative Agent as its prime
rate (whether or not such rate is actually charged by the Administrative Agent),
which is not intended to be the Administrative Agent’s lowest or most favorable
rate of interest at any one time. Any change in the Prime Rate announced by the
Administrative Agent shall take effect at the opening of business on the day
specified in the public announcement of such change; provided that the
Administrative Agent shall not be obligated to give notice of any change in the
Prime Rate.

Pro Rata Share means:

 

  (a) with respect to a Lender’s obligation to make Revolving Loans, participate
in Letters of Credit, reimburse the Issuing Lender, and receive payments of
principal, interest, fees, costs, and expenses with respect thereto, (x) prior
to the Revolving Commitment being terminated or reduced to zero, the percentage
obtained by dividing (i) such Lender’s Revolving Commitment, by (ii) the
aggregate Revolving Commitment of all Lenders and (y) from and after the time
the Revolving Commitment has been terminated or reduced to zero, the percentage
obtained by dividing (i) the aggregate unpaid principal amount of such Lender’s
Revolving Outstandings by (ii) the aggregate unpaid principal amount of all
Revolving Outstandings; and

 

15



--------------------------------------------------------------------------------

  (b) with respect to all other matters as to a particular Lender, the
percentage obtained by dividing (i) such Lender’s Revolving Commitment, by
(ii) the aggregate amount of Revolving Commitment of all Lenders; provided that
in the event the Commitments have been terminated or reduced to zero, Pro Rata
Share shall be the percentage obtained by dividing (A) the principal amount of
such Lender’s Revolving Outstandings by (B) the principal amount of all
outstanding Revolving Outstandings.

RCRA – see Section 9.15(a).

Regulation D means Regulation D of the FRB.

Regulation U means Regulation U of the FRB.

Release has the meaning specified in CERCLA and the term “Disposal” (or
“Disposed”) has the meaning specified in RCRA; provided that in the event either
CERCLA or RCRA is amended so as to broaden the meaning of any term defined
thereby, such broader meaning shall apply as of the effective date of such
amendment; and provided, further, that to the extent that the laws of a state
wherein any affected property lies establish a meaning for “Release” or
“Disposal” which is broader than is specified in either CERCLA or RCRA, such
broader meaning shall apply.

Replacement Lender - see Section 8.7(b).

Reportable Event means a reportable event as defined in Section 4043 of ERISA
and the regulations issued thereunder as to which the PBGC has not waived the
notification requirement of Section 4043(a), or the failure of a Pension Plan to
meet the minimum funding standards of Section 412 of the Code (without regard to
whether the Pension Plan is a plan described in Section 4021(a)(2) of ERISA) or
under Section 302 of ERISA.

Required Lenders means, at any time, Lenders whose Pro Rata Shares in the
aggregate exceed 51% as determined pursuant to clause (d) of the definition of
“Pro Rata Share”.

Revolving Commitment means $220,000,000 plus the Incremental Commitment, if any,
as reduced from time to time pursuant to Section 6.1.

Revolving Loan - see Section 2.1.1.

Revolving Outstandings means, at any time, the sum of (a) the aggregate
principal amount of all outstanding Revolving Loans, plus (b) the Stated Amount
of all outstanding Letters of Credit.

SEC means the Securities and Exchange Commission or any other governmental
authority succeeding to any of the principal functions thereof.

 

16



--------------------------------------------------------------------------------

Senior Officer means, with respect to any Loan Party, any of the chief executive
officer, the chief financial officer, the chief operating officer or the
treasurer of such Loan Party.

Stated Amount means, with respect to any Letter of Credit at any date of
determination, (a) the maximum aggregate amount available for drawing thereunder
under any and all circumstances plus (b) the aggregate amount of all
unreimbursed payments and disbursements under such Letter of Credit.

Subordinated Debt means any unsecured Debt of the Companies which has
subordination terms, covenants, pricing and other terms which have been approved
in writing by the Required Lenders.

Subordination Agreements means all subordination agreements executed by a holder
of Subordinated Debt in favor of the Administrative Agent and the Lenders from
time to time after the Closing Date.

Subsidiary means, with respect to any Person, a corporation, partnership,
limited liability company or other entity of which such Person owns, directly or
indirectly, such number of outstanding Capital Securities as have more than 50%
of the ordinary voting power for the election of directors or other managers of
such corporation, partnership, limited liability company or other entity. Unless
the context otherwise requires, each reference to Subsidiaries herein shall be a
reference to Subsidiaries of the Companies.

Taxes means any and all present and future taxes, duties, levies, imposts,
deductions, assessments, charges or withholdings, and any and all liabilities
(including interest and penalties and other additions to taxes) with respect to
the foregoing, but excluding Excluded Taxes.

Termination Date means the earlier to occur of (a) December 19, 2010 or (b) such
other date on which the Commitments terminate pursuant to this Agreement. The
Company may, upon written request delivered to the Administrative Agent not
later than ninety (90) days prior to December 19, 2010, and provided that no
Event of Default or Unmatured Event of Default then exists, request the Lenders
to extend the Termination Date for one (1) additional year, subject to the
approval of the Lenders as set forth in Section 15.1 hereof. The Administrative
Agent shall provide written notice of the decision of the Lenders to the
Companies within thirty (30) days of receipt of the Companies’ request therefor.
In the event Administrative Agent fails to provide such written notice to the
Companies, the Companies’ request shall be deemed to be denied.

Termination Event means, with respect to a Pension Plan that is subject to Title
IV of ERISA, (a) a Reportable Event, (b) the withdrawal of a Company or any
other member of the Controlled Group from such Pension Plan during a plan year
in which a Company or any other member of the Controlled Group was a
“substantial employer” as defined in Section 4001(a)(2) of ERISA or was deemed
such under Section 4068(f) of ERISA, (c) the termination of such Pension Plan,
the filing of a notice of intent to terminate the Pension Plan or the treatment
of an amendment of such Pension Plan as a termination under Section 4041 of
ERISA, (d) the

 

17



--------------------------------------------------------------------------------

institution by the PBGC of proceedings to terminate such Pension Plan or (e) any
event or condition that might constitute grounds under Section 4042 of ERISA for
the termination of, or appointment of a trustee to administer, such Pension
Plan.

Total Debt means all Debt of the WFS and its Subsidiaries, determined on a
consolidated basis, excluding (a) contingent obligations in respect of
Contingent Liabilities (except with respect to standby Letters of Credit issued
for the account of a Loan Party), (b) Hedging Obligations and (c) Debt of WFS to
Subsidiaries and Debt of Subsidiaries to WFS or to other Subsidiaries.

Total Debt to EBITDA Ratio means, as of the last day of any Fiscal Quarter, the
ratio of (a) Total Debt (less 100% of the amount, if any, by which the average
daily cash balance for the three-month period ending on the date of
determination thereof exceeds $15,000,000) as of such day to (b) EBITDA for the
Computation Period ending on such day.

Total Liabilities means, with respect to the WFS and its Subsidiaries, the
aggregate amount of liabilities required to be reflected on the balance sheet of
WFS and its Subsidiaries, on a consolidated basis after eliminating all
intercompany items, determined in accordance with GAAP on a consistent basis
less any such amounts constituting Obligations.

Total Plan Liability means, at any time, the present value of all vested and
unvested accrued benefits under all Pension Plans, determined as of the then
most recent valuation date for each Pension Plan, using PBGC actuarial
assumptions for single employer plan terminations.

type – see Section 2.2.1.

UCC means the Uniform Commercial Code as in effect on the date hereof and from
time to time in the State of Illinois, provided that if by reason of mandatory
provisions of law, the perfection or the effect of perfection or non-perfection
of the security interests in any Collateral or the availability of any remedy
hereunder or under any other Loan Document is governed by the Uniform Commercial
Code as in effect on or after the date hereof in any other jurisdiction, “UCC”
means the Uniform Commercial Code as in effect in such other jurisdiction for
purposes of the provisions hereof relating to such perfection or effect of
perfection or non-perfection or availability of such remedy.

Unfunded Liability means the amount (if any) by which the present value of all
vested and unvested accrued benefits under all Pension Plans exceeds the fair
market value of all assets allocable to those benefits, all determined as of the
then most recent valuation date for each Pension Plan, using PBGC actuarial
assumptions for single employer plan terminations.

Unmatured Event of Default means any event that, if it continues uncured, will,
with lapse of time or notice or both, constitute an Event of Default.

Withholding Certificate - see Section 7.6(d).

 

18



--------------------------------------------------------------------------------

Wholly-Owned Subsidiary means, as to any Person, a Subsidiary all of the Capital
Securities of which (except directors’ qualifying Capital Securities) are at the
time directly or indirectly owned by such Person and/or another Wholly-Owned
Subsidiary of such Person.

1.2 Other Interpretive Provisions. (a) The meanings of defined terms are equally
applicable to the singular and plural forms of the defined terms.

(b) Section, Annex, Schedule and Exhibit references are to this Agreement unless
otherwise specified.

(c) The term “including” is not limiting and means “including without
limitation.”

(d) In the computation of periods of time from a specified date to a later
specified date, the word “from” means “from and including”; the words “to” and
“until” each mean “to but excluding”, and the word “through” means “to and
including.”

(e) Unless otherwise expressly provided herein, (i) references to agreements
(including this Agreement and the other Loan Documents) and other contractual
instruments shall be deemed to include all subsequent amendments, restatements,
supplements and other modifications thereto, but only to the extent such
amendments, restatements, supplements and other modifications are not prohibited
by the terms of any Loan Document, and (ii) references to any statute or
regulation shall be construed as including all statutory and regulatory
provisions amending, replacing, supplementing or interpreting such statute or
regulation.

(f) This Agreement and the other Loan Documents may use several different
limitations, tests or measurements to regulate the same or similar matters. All
such limitations, tests and measurements are cumulative and each shall be
performed in accordance with its terms.

(g) This Agreement and the other Loan Documents are the result of negotiations
among and have been reviewed by counsel to the Administrative Agent, the
Companies, the Lenders and the other parties thereto and are the products of all
parties. Accordingly, they shall not be construed against the Administrative
Agent or the Lenders merely because of the Administrative Agent’s or Lenders’
involvement in their preparation.

SECTION 2 COMMITMENTS OF THE LENDERS; BORROWING, CONVERSION

AND LETTER OF CREDIT PROCEDURES.

2.1 Commitments. On and subject to the terms and conditions of this Agreement,
each of the Lenders, severally and for itself alone, agrees to make loans to,
and to issue or participate in letters of credit for the account of, the
Companies as follows:

2.1.1 Revolving Loan Commitment. Each Lender agrees to make loans on a revolving
basis (“Revolving Loans”) from time to time until the Termination Date in such
Lender’s Pro Rata Share of such aggregate amounts as a Company may request from
all Lenders; provided that the Revolving Outstandings will not at any time
exceed the Revolving Commitment.

 

19



--------------------------------------------------------------------------------

2.1.2 L/C Commitment. Subject to Section 2.3.1, the Issuing Lender agrees to
issue letters of credit, in each case containing such terms and conditions as
are permitted by this Agreement, the applicable L/C Application and the Master
Letter of Credit Agreement and are reasonably satisfactory to the Issuing Lender
(each, a “Letter of Credit”), at the request of and for the account of any
Company from time to time before the scheduled Termination Date and, as more
fully set forth in Section 2.3.2, each Lender agrees to purchase a participation
in each such Letter of Credit; provided that (a) the aggregate Stated Amount of
all Letters of Credit shall not at any time exceed $100,000,000 and (b) the
Revolving Outstandings shall not at any time exceed the Revolving Commitment.

2.1.3 Incremental Commitment. The Companies may, at times prior to the
Termination Date, by written notice to the Administrative Agent, request an
increase in the Revolving Commitment (an “Incremental Commitment”) in an amount
not less than $1,000,000 and not to exceed such amount as would cause the
Revolving Commitment to exceed $250,000,000 from one or more Lenders (which may
include any existing Lender); provided, that any new Lender shall be subject to
the approval of the Administrative Agent. Such notice shall set forth the amount
of the Incremental Commitment (which shall be in minimum increments of
$1,000,000) and the date on which such Incremental Commitment is requested to
become effective (which shall not be less than ten (10) Business Days nor more
than thirty (30) Business Days after the date of such notice). Upon receipt of
such notice, the Administrative Agent shall use its best efforts to identify
additional Lenders so as to increase the Revolving Commitment by the Incremental
Commitment. In the event Administrative Agent is successful, the Companies and
the Lender(s) providing the Incremental Commitment shall execute and deliver to
the Administrative Agent such documentation as the Administrative Agent shall
reasonably specify to evidence the Incremental Commitment, including, without
limitation, (if applicable) an agreement pursuant to which any new Lender shall
agree to be bound by the terms of this Agreement and the other Loan Documents.
Each of the parties hereto agrees that, upon acceptance of such documents and
approval of the Incremental Commitment by the Administrative Agent, (a) the
Incremental Commitment shall be deemed effective without further action or
approval by any other Lender, (b) Annex A hereto shall be automatically replaced
with a revised Annex A reflecting the Incremental Commitment and (c) this
Agreement shall be deemed amended to the extent (but only to the extent)
necessary to reflect the existence thereof.

2.1.4 Credit Extensions; Obligations. For sake of clarity any Company may
request Revolving Loans and/or Letters of Credit hereunder; provided that the
aggregate amount of Revolving Loans outstanding to all Companies, (b) the
aggregate Letters of Credit issued for the benefit of all Companies and (c) the
Revolving Outstandings shall not at any time exceed the Revolving Commitment;
provided, further, however, (i) that any Revolving Loan and/or Letter of Credit
provided for hereunder that will ultimately benefit World Fuel Europe, World
Fuel Singapore or any Guarantor designated as a limited Guarantor on Schedule
1.1(a), must be initially issued or advanced to World Fuel Europe or World Fuel
Singapore, and (ii) no

 

20



--------------------------------------------------------------------------------

Revolving Loan and/or Letter of Credit provided for hereunder that will
ultimately benefit World Fuel Europe, World Fuel Singapore or any Guarantor
designated as a limited Guarantor on Schedule 1.1(a) shall be initially issued
or advanced to WFS. The liability of each Company with respect to the
Obligations shall be as set forth in the definition of Obligations in Section 1
hereof. Further, all extensions of credit (whether Loans or Letters of Credit)
outstanding under the Original Credit Agreement that remain Revolving
Outstandings under this Agreement shall be deemed to be Revolving Obligations of
WFS solely, and not of WFS Europe or WFS Singapore.

2.2 Loan Procedures.

2.2.1 Various Types of Loans. Each Revolving Loan shall be divided into tranches
which are either a Base Rate Loan or a LIBOR Loan (each a “type” of Loan) as the
requesting Company shall specify in the related notice of borrowing or
conversion pursuant to Section 2.2.2 or 2.2.3. LIBOR Loans having the same
Interest Period are sometimes called a “Group” or collectively “Groups”. Base
Rate Loans and LIBOR Loans may be outstanding at the same time, provided that
not more than five different Groups of LIBOR Loans shall be outstanding at any
one time. All borrowings, conversions and repayments of Revolving Loans shall be
effected so that each Lender will have a ratable share (according to its Pro
Rata Share) of all types and Groups of Loans.

2.2.2 Borrowing Procedures. The requesting Company shall give written notice
(each such written notice, a “Notice of Borrowing”) substantially in the form of
Exhibit E or telephonic notice (followed immediately by a Notice of Borrowing)
to the Administrative Agent of each proposed borrowing not later than (a) in the
case of a Base Rate borrowing, 11:00 A.M., Chicago time, on the proposed date of
such borrowing, and (b) in the case of a LIBOR borrowing, 11:00 A.M., Chicago
time, at least three Business Days prior to the proposed date of such borrowing.
Each such notice shall be effective upon receipt by the Administrative Agent,
shall be irrevocable, and shall specify the date, amount and type of borrowing
and, in the case of a LIBOR borrowing, the initial Interest Period therefor.
Promptly upon receipt of such notice, the Administrative Agent shall advise each
Lender thereof. Not later than 1:00 P.M., Chicago time, on the date of a
proposed borrowing, each Lender shall provide the Administrative Agent at the
office specified by the Administrative Agent with immediately available funds
covering such Lender’s Pro Rata Share of such borrowing and, so long as the
Administrative Agent has not received written notice that the conditions
precedent set forth in Section 12 with respect to such borrowing have not been
satisfied, the Administrative Agent shall pay over the funds received by the
Administrative Agent to such Company on the requested borrowing date. Each
borrowing shall be on a Business Day. Each Base Rate borrowing shall be in an
aggregate amount of at least $100,000 or an integral multiple of $100,000, and
each LIBOR borrowing shall be in an aggregate amount of at least $100,000 or an
integral multiple of $100,000.

2.2.3 Conversion and Continuation Procedures. (a) Subject to Section 2.2.1, a
requesting Company may, upon irrevocable written notice to the Administrative
Agent in accordance with clause (b) below:

(A) elect, as of any Business Day, to convert any Loans (or any part thereof in
an aggregate amount not less than $100,000 or a higher integral multiple of
$100,000) into Loans of the other type; or

 

21



--------------------------------------------------------------------------------

(B) elect, as of the last day of the applicable Interest Period, to continue any
LIBOR Loans having Interest Periods expiring on such day (or any part thereof in
an aggregate amount not less than $100,000 or a higher integral multiple of
$100,000) for a new Interest Period;

provided that after giving effect to any prepayment, conversion or continuation,
the aggregate principal amount of each Group of LIBOR Loans shall be at least
$100,000 or an integral multiple of $100,000.

(b) A requesting Company shall give written notice (each such written notice, a
“Notice of Conversion/Continuation”) substantially in the form of Exhibit F or
telephonic notice (followed immediately by a Notice of Conversion/Continuation)
to the Administrative Agent of each proposed conversion or continuation not
later than (i) in the case of conversion into Base Rate Loans, 11:00 A.M.,
Chicago time, on the proposed date of such conversion and (ii) in the case of
conversion into or continuation of LIBOR Loans, 11:00 A.M., Chicago time, at
least three Business Days prior to the proposed date of such conversion or
continuation, specifying in each case:

(A) the proposed date of conversion or continuation;

(B) the aggregate amount of Loans to be converted or continued;

(C) the type of Loans resulting from the proposed conversion or continuation;
and

(D) in the case of conversion into, or continuation of, LIBOR Loans, the
duration of the requested Interest Period therefor.

(c) If upon the expiration of any Interest Period applicable to LIBOR Loans, the
applicable Company has failed to select timely a new Interest Period to be
applicable to such LIBOR Loans, such Company shall be deemed to have elected to
convert such LIBOR Loans into Base Rate Loans effective on the last day of such
Interest Period.

(d) The Administrative Agent will promptly notify each Lender of its receipt of
a notice of conversion or continuation pursuant to this Section 2.2.3 or, if no
timely notice is provided by the applicable Company, of the details of any
automatic conversion.

(e) Any conversion of a LIBOR Loan on a day other than the last day of an
Interest Period therefor shall be subject to Section 8.4.

 

22



--------------------------------------------------------------------------------

2.3 Letter of Credit Procedures.

2.3.1 L/C Applications. Each Company shall execute and deliver to the Issuing
Lender, a Master Letter of Credit Agreement from time to time in effect. A
requesting Company shall give notice to the Administrative Agent and the Issuing
Lender of the proposed issuance of each Letter of Credit on a Business Day which
is at least three Business Days (or such lesser number of days as the
Administrative Agent and the Issuing Lender shall agree in any particular
instance in their sole discretion) prior to the proposed date of issuance of
such Letter of Credit. Each such notice shall be accompanied by an L/C
Application, duly executed by the applicable Company and in all respects
satisfactory to the Administrative Agent and the Issuing Lender, together with
such other documentation as the Administrative Agent or the Issuing Lender may
request in support thereof, it being understood that each L/C Application shall
specify, among other things, the date on which the proposed Letter of Credit is
to be issued, the expiration date of such Letter of Credit (which shall not be
later than the earlier of (i) one year after the date of issuance of the Letter
of Credit or (ii) 25 days prior to the scheduled Termination Date, unless such
Letter of Credit is Cash Collateralized) and whether such Letter of Credit is to
be transferable in whole or in part. Any Letter of Credit outstanding after the
scheduled Termination Date which is Cash Collateralized for the benefit of the
Issuing Lender shall be the sole responsibility of the Issuing Lender. So long
as the Issuing Lender has not received written notice that the conditions
precedent set forth in Section 12 with respect to the issuance of such Letter of
Credit have not been satisfied, the Issuing Lender shall issue such Letter of
Credit on the requested issuance date. The Issuing Lender shall promptly advise
the Administrative Agent of the issuance of each Letter of Credit and of any
amendment thereto, extension thereof or event or circumstance changing the
amount available for drawing thereunder. In the event of any inconsistency
between the terms of the Master Letter of Credit Agreement, any L/C Application
and the terms of this Agreement, the terms of this Agreement shall control.

2.3.2 Participations in Letters of Credit. Concurrently with the issuance of
each Letter of Credit, the Issuing Lender shall be deemed to have sold and
transferred to each Lender with a Revolving Loan Commitment, and each such
Lender shall be deemed irrevocably and unconditionally to have purchased and
received from the Issuing Lender, without recourse or warranty, an undivided
interest and participation, to the extent of such Lender’s Pro Rata Share, in
such Letter of Credit and the Companies’ reimbursement obligations with respect
thereto. If the Companies do not pay any reimbursement obligation when due, the
Companies shall be deemed to have immediately requested that the Lenders make a
Revolving Loan which is a Base Rate Loan in a principal amount equal to such
reimbursement obligations; provided, however, that WFS Europe and WFS Singapore
shall have no repayment obligations in connection with such Base Rate Loans
resulting from unpaid reimbursement obligations in connection with Letters of
Credit issued solely for the account of WFS. The Administrative Agent shall
promptly notify such Lenders of such deemed request and, without the necessity
of compliance with the requirements of Section 2.2.2, 12.2 or otherwise such
Lender shall make available to the Administrative Agent its Pro Rata Share of
such Loan. The proceeds of such Loan shall be paid over by the Administrative
Agent to the Issuing Lender for the account of the Companies in satisfaction of
such reimbursement obligations. For the purposes of this Agreement, the
unparticipated portion of each Letter of Credit shall be deemed to be the
Issuing Lender’s “participation” therein. The Issuing Lender hereby agrees, upon
request of the Administrative Agent or any Lender, to deliver to the
Administrative Agent or such Lender a list of all outstanding Letters of Credit
issued by the Issuing Lender, together with such information related thereto as
the Administrative Agent or such Lender may reasonably request.

 

23



--------------------------------------------------------------------------------

2.3.3 Reimbursement Obligations. (a) The Companies hereby unconditionally and
irrevocably agree to reimburse the Issuing Lender for each payment or
disbursement made by the Issuing Lender under any Letter of Credit honoring any
demand for payment made by the beneficiary thereunder, in each case on the date
that such payment or disbursement is made; provided, however, that WFS Europe
and WFS Singapore shall have no reimbursement obligations in connection with
Letters of Credit issued solely for the account of WFS. Any amount not
reimbursed on the date of such payment or disbursement shall bear interest from
the date of such payment or disbursement to the date that the Issuing Lender is
reimbursed by the Companies therefor, payable on demand, at a rate per annum
equal to the Base Rate from time to time in effect plus the Base Rate Margin
from time to time in effect plus, beginning on the third Business Day after
receipt of notice from the Issuing Lender of such payment or disbursement, 2%.
The Issuing Lender shall notify the Companies and the Administrative Agent
whenever any demand for payment is made under any Letter of Credit by the
beneficiary thereunder; provided that the failure of the Issuing Lender to so
notify the Companies shall not affect the rights of the Issuing Lender or the
Lenders in any manner whatsoever.

(b) In determining whether to pay under any Letter of Credit, the Issuing Lender
shall not have any obligation to the Companies other than to confirm that any
documents required to be delivered under such Letter of Credit have been
delivered and comply on their face with the requirements of such Letter of
Credit. Any action taken or omitted to be taken by the Issuing Lender under or
in connection with any Letter of Credit, if taken or omitted in the absence of
gross negligence and willful misconduct, shall not impose upon the Issuing
Lender any liability to the Companies and shall not reduce or impair the
Companies’ reimbursement obligations set forth in Section 2.3.3(a).

2.3.4 Funding by Lenders to Issuing Lender. If the Issuing Lender makes any
payment or disbursement under any Letter of Credit and (a) the Companies have
not reimbursed the Issuing Lender in full for such payment or disbursement by
11:00 A.M., Chicago time, on the date of such payment or disbursement, (b) a
Revolving Loan may not be made in accordance with Section 2.3.2 or (c) any
reimbursement received by the Issuing Lender from a Company is or must be
returned or rescinded upon or during any bankruptcy or reorganization of any
Company or otherwise, each other Lender with a Revolving Loan Commitment shall
be obligated to pay to the Administrative Agent for the account of the Issuing
Lender, in full or partial payment of the purchase price of its participation in
such Letter of Credit, its Pro Rata Share of such payment or disbursement (but
no such payment shall diminish the obligations of the Companies under
Section 2.3.3), and, upon notice from the Issuing Lender, the Administrative
Agent shall promptly notify each other Lender thereof. Each other Lender
irrevocably and unconditionally agrees to so pay to the Administrative Agent in
immediately available funds for the Issuing Lender’s account the amount of such
other Lender’s Pro Rata Share of such payment or disbursement. If and to the
extent any Lender shall not have made such amount available to the
Administrative Agent by 2:00 P.M., Chicago time, on the Business Day on which
such Lender receives notice from the Administrative Agent of such payment or

 

24



--------------------------------------------------------------------------------

disbursement (it being understood that any such notice received after noon,
Chicago time, on any Business Day shall be deemed to have been received on the
next following Business Day), such Lender agrees to pay interest on such amount
to the Administrative Agent for the Issuing Lender’s account forthwith on
demand, for each day from the date such amount was to have been delivered to the
Administrative Agent to the date such amount is paid, at a rate per annum equal
to the Base Rate from time to time in effect. Any Lender’s failure to make
available to the Administrative Agent its Pro Rata Share of any such payment or
disbursement shall not relieve any other Lender of its obligation hereunder to
make available to the Administrative Agent such other Lender’s Pro Rata Share of
such payment, but no Lender shall be responsible for the failure of any other
Lender to make available to the Administrative Agent such other Lender’s Pro
Rata Share of any such payment or disbursement.

2.4 Commitments Several. The failure of any Lender to make a requested Loan on
any date shall not relieve any other Lender of its obligation (if any) to make a
Loan on such date, but no Lender shall be responsible for the failure of any
other Lender to make any Loan to be made by such other Lender.

2.5 Certain Conditions. Notwithstanding any other provision of this Agreement,
no Lender shall have an obligation to make any Loan, or to permit the
continuation of or any conversion into any LIBOR Loan, and the Issuing Lender
shall not have any obligation to issue any Letter of Credit, if an Event of
Default or Unmatured Event of Default exists.

SECTION 3 EVIDENCING OF LOANS.

3.1 Notes. The Loans of each Lender shall be evidenced by a Note, with
appropriate insertions, payable to the order of such Lender in a face principal
amount equal to the sum of such Lender’s Revolving Loan Commitment.

3.2 Recordkeeping. The Administrative Agent, on behalf of each Lender, shall
record in its records, the date and amount of each Loan made by each Lender,
each repayment or conversion thereof and, in the case of each LIBOR Loan, the
dates on which each Interest Period for such Loan shall begin and end. The
aggregate unpaid principal amount so recorded shall be rebuttably presumptive
evidence of the principal amount of the Loans owing and unpaid. The failure to
so record any such amount or any error in so recording any such amount shall
not, however, limit or otherwise affect the Obligations of the Companies
hereunder or under any Note to repay the principal amount of the Loans
hereunder, together with all interest accruing thereon.

SECTION 4 INTEREST.

4.1 Interest Rates. The Companies promise to pay interest on the unpaid
principal amount of each Loan for the period commencing on the date of such Loan
until such Loan is paid in full as follows:

 

25



--------------------------------------------------------------------------------

(a) at all times while such Loan is a Base Rate Loan, at a rate per annum equal
to the sum of the Base Rate from time to time in effect plus the Base Rate
Margin from time to time in effect; and

(b) at all times while such Loan is a LIBOR Loan, at a rate per annum equal to
the sum of the LIBOR Rate applicable to each Interest Period for such Loan plus
the LIBOR Margin from time to time in effect;

provided that at any time an Event of Default exists, unless the Required
Lenders otherwise consent, the interest rate applicable to each Loan shall be
increased by 2% (and, in the case of Obligations not bearing interest, such
Obligations shall bear interest at the Base Rate applicable to Revolving Loans
plus 2%), provided further that such increase may thereafter be rescinded by the
Required Lenders, notwithstanding Section 15.1. Notwithstanding the foregoing,
upon the occurrence of an Event of Default under Section 13.1.1 or 13.1.4, such
increase shall occur automatically. Notwithstanding the foregoing, WFS Europe
and WFS Singapore shall have no obligation to pay interest accrued on Loans
advanced solely to WFS.

4.2 Interest Payment Dates. Accrued interest on each Base Rate Loan shall be
payable in arrears on the last day of each calendar quarter and at maturity.
Accrued interest on each LIBOR Loan shall be payable on the last day of each
Interest Period relating to such Loan (and, in the case of a LIBOR Loan with an
Interest Period in excess of three months, on the three-month anniversary of the
first day of such Interest Period), upon a prepayment of such Loan, and at
maturity. After maturity, and at any time an Event of Default exists, accrued
interest on all Loans shall be payable on demand.

4.3 Setting and Notice of LIBOR Rates. The applicable LIBOR Rate for each
Interest Period shall be determined by the Administrative Agent, and notice
thereof shall be given by the Administrative Agent promptly to the Companies and
each Lender. Each determination of the applicable LIBOR Rate by the
Administrative Agent shall be conclusive and binding upon the parties hereto, in
the absence of demonstrable error. The Administrative Agent shall, upon written
request of the Companies or any Lender, deliver to the Companies or such Lender
a statement showing the computations used by the Administrative Agent in
determining any applicable LIBOR Rate hereunder.

4.4 Computation of Interest. Interest shall be computed for the actual number of
days elapsed on the basis of a year of 360 days. The applicable interest rate
for each Base Rate Loan shall change simultaneously with each change in the Base
Rate.

SECTION 5 FEES.

5.1 Non-Use Fee. The Companies agree to pay to the Administrative Agent for the
account of each Lender a non-use fee, for the period from the Closing Date to
the Termination Date, at the Non-Use Fee Rate in effect from time to time
multiplied by such Lender’s Pro Rata Share (as adjusted from time to time) of
the daily unused amount of the Revolving Commitment. For purposes of calculating
usage under this Section, the Revolving Commitment shall be

 

26



--------------------------------------------------------------------------------

deemed used to the extent of Revolving Outstandings. Such non-use fee shall be
payable in arrears on the last day of each calendar quarter and on the
Termination Date for any period then ending for which such non-use fee shall not
have previously been paid. The non-use fee shall be computed for the actual
number of days elapsed on the basis of a year of 360 days.

5.2 Letter of Credit Fees. (a) The Companies agree to pay to the Administrative
Agent for the account of each Lender a letter of credit fee for each Letter of
Credit equal to the L/C Fee Rate in effect from time to time of such Lender’s
Pro Rata Share (as adjusted from time to time) of the undrawn amount of such
Letter of Credit (computed for the actual number of days elapsed on the basis of
a year of 360 days); provided that, unless the Required Lenders otherwise
consent, the rate applicable to each Letter of Credit shall be increased by 2%
at any time that an Event of Default exists. Such letter of credit fee shall be
payable in arrears on the last day of each calendar quarter and on the
Termination Date (or such later date on which such Letter of Credit expires or
is terminated) for the period from the date of the issuance of each Letter of
Credit (or the last day on which the letter of credit fee was paid with respect
thereto) to the date such payment is due or, if earlier, the date on which such
Letter of Credit expired or was terminated. Notwithstanding the foregoing, WFS
Europe and WFS Singapore shall have no obligation to pay any Letter of Credit
fee in connection with Letters of Credit issued solely for the account of WFS.

(b) In addition, with respect to each Letter of Credit, the Companies agree to
pay to the Issuing Lender, for its own account, (i) such fees and expenses as
the Issuing Lender customarily requires in connection with the issuance,
negotiation, processing and/or administration of letters of credit in similar
situations and (ii) a letter of credit fronting fee in the amount and at the
times agreed to by the Companies and the Issuing Lender.

5.3 Administrative Agent’s Fees. The Companies agree to pay to the
Administrative Agent such agent’s fees as are mutually agreed to from time to
time by the Company and the Administrative Agent including the fees set forth in
the Agent Fee Letter.

SECTION 6 REDUCTION OR TERMINATION OF THE REVOLVING COMMITMENT; PREPAYMENTS.

6.1 Reduction or Termination of the Revolving Commitment.

6.1.1 Voluntary Reduction or Termination of the Revolving Commitment. The
Companies may from time to time on at least five Business Days’ prior written
notice received by the Administrative Agent (which shall promptly advise each
Lender thereof) permanently reduce the Revolving Commitment to an amount not
less than the Revolving Outstandings. Any such reduction shall be in an amount
not less than $100,000 or a higher integral multiple of $100,000. Concurrently
with any reduction of the Revolving Commitment to zero, the Companies shall pay
all interest on the Revolving Loans, all non-use fees and all letter of credit
fees and shall Cash Collateralize in full all obligations arising with respect
to the Letters of Credit. Upon the Administrative Agent’s indefeasible receipt
of the sums set forth in the previous sentence, this Agreement (other than those
Sections which by their terms survive termination of the Agreement including,
without limitation, Sections 8.1, 8.2, 8.3, 8.4, 8.8, 14.8, 15.5 and 15.6) shall
be deemed terminated.

 

27



--------------------------------------------------------------------------------

6.1.2 All Reductions of the Revolving Commitment. All reductions of the
Revolving Commitment shall reduce the Commitments ratably among the Lenders
according to their respective Pro Rata Shares.

6.2 Prepayments. (a) The Companies may from time to time prepay the Loans in
whole or in part; provided that the Companies shall give the Administrative
Agent (which shall promptly advise each Lender) notice thereof not later than
11:00 A.M., Chicago time, on the day of such prepayment (which shall be a
Business Day), specifying the Loans to be prepaid and the date and amount of
prepayment. Any such partial prepayment shall be in an amount equal to $100,000
or a higher integral multiple of $100,000.

(b) If at the end of any Fiscal Quarter, WFS is not in compliance with the Asset
Coverage Ratio in Section 11.13.6 hereof, the Companies shall immediately prepay
Revolving Loans and/or Cash Collateralize the outstanding Letters of Credit, or
do a combination of the foregoing, in an amount sufficient to come into
compliance with such financial covenant; provided, however, that WFS Europe and
WFS Singapore shall have no prepayment obligations in connection with Loans
advanced solely to WFS.

6.3 Manner of Prepayments.

6.3.1 All Prepayments. Each voluntary partial prepayment shall be in a principal
amount of $100,000 or a higher integral multiple of $100,000. Any partial
prepayment of a Group of LIBOR Loans shall be subject to the proviso to
Section 2.2.3(a). Any prepayment of a LIBOR Loan on a day other than the last
day of an Interest Period therefor shall include interest on the principal
amount being repaid and shall be subject to Section 8.4. Except as otherwise
provided by this Agreement, all principal payments in respect of the Loans shall
be applied first, to repay outstanding Base Rate Loans and then to repay
outstanding LIBOR Rate Loans in direct order of Interest Period maturities.

6.4 Repayments.

6.4.1 Revolving Loans. The Revolving Loans of each Lender shall be paid in full
and the Revolving Commitment shall terminate on the Termination Date.

SECTION 7 MAKING AND PRORATION OF PAYMENTS; SETOFF; TAXES.

7.1 Making of Payments. All payments of principal or interest on the Notes, and
of all fees, shall be made by the Companies to the Administrative Agent in
immediately available funds at the office specified by the Administrative Agent
not later than noon, Chicago time, on the date due; and funds received after
that hour shall be deemed to have been received by the Administrative Agent on
the following Business Day. The Administrative Agent shall promptly remit to
each Lender its share of all such payments received in collected funds by the
Administrative Agent for the account of such Lender. All payments under
Section 8.1 shall be made by the Companies directly to the Lender entitled
thereto without setoff, counterclaim or other defense.

 

28



--------------------------------------------------------------------------------

7.2 Application of Certain Payments. So long as no Unmatured Event of Default or
Event of Default has occurred and is continuing, (a) payments matching specific
scheduled payments then due shall be applied to those scheduled payments and
(b) voluntary and mandatory prepayments shall be applied as set forth in
Sections 6.2 and 6.3. After the occurrence and during the continuance of an
Unmatured Event of Default or Event of Default, all amounts collected or
received by the Administrative Agent or any Lender as proceeds from the sale of,
or other realization upon, all or any part of the collateral for the Loans shall
be applied as the Administrative Agent shall determine in its discretion or, in
the absence of a specific determination by the Administrative Agent, as set
forth in the Collateral Documents. Concurrently with each remittance to any
Lender of its share of any such payment, the Administrative Agent shall advise
such Lender as to the application of such payment. For the sake of clarity,
payments received from WFS Europe and WFS Singapore shall not be applied to
repay sums owing in connection with credit advanced hereunder solely for the
benefit of WFS.

7.3 Due Date Extension. If any payment of principal or interest with respect to
any of the Loans, or of any fees, falls due on a day which is not a Business
Day, then such due date shall be extended to the immediately following Business
Day (unless, in the case of a LIBOR Loan, such immediately following Business
Day is the first Business Day of a calendar month, in which case such due date
shall be the immediately preceding Business Day) and, in the case of principal,
additional interest shall accrue and be payable for the period of any such
extension.

7.4 Setoff. The Companies agree that the Administrative Agent and each Lender
have all rights of set-off and bankers’ lien provided by applicable law, and in
addition thereto, the Companies agree that at any time any Event of Default
exists, the Administrative Agent and each Lender may apply to the payment of any
Obligations of a Company hereunder, whether or not then due, any and all
balances, credits, deposits, accounts or moneys of the Companies then or
thereafter with the Administrative Agent or such Lender; provided, however that
any such balances, credits, deposits, accounts or monies of WFS Europe or WFS
Singapore shall not be set-off against amounts owed in connection with credit
advanced solely for the benefit of WFS.

7.5 Proration of Payments. If any Lender shall obtain any payment or other
recovery (whether voluntary, involuntary, by application of offset or otherwise,
on account of (a) principal of or interest on any Loan, but excluding (i) any
payment pursuant to Section 8.7 or 15.6 and (ii) payments of interest on any
Affected Loan) or (b) its participation in any Letter of Credit) in excess of
its applicable Pro Rata Share of payments and other recoveries obtained by all
Lenders on account of principal of and interest on the Loans (or such
participation) then held by them, then such Lender shall purchase from the other
Lenders such participations in the Loans (or sub-participations in Letters of
Credit) held by them as shall be necessary to cause such purchasing Lender to
share the excess payment or other recovery ratably with each of them; provided
that if all or any portion of the excess payment or other recovery is thereafter
recovered from such purchasing Lender, the purchase shall be rescinded and the
purchase price restored to the extent of such recovery.

 

29



--------------------------------------------------------------------------------

7.6 Taxes.

(a) All payments made by the Companies hereunder or under any Loan Documents
shall be made without setoff, counterclaim, or other defense. To the extent
permitted by applicable law, all payments hereunder or under the Loan Documents
(including any payment of principal, interest, or fees) to, or for the benefit,
of any person shall be made by the Companies free and clear of and without
deduction or withholding for, or account of, any Taxes now or hereinafter
imposed by any taxing authority.

(b) If any Company makes any payment hereunder or under any Loan Document in
respect of which it is required by applicable law to deduct or withhold any
Taxes, such Company shall increase the payment hereunder or under any such Loan
Document such that after the reduction for the amount of Taxes withheld (and any
taxes withheld or imposed with respect to the additional payments required under
this Section 7.6(b)), the amount paid to the Lenders or the Administrative Agent
equals the amount that was payable hereunder or under any such Loan Document
without regard to this Section 7.6(b). To the extent any Company withholds any
Taxes on payments hereunder or under any Loan Document, the Companies shall pay
the full amount deducted to the relevant taxing authority within the time
allowed for payment under applicable law and shall deliver to the Administrative
Agent within 30 days after it has made payment to such authority a receipt
issued by such authority (or other evidence satisfactory to the Administrative
Agent) evidencing the payment of all amounts so required to be deducted or
withheld from such payment.

(c) If any Lender or the Administrative Agent is required by law to make any
payments of any Taxes on or in relation to any amounts received or receivable
hereunder or under any other Loan Document, or any Tax is assessed against a
Lender or the Administrative Agent with respect to amounts received or
receivable hereunder or under any other Loan Document, the Companies shall
indemnify such person against (i) such Tax (and any reasonable counsel fees and
expenses associated with such Tax) and (ii) any taxes imposed as a result of the
receipt of the payment under this Section 7.6(c). A certificate prepared in good
faith as to the amount of such payment by such Lender or the Administrative
Agent shall, absent manifest error, be final, conclusive, and binding on all
parties.

(d)(i) To the extent permitted by applicable law, each Lender that is not a
United States person within the meaning of Code section 7701(a)(30) (a “Non-U.S.
Participant”) has delivered to the Companies and the Administrative Agent on or
prior to the Closing Date (or in the case of a Lender that is an Assignee, on
the date of such assignment to such Lender) two accurate and complete original
signed copies of IRS Form W-8BEN, W-8ECI, or W-8IMY (or any successor or other
applicable form prescribed by the IRS) certifying to such Lender’s entitlement
to a complete exemption from, or a reduced rate in, United States withholding
tax on interest payments to be made hereunder or any Loan. If a Lender that is a
Non-U.S. Participant is claiming a complete exemption from withholding on
interest pursuant to Sections 871(h) or 881(c) of the Code, the Lender shall
deliver (along with two accurate and complete original signed copies of IRS Form
W-8BEN) a certificate in form and substance reasonably acceptable to
Administrative Agent (any such certificate, a “Withholding Certificate”). In
addition, each

 

30



--------------------------------------------------------------------------------

Lender that is a Non-U.S. Participant agrees that from time to time after the
Closing Date, (or in the case of a Lender that is an Assignee, after the date of
the assignment to such Lender), when a lapse in time (or change in circumstances
occurs) renders the prior certificates hereunder obsolete or inaccurate in any
material respect, such Lender shall, to the extent permitted under applicable
law, deliver to the Companies and the Administrative Agent two new and accurate
and complete original signed copies of an IRS Form W-8BEN, W-8ECI, or W-8IMY (or
any successor or other applicable forms prescribed by the IRS), and if
applicable, a new Withholding Certificate, to confirm or establish the
entitlement of such Lender or the Administrative Agent to an exemption from, or
reduction in, United States withholding tax on interest payments to be made
hereunder or any Loan.

(ii) Each Lender that is not a Non-U.S. Participant (other than any such Lender
which is taxed as a corporation for U.S. federal income tax purposes) has
provided two properly completed and duly executed copies of IRS Form W-9 (or any
successor or other applicable form) to the Company and the Administrative Agent
certifying that such Lender is exempt from United States backup withholding tax.
To the extent that a form provided pursuant to this Section 7.6(d)(ii) is
rendered obsolete or inaccurate in any material respects as result of change in
circumstances with respect to the status of a Lender, such Lender shall, to the
extent permitted by applicable law, deliver to the Companies and the
Administrative Agent revised forms necessary to confirm or establish the
entitlement to such Lender’s or Agent’s exemption from United States backup
withholding tax.

(iii) The Companies shall not be required to pay additional amounts to a Lender,
or indemnify any Lender, under this Section 7.6 to the extent that such
obligations would not have arisen but for the failure of such Lender to comply
with Section 7.6(d).

(iv) Each Lender agrees to indemnify the Administrative Agent and hold the
Administrative Agent harmless for the full amount of any and all present or
future Taxes and related liabilities (including penalties, interest, additions
to tax and expenses, and any Taxes imposed by any jurisdiction on amounts
payable to the Administrative Agent under this Section 7.6) which are imposed on
or with respect to principal, interest or fees payable to such Lender hereunder
and which are not paid by the Companies pursuant to this Section 7.6, whether or
not such Taxes or related liabilities were correctly or legally asserted. This
indemnification shall be made within 30 days from the date the Administrative
Agent makes written demand therefor.

(e) For the sake of clarity, WFS Europe and WFS Singapore shall have no
obligation for Taxes resulting from any extension of credit hereunder solely in
favor of WFS.

SECTION 8 INCREASED COSTS; SPECIAL PROVISIONS FOR LIBOR LOANS.

8.1 Increased Costs. (a) If, after the date hereof, the adoption of, or any
change in, any applicable law, rule or regulation, or any change in the
interpretation or administration of any applicable law, rule or regulation by
any governmental authority, central bank or comparable agency charged with the
interpretation or administration thereof, or compliance by any Lender with any
request or directive (whether or not having the force of law) of any such
authority,

 

31



--------------------------------------------------------------------------------

central bank or comparable agency: (i) shall impose, modify or deem applicable
any reserve (including any reserve imposed by the FRB, but excluding any reserve
included in the determination of the LIBOR Rate pursuant to Section 4), special
deposit or similar requirement against assets of, deposits with or for the
account of, or credit extended by any Lender; or (ii) shall impose on any Lender
any other condition affecting its LIBOR Loans, its Note or its obligation to
make LIBOR Loans; and the result of anything described in clauses (i) and
(ii) above is to increase the cost to (or to impose a cost on) such Lender (or
any LIBOR Office of such Lender) of making or maintaining any LIBOR Loan, or to
reduce the amount of any sum received or receivable by such Lender (or its LIBOR
Office) under this Agreement or under its Note with respect thereto, then upon
demand by such Lender (which demand shall be accompanied by a statement setting
forth the basis for such demand and a calculation of the amount thereof in
reasonable detail, a copy of which shall be furnished to the Administrative
Agent), the Companies shall pay directly to such Lender such additional amount
as will compensate such Lender for such increased cost or such reduction, so
long as such amounts have accrued on or after the day which is 180 days prior to
the date on which such Lender first made demand therefor; provided, however,
that WFS Europe and WFS Singapore shall have no obligation for such increased
costs resulting solely from extension of credit for the benefit of WFS.

(b) If any Lender shall reasonably determine that any change in, or the adoption
or phase-in of, any applicable law, rule or regulation regarding capital
adequacy, or any change in the interpretation or administration thereof by any
governmental authority, central bank or comparable agency charged with the
interpretation or administration thereof, or the compliance by any Lender or any
Person controlling such Lender with any request or directive regarding capital
adequacy (whether or not having the force of law) of any such authority, central
bank or comparable agency, has or would have the effect of reducing the rate of
return on such Lender’s or such controlling Person’s capital as a consequence of
such Lender’s obligations hereunder or under any Letter of Credit to a level
below that which such Lender or such controlling Person could have achieved but
for such change, adoption, phase-in or compliance (taking into consideration
such Lender’s or such controlling Person’s policies with respect to capital
adequacy) by an amount deemed by such Lender or such controlling Person to be
material, then from time to time, upon demand by such Lender (which demand shall
be accompanied by a statement setting forth the basis for such demand and a
calculation of the amount thereof in reasonable detail, a copy of which shall be
furnished to the Administrative Agent), the Companies shall pay to such Lender
such additional amount as will compensate such Lender or such controlling Person
for such reduction so long as such amounts have accrued on or after the day
which is 180 days prior to the date on which such Lender first made demand
therefor; provided, however, that WFS Europe and WFS Singapore shall have no
obligation for such additional amounts resulting solely from the extension of
credit for the benefit of WFS.

8.2 Basis for Determining Interest Rate Inadequate or Unfair. If

(a) the Administrative Agent reasonably determines (which determination shall be
binding and conclusive on the Companies) that by reason of circumstances
affecting the interbank LIBOR market adequate and reasonable means do not exist
for ascertaining the applicable LIBOR Rate; or

 

32



--------------------------------------------------------------------------------

(b) the Required Lenders advise the Administrative Agent that the LIBOR Rate as
determined by the Administrative Agent will not adequately and fairly reflect
the cost to such Lenders of maintaining or funding LIBOR Loans for such Interest
Period (taking into account any amount to which such Lenders may be entitled
under Section 8.1) or that the making or funding of LIBOR Loans has become
impracticable as a result of an event occurring after the date of this Agreement
which in the opinion of such Lenders materially affects such Loans;

then the Administrative Agent shall promptly notify the other parties thereof
and, so long as such circumstances shall continue, (i) no Lender shall be under
any obligation to make or convert any Base Rate Loans into LIBOR Loans and
(ii) on the last day of the current Interest Period for each LIBOR Loan, such
Loan shall, unless then repaid in full, automatically convert to a Base Rate
Loan.

8.3 Changes in Law Rendering LIBOR Loans Unlawful. If any change in, or the
adoption of any new, law or regulation, or any change in the interpretation of
any applicable law or regulation by any governmental or other regulatory body
charged with the administration thereof, should make it (or in the good faith
judgment of any Lender cause a substantial question as to whether it is)
unlawful for any Lender to make, maintain or fund LIBOR Loans, then such Lender
shall promptly notify each of the other parties hereto and, so long as such
circumstances shall continue, (a) such Lender shall have no obligation to make
or convert any Base Rate Loan into a LIBOR Loan (but shall make Base Rate Loans
concurrently with the making of or conversion of Base Rate Loans into LIBOR
Loans by the Lenders which are not so affected, in each case in an amount equal
to the amount of LIBOR Loans which would be made or converted into by such
Lender at such time in the absence of such circumstances) and (b) on the last
day of the current Interest Period for each LIBOR Loan of such Lender (or, in
any event, on such earlier date as may be required by the relevant law,
regulation or interpretation), such LIBOR Loan shall, unless then repaid in
full, automatically convert to a Base Rate Loan. Each Base Rate Loan made by a
Lender which, but for the circumstances described in the foregoing sentence,
would be a LIBOR Loan (an “Affected Loan”) shall remain outstanding for the
period corresponding to the Group of LIBOR Loans of which such Affected Loan
would be a part absent such circumstances.

8.4 Funding Losses. The Companies hereby agree that upon demand by any Lender
(which demand shall be accompanied by a statement setting forth the basis for
the amount being claimed, a copy of which shall be furnished to the
Administrative Agent), the Companies shall indemnify such Lender against any net
loss or expense which such Lender may sustain or incur (including any net loss
or expense incurred by reason of the liquidation or reemployment of deposits or
other funds acquired by such Lender to fund or maintain any LIBOR Loan), as
reasonably determined by such Lender, as a result of (a) any payment, prepayment
or conversion of any LIBOR Loan of such Lender on a date other than the last day
of an Interest Period for such Loan (including any conversion pursuant to
Section 8.3) or (b) any failure of any Company to borrow, convert or continue
any Loan on a date specified therefor in a notice of borrowing,

 

33



--------------------------------------------------------------------------------

conversion or continuation pursuant to this Agreement. For this purpose, all
notices to the Administrative Agent pursuant to this Agreement shall be deemed
to be irrevocable; provided, however, that WFS Europe and WFS Singapore shall
have no such indemnification obligations resulting solely from extension of
credit hereunder for the benefit of WFS.

8.5 Right of Lenders to Fund through Other Offices. Each Lender may, if it so
elects, fulfill its commitment as to any LIBOR Loan by causing a foreign branch
or Affiliate of such Lender to make such Loan; provided that in such event for
the purposes of this Agreement such Loan shall be deemed to have been made by
such Lender and the obligation of the Companies to repay such Loan shall
nevertheless be to such Lender and shall be deemed held by it, to the extent of
such Loan, for the account of such branch or Affiliate.

8.6 Discretion of Lenders as to Manner of Funding. Notwithstanding any provision
of this Agreement to the contrary, each Lender shall be entitled to fund and
maintain its funding of all or any part of its Loans in any manner it sees fit,
it being understood, however, that for the purposes of this Agreement all
determinations hereunder shall be made as if such Lender had actually funded and
maintained each LIBOR Loan during each Interest Period for such Loan through the
purchase of deposits having a maturity corresponding to such Interest Period and
bearing an interest rate equal to the LIBOR Rate for such Interest Period.

8.7 Mitigation of Circumstances; Replacement of Lenders. (a) Each Lender shall
promptly notify the Company and the Administrative Agent of any event of which
it has knowledge which will result in, and will use reasonable commercial
efforts available to it (and not, in such Lender’s sole judgment, otherwise
disadvantageous to such Lender) to mitigate or avoid, (i) any obligation by the
Companies to pay any amount pursuant to Section 7.6 or 8.1 or (ii) the
occurrence of any circumstances described in Section 8.2 or 8.3 (and, if any
Lender has given notice of any such event described in clause (i) or (ii) above
and thereafter such event ceases to exist, such Lender shall promptly so notify
the Companies and the Administrative Agent). Without limiting the foregoing,
each Lender will designate a different funding office if such designation will
avoid (or reduce the cost to the Companies of) any event described in clause
(i) or (ii) above and such designation will not, in such Lender’s sole judgment,
be otherwise disadvantageous to such Lender.

(b) If the Companies become obligated to pay additional amounts to any Lender
pursuant to Section 7.6 or 8.1, or any Lender gives notice of the occurrence of
any circumstances described in Section 8.2 or 8.3, the Companies may designate
another bank which is acceptable to the Administrative Agent and the Issuing
Lender in their reasonable discretion (such other bank being called a
“Replacement Lender”) to purchase the Loans of such Lender and such Lender’s
rights hereunder, without recourse to or warranty by, or expense to, such
Lender, for a purchase price equal to the outstanding principal amount of the
Loans payable to such Lender plus any accrued but unpaid interest on such Loans
and all accrued but unpaid fees owed to such Lender and any other amounts
payable to such Lender under this Agreement, and to assume all the obligations
of such Lender hereunder, and, upon such purchase and assumption (pursuant to an
Assignment Agreement), such Lender shall no longer be a party hereto or have any
rights hereunder (other than rights with respect to indemnities and similar
rights applicable to such

 

34



--------------------------------------------------------------------------------

Lender prior to the date of such purchase and assumption) and shall be relieved
from all obligations to the Companies hereunder, and the Replacement Lender
shall succeed to the rights and obligations of such Lender hereunder.

8.8 Conclusiveness of Statements; Survival of Provisions. Determinations and
statements of any Lender pursuant to Section 8.1, 8.2, 8.3 or 8.4 shall be
conclusive absent demonstrable error. Lenders may use reasonable averaging and
attribution methods in determining compensation under Sections 8.1 and 8.4, and
the provisions of such Sections shall survive repayment of the Obligations,
cancellation of any Notes, expiration or termination of the Letters of Credit
and termination of this Agreement.

SECTION 9 REPRESENTATIONS AND WARRANTIES.

To induce the Administrative Agent and the Lenders to enter into this Agreement
and to induce the Lenders to make Loans and issue and participate in Letters of
Credit hereunder, the Companies represent and warrant to the Administrative
Agent and the Lenders that:

9.1 Organization. Each Loan Party is validly existing and in good standing under
the laws of its jurisdiction of organization; and each Loan Party is duly
qualified to do business in each jurisdiction where, because of the nature of
its activities or properties, such qualification is required, except for such
jurisdictions where the failure to so qualify would not have a Material Adverse
Effect.

9.2 Authorization; No Conflict. Each Loan Party is duly authorized to execute
and deliver each Loan Document to which it is a party, each Company is duly
authorized to borrow monies hereunder and each Loan Party is duly authorized to
perform its Obligations under each Loan Document to which it is a party. The
execution, delivery and performance by each Loan Party of each Loan Document to
which it is a party, and the borrowings by the Companies hereunder, do not and
will not (a) require any consent or approval of any governmental agency or
authority (other than any consent or approval which has been obtained and is in
full force and effect), (b) conflict with (i) any provision of law, (ii) the
charter, by-laws or other organizational documents of any Loan Party or
(iii) any agreement, indenture, instrument or other document, or any judgment,
order or decree, which is binding upon any Loan Party or any of their respective
properties or (c) require, or result in, the creation or imposition of any Lien
on any asset of any Loan Party (other than Liens in favor of the Administrative
Agent created pursuant to the Collateral Documents).

9.3 Validity and Binding Nature. Each of this Agreement and each other Loan
Document to which any Loan Party is a party is the legal, valid and binding
obligation of such Person, enforceable against such Person in accordance with
its terms, subject to bankruptcy, insolvency and similar laws affecting the
enforceability of creditors’ rights generally and to general principles of
equity.

9.4 Financial Condition. The audited consolidated financial statements of WFS
and its Subsidiaries as at December 31, 2006, copies of each of which have been
delivered to each

 

35



--------------------------------------------------------------------------------

Lender, were prepared in accordance with GAAP and present fairly the
consolidated financial condition of WFS and its Subsidiaries as at such date and
the results of their operations for the period then ended.

9.5 No Material Adverse Change. Since December 31, 2006, there has been no
material adverse change in the financial condition, operations, assets,
business, properties or prospects of the Loan Parties taken as a whole.

9.6 Litigation and Contingent Liabilities. No litigation (including derivative
actions), arbitration proceeding or governmental investigation or proceeding is
pending or, to any Company’s knowledge, threatened against any Loan Party which
might reasonably be expected to have a Material Adverse Effect, except as set
forth in WFS’ most recent Annual Rport on Form 10-K as filed with the SEC. Other
than any liability incident to such litigation or proceedings, no Loan Party has
any material contingent liabilities not listed In sucn 10-K Report or permitted
by Section 11.1.

9.7 Ownership of Properties; Liens. Each Loan Party owns good and, in the case
of real property, marketable title to all of its properties and assets, real and
personal, tangible and intangible, of any nature whatsoever (including patents,
trademarks, trade names, service marks and copyrights), free and clear of all
Liens, charges and claims (including infringement claims with respect to
patents, trademarks, service marks, copyrights and the like) except as permitted
by Section 11.2.

9.8 Equity Ownership; Subsidiaries. All issued and outstanding Capital
Securities of each Loan Party are duly authorized and validly issued, fully
paid, non-assessable, and free and clear of all Liens other than those in favor
of the Administrative Agent, and such securities were issued in compliance with
all applicable state and federal laws concerning the issuance of securities.
Schedule 9.8 sets forth the authorized Capital Securities of each Loan Party as
of the Closing Date. All of the issued and outstanding Capital Securities of the
Company are owned as set forth on Schedule 9.8 as of the Closing Date, and all
of the issued and outstanding Capital Securities of each Wholly-Owned Subsidiary
is, directly or indirectly, owned by the Company. As of the Closing Date, except
as set forth on Schedule 9.8, there are no pre-emptive or other outstanding
rights, options, warrants, conversion rights or other similar agreements or
understandings for the purchase or acquisition of any Capital Securities of any
Loan Party. Schedule 9.8 also sets forth a complete list of all Subsidiaries as
of the date hereof.

9.9 Pension Plans. (a) The Unfunded Liability of all Pension Plans does not in
the aggregate exceed twenty percent of the Total Plan Liability for all such
Pension Plans. Each Pension Plan complies in all material respects with all
applicable requirements of law and regulations. No contribution failure under
Section 412 of the Code, Section 302 of ERISA or the terms of any Pension Plan
has occurred with respect to any Pension Plan, sufficient to give rise to a Lien
under Section 302(f) of ERISA, or otherwise to have a Material Adverse Effect.
There are no pending or, to the knowledge of any Company, threatened, claims,
actions, investigations or lawsuits against any Pension Plan, any fiduciary of
any Pension Plan, or Company or other any member of the Controlled Group with
respect to a Pension Plan or a Multiemployer Pension

 

36



--------------------------------------------------------------------------------

Plan which could reasonably be expected to have a Material Adverse Effect. No
Company nor any other member of the Controlled Group has engaged in any
prohibited transaction (as defined in Section 4975 of the Code or Section 406 of
ERISA) in connection with any Pension Plan or Multiemployer Pension Plan which
would subject that Person to any material liability. Within the past five years,
no Company nor any other member of the Controlled Group has engaged in a
transaction which resulted in a Pension Plan with an Unfunded Liability being
transferred out of the Controlled Group, which could reasonably be expected to
have a Material Adverse Effect. No Termination Event has occurred or is
reasonably expected to occur with respect to any Pension Plan, which could
reasonably be expected to have a Material Adverse Effect.

(b) All contributions (if any) have been made to any Multiemployer Pension Plan
that are required to be made by the Company or any other member of the
Controlled Group under the terms of the plan or of any collective bargaining
agreement or by applicable law; no Company nor any other member of the
Controlled Group has withdrawn or partially withdrawn from any Multiemployer
Pension Plan, incurred any withdrawal liability with respect to any such plan or
received notice of any claim or demand for withdrawal liability or partial
withdrawal liability from any such plan, and no condition has occurred which, if
continued, could result in a withdrawal or partial withdrawal from any such
plan; and no Company nor any other member of the Controlled Group has received
any notice that any Multiemployer Pension Plan is in reorganization, that
increased contributions may be required to avoid a reduction in plan benefits or
the imposition of any excise tax, that any such plan is or has been funded at a
rate less than that required under Section 412 of the Code, that any such plan
is or may be terminated, or that any such plan is or may become insolvent.

9.10 Investment Company Act. No Loan Party is an “investment company” or a
company “controlled” by an “investment company” or a “subsidiary” of an
“investment company,” within the meaning of the Investment Company Act of 1940.

9.11 Public Utility Holding Company Act. No Loan Party is a “holding company”,
or a “subsidiary company” of a “holding company,” or an “affiliate” of a
“holding company” or of a “subsidiary company” of a “holding company,” within
the meaning of the Public Utility Holding Company Act of 1935.

9.12 Regulation U. No Company is engaged principally, or as one of its important
activities, in the business of extending credit for the purpose of purchasing or
carrying Margin Stock.

9.13 Taxes; Tax Shelter Registration.

(a) Each Loan Party has timely filed all tax returns and reports required by law
to have been filed by it and has paid all taxes and governmental charges due and
payable with respect to such return, except any such taxes or charges which are
being diligently contested in good faith by appropriate proceedings and for
which adequate reserves in accordance with GAAP shall have been set aside on its
books. The Loan Parties have made adequate reserves on their books and records
in accordance with GAAP for all taxes that have accrued but which are

 

37



--------------------------------------------------------------------------------

not yet due and payable. No Loan Party has participated in any transaction that
relates to a year of the taxpayer (which is still open under the applicable
statute of limitations) which is a “reportable transaction” within the meaning
of Treasury Regulation section 1.6011-4(b)(2) (irrespective of the date when the
transaction was entered into).

(b) No Loan Party intends to treat any of the transactions contemplated by any
Loan Document as being a “reportable transaction” within the meaning of Treasury
Regulation Section 1.6011-4.

9.14 Solvency, etc. On the Closing Date, and immediately prior to and after
giving effect to the issuance of each Letter of Credit and each borrowing
hereunder and the use of the proceeds thereof, with respect to each Loan Party,
individually, (a) the fair value of its assets is greater than the amount of its
liabilities (including disputed, contingent and unliquidated liabilities) as
such value is established and liabilities evaluated, (b) the present fair
saleable value of its assets is not less than the amount that will be required
to pay the probable liability on its debts as they become absolute and matured,
(c) it is able to realize upon its assets and pay its debts and other
liabilities (including disputed, contingent and unliquidated liabilities) as
they mature in the normal course of business, (d) it does not intend to, and
does not believe that it will, incur debts or liabilities beyond its ability to
pay as such debts and liabilities mature and (e) it is not engaged in business
or a transaction, and is not about to engage in business or a transaction, for
which its property would constitute unreasonably small capital.

9.15 Environmental Matters.

(a) No Violations. Except as set forth on Schedule 9.15, no Company nor any
Subsidiary, nor any operator of the Company’s or any Subsidiary’s properties, is
in violation, or alleged violation, of any judgment, decree, order, law, permit,
license, rule or regulation pertaining to environmental matters, including those
arising under the Resource Conservation and Recovery Act (“RCRA”), the
Comprehensive Environmental Response, Compensation and Liability Act of 1980
(“CERCLA”), the Superfund Amendments and Reauthorization Act of 1986 or any
other Environmental Law which (i) in any single case, requires expenditures in
any three-year period of $250,000 or more by the Companies and their
Subsidiaries in penalties and/or for investigative, removal or remedial actions
or (ii) individually or in the aggregate otherwise might reasonably be expected
to have a Material Adverse Effect.

(b) Notices. Except as set forth on Schedule 9.15 and for matters arising after
the Closing Date, in each case none of which could singly or in the aggregate be
expected to have a Material Adverse Effect, no Company nor any Subsidiary has
received notice from any third party, including any Federal, state or local
governmental authority: (a) that any one of them has been identified by the U.S.
Environmental Protection Agency as a potentially responsible party under CERCLA
with respect to a site listed on the National Priorities List, 40 C.F.R. Part
300 Appendix B; (b) that any Hazardous Substances which any one of them has
generated, transported or disposed of has been found at any site at which a
Federal, state or local agency or other third party has

 

38



--------------------------------------------------------------------------------

conducted a remedial investigation, removal or other response action pursuant to
any Environmental Law; (c) that any Company or any Subsidiary must conduct a
remedial investigation, removal, response action or other activity pursuant to
any Environmental Law; or (d) of any Environmental Claim.

(c) Handling of Hazardous Substances. Except as set forth on Schedule 9.15,
(i) no portion of the real property or other assets of the Companies or any
Subsidiary has been used for the handling, processing, storage or disposal of
Hazardous Substances except in accordance in all material respects with
applicable Environmental Laws; and no underground tank or other underground
storage receptacle for Hazardous Substances is located on such properties;
(ii) in the course of any activities conducted by the Companies, any Subsidiary
or the operators of any real property of any Company or any Subsidiary, no
Hazardous Substances have been generated or are being used on such properties
except in accordance in all material respects with applicable Environmental
Laws; (iii) there have been no Releases or threatened Releases of Hazardous
Substances on, upon, into or from any real property or other assets of any
Company or any Subsidiary, which Releases singly or in the aggregate might
reasonably be expected to have a material adverse effect on the value of such
real property or assets; (iv) there have been no Releases on, upon, from or into
any real property in the vicinity of the real property or other assets of the
Company or any Subsidiary which, through soil or groundwater contamination, may
have come to be located on, and which might reasonably be expected to have a
material adverse effect on the value of, the real property or other assets of
any Company or any Subsidiary; and (v) any Hazardous Substances generated by any
Company and its Subsidiaries have been transported offsite only by properly
licensed carriers and delivered only to treatment or disposal facilities
maintaining valid permits as required under applicable Environmental Laws, which
transporters and facilities have been and are operating in compliance in all
material respects with such permits and applicable Environmental Laws.

9.16 Insurance. Set forth on Schedule 9.16 is a complete and accurate summary of
the property and casualty insurance program of the Loan Parties as of the
Closing Date (including the names of all insurers, policy numbers, expiration
dates, amounts and types of coverage, annual premiums, exclusions, deductibles,
self-insured retention, and a description in reasonable detail of any
self-insurance program, retrospective rating plan, fronting arrangement or other
risk assumption arrangement involving any Loan Party). Each Loan Party and its
properties are insured with financially sound and reputable insurance companies
which are not Affiliates of the Loan Parties, in such amounts, with such
deductibles and covering such risks as are customarily carried by companies
engaged in similar businesses and owning similar properties in localities where
such Loan Parties operate.

9.17 Real Property. Set forth on Schedule 9.17 is a complete and accurate list,
as of the Closing Date, of the address of all real property owned or leased by
any Loan Party, together with, in the case of leased property, the name and
mailing address of the lessor of such property.

 

39



--------------------------------------------------------------------------------

9.18 Information. All information heretofore or contemporaneously herewith
furnished in writing by any Loan Party to the Administrative Agent or any Lender
for purposes of or in connection with this Agreement and the transactions
contemplated hereby is, and all written information hereafter furnished by or on
behalf of any Loan Party to the Administrative Agent or any Lender pursuant
hereto or in connection herewith will be, true and accurate in every material
respect on the date as of which such information is dated or certified, and none
of such information is or will be incomplete by omitting to state any material
fact necessary to make such information not misleading in light of the
circumstances under which made (it being recognized by the Administrative Agent
and the Lenders that any projections and forecasts provided by the Company are
based on good faith estimates and assumptions believed by the Company to be
reasonable as of the date of the applicable projections or assumptions and that
actual results during the period or periods covered by any such projections and
forecasts may differ from projected or forecasted results).

9.19 Intellectual Property. Each Loan Party owns and possesses or has a license
or other right to use all patents, patent rights, trademarks, trademark rights,
trade names, trade name rights, service marks, service mark rights and
copyrights as are necessary for the conduct of the businesses of the Loan
Parties, without any infringement upon rights of others which could reasonably
be expected to have a Material Adverse Effect.

9.20 Burdensome Obligations. No Loan Party is a party to any agreement or
contract or subject to any restriction contained in its organizational documents
which could reasonably be expected to have a Material Adverse Effect.

9.21 Labor Matters. Except as set forth on Schedule 9.21, no Loan Party is
subject to any labor or collective bargaining agreement. There are no existing
or threatened strikes, lockouts or other labor disputes involving any Loan Party
that singly or in the aggregate could reasonably be expected to have a Material
Adverse Effect. Hours worked by and payment made to employees of the Loan
Parties are not in violation of the Fair Labor Standards Act or any other
applicable law, rule or regulation dealing with such matters.

9.22 No Default. No Event of Default or Unmatured Event of Default exists or
would result from the incurrence by any Loan Party of any Debt hereunder or
under any other Loan Document.

SECTION 10 AFFIRMATIVE COVENANTS.

Until the expiration or termination of the Commitments and thereafter until all
Obligations hereunder and under the other Loan Documents are paid in full and
all Letters of Credit have been terminated, the Companies agree that, unless at
any time the Required Lenders shall otherwise expressly consent in writing, they
will:

10.1 Reports, Certificates and Other Information. Furnish to the Administrative
Agent and each Lender:

 

40



--------------------------------------------------------------------------------

10.1.1 Annual Report. Promptly when available and in any event within ninety
(90) days after the close of each Fiscal Year: a copy of WFS’s Annual Report on
Form 10-K as filed with the SEC, together with a written statement from the
accountants to the effect that in making the examination necessary for the
signing of such Annual Report by such accountants, nothing came to their
attention that caused them to believe that WFS was not in compliance with any
provision of Section 10.1, 10.3, 10.4 or 11.13 of this Agreement insofar as such
provision relates to accounting matters or, if something has come to their
attention that caused them to believe that WFS was not in compliance with any
such provision, describing such non-compliance in reasonable detail.

10.1.2 Interim Reports. Promptly when available and in any event within
forty-five (45) days after the end of each Fiscal Quarter, a copy of WFS’s
Quarterly Report on Form 10-Q as filed with the SEC.

10.1.3 Compliance Certificates. Contemporaneously with the furnishing of a copy
of each annual report pursuant to Section 10.1.1 and each set of interim reports
pursuant to Section 10.1.2, a duly completed compliance certificate in the form
of Exhibit B, with appropriate insertions, dated the date of such annual report
or such quarterly statements and signed by a Senior Officer of each Company,
containing (i) a computation of each of the financial ratios and restrictions
set forth in Section 11.13 and to the effect that such officer has not become
aware of any Event of Default or Unmatured Event of Default that has occurred
and is continuing or, if there is any such event, describing it and the steps,
if any, being taken to cure it and (ii) a written statement of the Company’s
management setting forth a discussion of WFS’s financial condition, changes in
financial condition and results of operations.

10.1.4 Reports to the SEC and to Shareholders. Promptly upon the filing or
sending thereof, copies of all annual, regular, periodic or special reports of
any Loan Party filed with the SEC; copies of all registration statements of any
Loan Party filed with the SEC (other than on Form S-8); and copies of all proxy
statements or other communications made to security holders generally.

10.1.5 Notice of Default, Litigation and ERISA Matters. Promptly upon becoming
aware of any of the following, written notice describing the same and the steps
being taken by any Company or the Subsidiary affected thereby with respect
thereto:

(a) the occurrence of an Event of Default or an Unmatured Event of Default;

(b) any litigation, arbitration or governmental investigation or proceeding not
previously disclosed by a Company to the Lenders which has been instituted or,
to the knowledge of the Company, is threatened against any Loan Party or to
which any of the properties of any thereof is subject which might reasonably be
expected to have a Material Adverse Effect;

(c) the institution of any steps by any member of the Controlled Group or any
other Person to terminate any Pension Plan, or the failure of any member of the

 

41



--------------------------------------------------------------------------------

Controlled Group to make a required contribution to any Pension Plan (if such
failure is sufficient to give rise to a Lien under Section 302(f) of ERISA) or
to any Multiemployer Pension Plan, or the taking of any action with respect to a
Pension Plan which could result in the requirement that any Company furnish a
bond or other security to the PBGC or such Pension Plan, or the occurrence of
any event with respect to any Pension Plan or Multiemployer Pension Plan which
could result in the incurrence by any member of the Controlled Group of any
material liability, fine or penalty (including any claim or demand for
withdrawal liability or partial withdrawal from any Multiemployer Pension Plan),
or any material increase in the contingent liability of any Company with respect
to any post-retirement welfare benefit plan or other employee benefit plan of
any Company or another member of the Controlled Group, or any notice that any
Multiemployer Pension Plan is in reorganization, that increased contributions
may be required to avoid a reduction in plan benefits or the imposition of an
excise tax, that any such plan is or has been funded at a rate less than that
required under Section 412 of the Code, that any such plan is or may be
terminated, or that any such plan is or may become insolvent;

(d) any cancellation or material change in any insurance maintained by any Loan
Party; or

(e) any other event (including (i) any violation of any Environmental Law or the
assertion of any Environmental Claim or (ii) the enactment or effectiveness of
any law, rule or regulation) which might reasonably be expected to have a
Material Adverse Effect.

10.1.6 Management Reports. Promptly upon receipt thereof, copies of all detailed
financial and management reports submitted to any Company by independent
auditors in connection with each annual or interim audit made by such auditors
of the financial statements of the Company.

10.1.7 Other Information. Promptly from time to time, such other information
concerning the Loan Parties as any Lender or the Administrative Agent may
reasonably request.

10.1.8 Subordinated Debt Notices. Promptly following receipt, copies of any
notices (including notices of default or acceleration) received from any holder
or trustee of, under or with respect to any Subordinated Debt

10.2 Books, Records and Inspections. Keep, and cause each other Loan Party to
keep, its books and records in accordance with sound business practices
sufficient to allow the preparation of financial statements in accordance with
GAAP; permit, and cause each other Loan Party to permit, any Lender or the
Administrative Agent or any representative thereof to inspect the properties and
operations of the Loan Parties; and permit, and cause each other Loan Party to
permit, at any reasonable time and with reasonable notice (or at any time
without notice if an Event of Default exists), any Lender or the Administrative
Agent or any representative thereof to visit any or all of its offices, to
discuss its financial matters with its officers and its independent auditors
(and the Company hereby authorizes such independent auditors to discuss such
financial

 

42



--------------------------------------------------------------------------------

matters with any Lender or the Administrative Agent or any representative
thereof), and to examine (and, at the expense of the Loan Parties, photocopy
extracts from) any of its books or other records; and permit, and cause each
other Loan Party to permit, the Administrative Agent and its representatives to
inspect the Inventory and other tangible assets of the Loan Parties, to perform
appraisals of the equipment of the Loan Parties, and to inspect, audit, check
and make copies of and extracts from the books, records, computer data, computer
programs, journals, orders, receipts, correspondence and other data relating to
Inventory, Accounts and any other collateral. All such inspections or audits by
the Administrative Agent shall be at the Companies’ expense.

10.3 Maintenance of Property; Insurance. (a) Keep, and cause each other Loan
Party to keep, all property useful and necessary in the business of the Loan
Parties in good working order and condition, ordinary wear and tear excepted.

(b) Maintain, and cause each other Loan Party to maintain, with responsible
insurance companies, such insurance coverage as may be required by any law or
governmental regulation or court decree or order applicable to it and such other
insurance, to such extent and against such hazards and liabilities, as is
customarily maintained by companies similarly situated, but which shall insure
against all risks and liabilities of the type identified on Schedule 9.16 and
shall have insured amounts no less than, and deductibles no higher than, those
set forth on such schedule; and, upon request of the Administrative Agent or any
Lender, furnish to the Administrative Agent or such Lender a certificate setting
forth in reasonable detail the nature and extent of all insurance maintained by
the Loan Parties. Each Company shall cause each issuer of an insurance policy to
provide the Administrative Agent with an endorsement (i) showing the
Administrative Agent as loss payee with respect to each policy of property or
casualty insurance and naming the Administrative Agent and each Lender as an
additional insured with respect to each policy of liability insurance,
(ii) providing that 30 days’ notice will be given to the Administrative Agent
prior to any cancellation of, material reduction or change in coverage provided
by or other material modification to such policy and (iii) reasonably acceptable
in all other respects to the Administrative Agent.

(c) UNLESS THE COMPANIES PROVIDE THE ADMINISTRATIVE AGENT WITH EVIDENCE OF THE
INSURANCE COVERAGE REQUIRED BY THIS AGREEMENT, THE ADMINISTRATIVE AGENT MAY
PURCHASE INSURANCE AT THE COMPANIES’ EXPENSE TO PROTECT THE ADMINISTRATIVE
AGENT’S AND THE LENDERS’ INTERESTS IN THE COLLATERAL. THIS INSURANCE MAY, BUT
NEED NOT, PROTECT ANY LOAN PARTY’S INTERESTS. THE COVERAGE THAT THE
ADMINISTRATIVE AGENT PURCHASES MAY NOT PAY ANY CLAIM THAT IS MADE AGAINST ANY
LOAN PARTY IN CONNECTION WITH THE COLLATERAL. THE COMPANY MAY LATER CANCEL ANY
INSURANCE PURCHASED BY THE ADMINISTRATIVE AGENT, BUT ONLY AFTER PROVIDING THE
ADMINISTRATIVE AGENT WITH EVIDENCE THAT THE COMPANIES HAVE OBTAINED INSURANCE AS
REQUIRED BY THIS AGREEMENT. IF THE ADMINISTRATIVE AGENT PURCHASES INSURANCE FOR
THE COLLATERAL, THE COMPANY WILL BE RESPONSIBLE FOR THE COSTS OF THAT INSURANCE,

 

43



--------------------------------------------------------------------------------

INCLUDING INTEREST AND ANY OTHER CHARGES THAT MAY BE IMPOSED WITH THE PLACEMENT
OF THE INSURANCE, UNTIL THE EFFECTIVE DATE OF THE CANCELLATION OR EXPIRATION OF
THE INSURANCE. THE COSTS OF THE INSURANCE MAY BE ADDED TO THE PRINCIPAL AMOUNT
OF THE LOANS OWING HEREUNDER. THE COSTS OF THE INSURANCE MAY BE MORE THAN THE
COST OF THE INSURANCE THE LOAN PARTIES MAY BE ABLE TO OBTAIN ON THEIR OWN.

10.4 Compliance with Laws; Payment of Taxes and Liabilities. (a) Comply, and
cause each other Loan Party to comply, in all material respects with all
applicable laws, rules, regulations, decrees, orders, judgments, licenses and
permits, except where failure to comply could not reasonably be expected to have
a Material Adverse Effect; and (b) pay, and cause each other Loan Party to pay,
prior to delinquency, all taxes and other governmental charges against it or any
collateral, as well as claims of any kind which, if unpaid, could become a Lien
on any of its property; provided that the foregoing shall not require any Loan
Party to pay any such tax or charge so long as it shall contest the validity
thereof in good faith by appropriate proceedings and shall set aside on its
books adequate reserves with respect thereto in accordance with GAAP and, in the
case of a claim which could become a Lien on any collateral, such contest
proceedings shall stay the foreclosure of such Lien or the sale of any portion
of the collateral to satisfy such claim.

10.5 Maintenance of Existence, etc. Maintain and preserve, and (subject to
Section 11.5) cause each other Loan Party to maintain and preserve, (a) its
existence and good standing in the jurisdiction of its organization and (b) its
qualification to do business and good standing in each jurisdiction where the
nature of its business makes such qualification necessary (other than such
jurisdictions in which the failure to be qualified or in good standing could not
reasonably be expected to have a Material Adverse Effect).

10.6 Use of Proceeds. Use the proceeds of the Loans and the Letters of Credit
solely for (i) working capital purposes, (ii) Capital Expenditures, (iii) other
general business purposes, and (iv) subject to the limitations set forth in
Section 11.5, Acquisitions; and not use or permit any proceeds of any Loan to be
used, either directly or indirectly, for the purpose, whether immediate,
incidental or ultimate, of “purchasing or carrying” any Margin Stock.

10.7 Employee Benefit Plans.

(a) Maintain, and cause each other member of the Controlled Group to maintain,
each Pension Plan in substantial compliance with all applicable requirements of
law and regulations.

(b) Make, and cause each other member of the Controlled Group to make, on a
timely basis, all required contributions to any Multiemployer Pension Plan.

(c) Not, and not permit any other member of the Controlled Group to (i) seek a
waiver of the minimum funding standards of ERISA, (ii) terminate or withdraw
from any Pension Plan or Multiemployer Pension Plan or (iii) take any other
action with respect to any

 

44



--------------------------------------------------------------------------------

Pension Plan that would reasonably be expected to entitle the PBGC to terminate,
impose liability in respect of, or cause a trustee to be appointed to
administer, any Pension Plan, unless the actions or events described in clauses
(i), (ii) and (iii) individually or in the aggregate would not have a Material
Adverse Effect.

10.8 Environmental Matters. If any release or threatened Release or other
Disposal of Hazardous Substances shall occur or shall have occurred on any real
property or any other assets of any Loan Party, the Companies shall, or shall
cause the applicable Loan Party to, cause the prompt containment and removal of
such Hazardous Substances and the remediation of such real property or other
assets as necessary to comply with all Environmental Laws and to preserve the
value of such real property or other assets. Without limiting the generality of
the foregoing, the Companies shall, and shall cause each other Loan Party to,
comply with any Federal or state judicial or administrative order requiring the
performance at any real property of any Loan Party of activities in response to
the Release or threatened Release of a Hazardous Substance. To the extent that
the transportation of Hazardous Substances is permitted by this Agreement, the
Companies shall, and shall cause its Subsidiaries to, dispose of such Hazardous
Substances, or of any other wastes, only at licensed disposal facilities
operating in compliance with Environmental Laws.

10.9 Tax Shelter Registration. Notify the Administrative Agent of any action (or
the intention to take an action) inconsistent with the representation in
Section 9.13(b). If the Companies so notify the Administrative Agent, the
Companies acknowledge and agree that the Administrative Agent and the Lenders
may treat the transactions contemplated hereby (or any single transaction
contemplated hereby) as part of a transaction that is subject to Treasury
Regulation Section 301.6112-1, and the Administrative Agent and such Lender, as
applicable, may maintain the lists and other regulations required by such
Treasury Regulation. To the extent the Administrative Agent or a Lender
determines to maintain such list, each Loan Party shall cooperate with the
Administrative Agent and Lenders in obtaining the information required under
such Treasury Regulation. Within 10 days after notifying the Administrative
Agent under this Section 10.9, the Companies shall deliver to the Administrative
Agent a duly completed copy of IRS Form 8886 or any successor form.

10.10 Further Assurances. Take, and cause each other Loan Party to take, such
actions as are necessary or as the Administrative Agent or the Required Lenders
may reasonably request from time to time to ensure that the Obligations of each
Loan Party under the Loan Documents are secured by the Collateral Documents,
including (a) the execution and delivery of guaranties, security agreements,
pledge agreements, mortgages, deeds of trust, financing statements and other
documents, and the filing or recording of any of the foregoing and (b) the
delivery of certificated securities and other collateral with respect to which
perfection is obtained by possession.

10.11 Accounts. Unless the Administrative Agent otherwise consents in writing
(and except as permitted by Section 11.11(e)), maintain all of their primary
operating accounts and primary investment accounts with the Administrative
Agent.

 

45



--------------------------------------------------------------------------------

10.12 Syndication. Enter into such modifications to the Loan Documents as the
Administrative Agent may reasonably request as necessary for the initial
syndication of the Loans and the Commitments and, in the event such initial
syndication shall prove to be impracticable in the Administrative Agent’s
reasonable determination, such modifications (including adjustments to the LIBOR
Margin) as the Administrative Agent may reasonably request as necessary to make
the syndication of the Loans and the Commitments reasonably practicable.

10.13 New Subsidiaries. In the event of an acquisition or creation of any
Domestic Subsidiary or Foreign Subsidiary, or in the case of a Foreign
Subsidiary that becomes a Material Foreign Subsidiary, the Company shall
deliver, or cause to be delivered as the case may be, to the Administrative
Agent within thirty (30) days (provided, in the case of a Foreign Subsidiary,
such time period shall be extended to sixty (60) days with regards to (b),
(c) and (d) below) of such acquisition or creation:

 

  (a) in the case of a Domestic Subsidiary, a Guaranty executed by such
Subsidiary substantially in the form of Exhibit G;

 

  (b) in the case of a Foreign Subsidiary (other than those described in
(c) below), a Guaranty of the obligations of WFS Europe and WFS Singapore,
substantially in the form of Exhibit G-1;

 

  (c) in the case of a direct Foreign Subsidiary of WFS (or one of its Domestic
Subsidiaries) that becomes a Material Foreign Subsidiary or a Material Foreign
Subsidiary that is formed after the date hereof (a “New Foreign Subsidiary”), a
Pledge Agreement substantially in the form of Exhibit H executed by WFS or such
Domestic Subsidiary if owned directly by WFS or a Domestic Subsidiary or by the
shareholders of a Material Foreign Subsidiary that is not owned directly by WFS
or one of its Domestic Subsidiaries, as applicable, (unless, in the
Administrative Agent’s sole discretion, such Pledge Agreement is not required as
the Collateral to be pledged thereby is already covered by an existing Pledge
Agreement) together with (x) stock certificates or other appropriate evidence of
ownership representing sixty-five percent (65%) of the voting stock of such New
Foreign Subsidiary or Material Foreign Subsidiary, (y) duly executed stock
powers of assignment or stock transfer forms in blank affixed thereto and
(z) such other documents as the Administrative Agent may request including UCC-1
financing statements;

 

  (d) in each instance where the voting stock of a Material Foreign Subsidiary
is pledged, an opinion of counsel to such Material Foreign Subsidiary and the
Company or a Subsidiary, as applicable, in form and substance acceptable to the
Administrative Agent; and

 

  (e)

copies of all current entity documents, including articles of incorporation or
organization, By-laws, operating or partnership agreements, certificates of good
standing or active status, resolutions of the Board of Directors, members,
managers,

 

46



--------------------------------------------------------------------------------

 

partners or appropriate committees thereof (each as applicable) of such New
Domestic Subsidiary, New Foreign Subsidiary or Material Foreign Subsidiary, as
the case may be.

10.14 OFAC/BSA Provision. The Companies shall (a) ensure, and cause each
Subsidiary to ensure, that no Person who owns a controlling interest in or
otherwise controls a Company or any Subsidiary is or shall be listed on the
Specially Designated Nationals and Blocked Person List or other similar lists
maintained by the Office of Foreign Assets Control (“OFAC”), the Department of
the Treasury, or included in any Executive Orders, (b) not use or permit the use
of the proceeds of the credit extensions hereunder to violate any of the foreign
asset control regulations of OFAC or any enabling statute or Executive Order
relating thereto, and (c) comply, and cause each Subsidiary to comply, with all
applicable Bank Secrecy Act laws and regulations, as amended.

SECTION 11 NEGATIVE COVENANTS

Until the expiration or termination of the Commitments and thereafter until all
Obligations hereunder and under the other Loan Documents are paid in full and
all Letters of Credit have been terminated or Cash Collateralized, the Companies
agree that, unless at any time the Required Lenders shall otherwise expressly
consent in writing, they shall:

11.1 Debt. Not, and not permit any other Loan Party to, create, incur, assume or
suffer to exist any Debt, except:

(a) Obligations under this Agreement and the other Loan Documents;

(b) Debt secured by Liens permitted by Section 11.2(d), and extensions, renewals
and refinancings thereof; provided that the aggregate amount of all such Debt at
any time outstanding shall not exceed $2,000,000;

(c)(i) Debt of any Loan Party to another Loan Party and (ii) Debt of any
Subsidiary that is not a Loan Party to a Loan Party in an amount not to exceed
$10,000,000 in the aggregate for all such Subsidiaries outstanding at anytime;

(d) Subordinated Debt;

(e) Non-speculative fuel, interest rate and foreign currency Hedging Obligations
incurred in the normal course of business; provided, however, that the Company
may incur speculative fuel, interest rate and foreign exchange Hedging
Obligations so long as such Hedging Obligations do not exceed $5,000,000 in the
aggregate at any time outstanding;

(f) Debt described on Schedule 11.1 and any extension, renewal or refinancing
thereof so long as the principal amount thereof is not increased;

 

47



--------------------------------------------------------------------------------

(g) the Debt to be Repaid (so long as such Debt is repaid on the Closing Date
with the proceeds of the initial Loans hereunder);

(h) Contingent Liabilities permitted in Section 11.11;

(i) Debt of Subsidiaries other than the Debt described in Section 11.1(c) in an
amount not to exceed $10,000,000 in the aggregate at any time outstanding; and

(j) Debt of any Loan Party to any Lender or an affiliate of Lender (or any other
lender approved in writing by the Administrative Agent) in an aggregate amount
not to exceed $40,000,000 at any one time outstanding, the repayment obligations
of which may be guaranteed by the Companies.

11.2 Liens. Not, and not permit any other Loan Party to, create or permit to
exist any Lien on any of its real or personal properties, assets or rights of
whatsoever nature (whether now owned or hereafter acquired), except:

(a) Liens for taxes or other governmental charges not at the time delinquent or
thereafter payable without penalty or being contested in good faith by
appropriate proceedings and, in each case, for which it maintains adequate
reserves;

(b) Liens arising in the ordinary course of business (such as (i) Liens of
carriers, warehousemen, mechanics and materialmen and other similar Liens
imposed by law and (ii) Liens in the form of deposits or pledges incurred in
connection with worker’s compensation, unemployment compensation and other types
of social security (excluding Liens arising under ERISA) or in connection with
surety bonds, bids, performance bonds and similar obligations) for sums not
overdue or being contested in good faith by appropriate proceedings and not
involving any advances or borrowed money or the deferred purchase price of
property or services and, in each case, for which it maintains adequate
reserves;

(c) Liens described on Schedule 11.2 as of the Closing Date;

(d) subject to the limitation set forth in Section 11.1(b), (i) Liens arising in
connection with Capital Leases (and attaching only to the property being
leased), (ii) Liens existing on property at the time of the acquisition thereof
by any Loan Party (and not created in contemplation of such acquisition) and
(iii) Liens that constitute purchase money security interests on any property
securing debt incurred for the purpose of financing all or any part of the cost
of acquiring such property, provided that any such Lien attaches to such
property within sixty (60) days of the acquisition thereof and attaches solely
to the property so acquired;

(e) attachments, appeal bonds, judgments and other similar Liens, for sums not
exceeding $100,000 arising in connection with court proceedings, provided the
execution or other enforcement of such Liens is effectively stayed and the
claims secured thereby are being actively contested in good faith and by
appropriate proceedings;

 

48



--------------------------------------------------------------------------------

(f) easements, rights of way, restrictions, minor defects or irregularities in
title and other similar Liens not interfering in any material respect with the
ordinary conduct of the business of any Loan Party;

(g) Liens arising under the Loan Documents; and

(h) the replacement, extension or renewal of any Lien permitted by clause
(c) above upon or in the same property subject thereto arising out of the
extension, renewal or replacement of the Debt secured thereby (without increase
in the amount thereof).

11.3 Operating Leases. Not permit the aggregate amount of all rental payments
under Operating Leases made (or scheduled to be made) by the Loan Parties (on a
consolidated basis) to exceed $7,500,000 in any Fiscal Year.

11.4 Restricted Payments. Except as permitted in Section 11.13.4, not, and not
permit any other Loan Party to, (a) make any distribution to any holders (other
than to a Loan Party) of its Capital Securities, (b) purchase or redeem any of
its Capital Securities (except as permitted by Schedule 11.4), (c) pay any
management fees or similar fees to any of its equityholders holding an equity
stake in excess of 5% or any Affiliate thereof, (d) make any redemption,
prepayment, defeasance, repurchase or any other payment in respect of any
Subordinated Debt or (e) set aside funds for any of the foregoing.
Notwithstanding anything to the contrary in this Section 11.4, the Company may
issue its capital securities (i) in accordance with WFS’s 2006 Omnibus Plan,
(ii) in accordance with the Company’s 1993 Non-Employee Director plan, and
(iii) to employees or non-employees of the Company as compensation for services
performed for WFS by such individuals.

11.5 Acquisitions, Sales. Not, and not permit any other Loan Party to, (a) be a
party to, or make, an Acquisition of any other Person if such Person is not
engaged in the same line of business as the Companies, or in instances where
such Person(s) are in the same line of business as the Companies, then only if
(I) such Acquisition is in an amount not to exceed $50,000,000 for any
individual Acquisition or $65,000,000 in the aggregate during any Fiscal Year,
(II) no Default or Event of Default shall then exist or would exist after giving
effect thereto, (III) the Loan Parties shall demonstrate to the reasonable
satisfaction of the Administrative Agent and the Required Lenders that the Loan
Parties will be in compliance on a pro forma basis with all of the terms and
provisions of the financial covenants set forth in Section 11.13 as of the end
of the most recently ended Fiscal Quarter after giving effect to such
Acquisition, (IV) the Person to be acquired has EBITDA for the most recent four
fiscal quarters prior to the acquisition date for which financial statements are
available in an amount greater than $0, and (V) such acquisition is not a
“hostile” acquisition and has been approved by the Board of Directors and/or
shareholders of the applicable Loan Party and the Person to be acquired;
(b) sell, transfer, convey or lease all or any substantial part of its assets or
Capital Securities (including the sale of Capital Securities of any Subsidiary)
except for sales of inventory in the ordinary course of business; or (c) sell or
assign with or without recourse any receivables; except that the limitations in
(a) through (c) above shall not apply to: (i) any such Acquisition, sale,
transfer, conveyance, lease or assignment of or by any Wholly-Owned Subsidiary
into a Company or into any other domestic Wholly-

 

49



--------------------------------------------------------------------------------

Owned Subsidiary; (ii) any such purchase or other acquisition by a Company or
any domestic Wholly-Owned Subsidiary of the assets or Capital Securities of any
Wholly-Owned Subsidiary; (iii) sales and dispositions to Loan Parties, and
(iv) sales and dispositions of assets (including the Capital Securities of
Subsidiaries) for at least fair market value (as determined by the Board of
Directors of such Company) so long as the net book value of all assets sold or
otherwise disposed of in any Fiscal Year does not exceed $5,000,000 in the
aggregate.

11.6 Modification of Organizational Documents. Not permit the charter, by-laws
or other organizational documents of any Loan Party to be amended or modified in
any way which could reasonably be expected to materially adversely affect the
interests of the Lenders.

11.7 Transactions with Affiliates. Not, and not permit any other Loan Party to,
enter into, or cause, suffer or permit to exist any transaction, arrangement or
contract with any of its other Affiliates (other than the Loan Parties) which is
on terms which are less favorable than are obtainable from any Person which is
not one of its Affiliates.

11.8 Unconditional Purchase Obligations. Not, and not permit any other Loan
Party to, enter into or be a party to any contract for the purchase of
materials, supplies or other property or services if such contract requires that
payment be made by it regardless of whether delivery is ever made of such
materials, supplies or other property or services; provided, however, that this
Section shall not prohibit the Companies from entering into forward commitments
for fuel purchases in the ordinary course of business.

11.9 Inconsistent Agreements. Not, and not permit any other Loan Party to, enter
into any agreement containing any provision which would (a) be violated or
breached by any borrowing by any Company hereunder or by the performance by any
Loan Party of any of its Obligations hereunder or under any other Loan Document,
(b) prohibit any Loan Party from granting to the Administrative Agent and the
Lenders, a Lien on any of its assets or (c) create or permit to exist or become
effective any encumbrance or restriction on the ability of any Subsidiary to
(i) pay dividends or make other distributions to any Company or any other
Subsidiary, or pay any Debt owed to the Company or any other Subsidiary,
(ii) make loans or advances to any Loan Party or (iii) transfer any of its
assets or properties to any Loan Party, other than (A) customary restrictions
and conditions contained in agreements relating to the sale of all or a
substantial part of the assets of any Subsidiary pending such sale, provided
that such restrictions and conditions apply only to the Subsidiary to be sold
and such sale is permitted hereunder (B) restrictions or conditions imposed by
any agreement relating to purchase money Debt, Capital Leases and other secured
Debt permitted by this Agreement if such restrictions or conditions apply only
to the property or assets securing such Debt and (C) customary provisions in
leases and other contracts restricting the assignment thereof.

11.10 Business Activities. Not, and not permit any other Loan Party to, engage
in any line of business other than the businesses engaged in on the date hereof
and businesses reasonably related thereto.

 

50



--------------------------------------------------------------------------------

11.11 Investments. Not, and not permit any other Loan Party to, make or permit
to exist any Investment in any other Person, except the following:

(a) contributions by any Company to the capital of any Wholly-Owned Subsidiary
that is a Loan Party or a Guarantor, or by any such Subsidiary to the capital of
any of its Wholly-Owned Subsidiaries that are Guarantors;

(b) Investments constituting Debt permitted by Section 11.1;

(c) Contingent Liabilities not to exceed $100,000 in the aggregate at any one
time outstanding (except as otherwise permitted hereunder);

(d) Cash Equivalent Investments;

(e) bank deposits in the ordinary course of business, provided that the
aggregate amount of all such deposits which are maintained with banks other than
a Lender shall not at any time exceed an average monthly balance of $20,000,000
and provided further that the amount of any such deposits which are maintained
with any single bank other than a Lender shall not at any time exceed an average
monthly balance of $10,000,000;

(f) Investments in securities of Account Debtors received pursuant to any plan
of reorganization or similar arrangement upon the bankruptcy or insolvency of
such account debtors;

(g) Investments listed on Schedule 11.11 as of the Closing Date; and

(h) Investments to consummate Acquisitions permitted by Section 11.5.

provided that (x) any Investment which when made complies with the requirements
of the definition of the term “Cash Equivalent Investment” may continue to be
held notwithstanding that such Investment if made thereafter would not comply
with such requirements; (y) no Investment otherwise permitted by clause (b) or
(c) shall be permitted to be made if, immediately before or after giving effect
thereto, any Event of Default or Unmatured Event of Default exists.

11.12 Fiscal Year. Not change its Fiscal Year.

11.13 Financial Covenants. For the sake of clarity, all financial covenants
shall be determined by reference to the consolidated financial statements of
WFS.

11.13.1 Consolidated Net Worth. Not permit Consolidated Net Worth at any time to
be an amount less than (i) $325,099,000 plus (ii) 50% of Consolidated Net Income
for each Fiscal Quarter ending after January 1, 2007, less (iii) 50% of
dividends paid in each Fiscal Quarter ending after January 1, 2007.

 

51



--------------------------------------------------------------------------------

11.13.2 [Intentionally Omitted].

11.13.3 Interest Coverage Ratio. Not permit the Interest Coverage Ratio for any
Computation Period to be less than 2.00 to 1.00 for such Computation Period.

11.13.4 Dividends. Not pay any dividend during any Fiscal Quarter if the
cumulative amount of (i) such dividend, (ii) all other dividends paid during
such quarter, and (iii) all dividends paid during the immediately preceding
three fiscal quarters exceeds thirty-five percent (35%) of the Consolidated Net
Income for the four fiscal quarters ended on the last day of such three fiscal
quarter period.

11.13.5 Total Debt to EBITDA Ratio. Not permit the ratio of Total Debt to EBITDA
as of the last day of any Computation Period to exceed 3.25 to 1.00.

11.13.6 Asset Coverage Ratio. Not permit the ratio of the Asset Coverage Amount
to the sum of (i) Funded Debt of WFS (including the Revolving Outstandings) plus
(ii) fifty percent (50%) of the accounts payable of WFS as of the last day of
each calendar month to be less than 1.00 to 1.00.

11.14 Cancellation of Debt. Not, and not permit any other Loan Party to, cancel
any claim or debt owing to it, except for reasonable consideration or in the
ordinary course of business, and except for the cancellation of debts or claims
not to exceed $100,000 in any Fiscal Year.

SECTION 12 EFFECTIVENESS; CONDITIONS OF LENDING, ETC.

The obligation of each Lender to make its Loans and of the Issuing Lender to
issue Letters of Credit is subject to the following conditions precedent:

12.1 Initial Credit Extension. The obligation of the Lenders to make the initial
Loans and the obligation of the Issuing Lender to issue its initial Letter of
Credit (whichever first occurs) is, in addition to the conditions precedent
specified in Section 12.2, subject to the conditions precedent that (a) all Debt
to be Repaid has been (or concurrently with the initial borrowing will be) paid
in full, and that all agreements and instruments governing the Debt to be Repaid
and that all Liens securing such Debt to be Repaid have been (or concurrently
with the initial borrowing will be) terminated and (b) the Administrative Agent
shall have received all of the following, each duly executed and dated the
Closing Date (or such earlier date as shall be satisfactory to the
Administrative Agent), in form and substance satisfactory to the Administrative
Agent (and the date on which all such conditions precedent have been satisfied
or waived in writing by the Administrative Agent and the Lenders is called the
“Closing Date”):

12.1.1 Notes. A Note for each Lender.

12.1.2 Authorization Documents. For each Loan Party, such Person’s (a) charter
(or similar formation document), certified by the appropriate governmental
authority; (b) good standing certificates in its state of incorporation (or
formation) and in each other state requested by the Administrative Agent;
(c) bylaws (or similar governing document); (d) resolutions of its board of
directors (or similar governing body) approving and authorizing such Person’s

 

52



--------------------------------------------------------------------------------

execution, delivery and performance of the Loan Documents to which it is party
and the transactions contemplated thereby; and (e) signature and incumbency
certificates of its officers executing any of the Loan Documents (it being
understood that the Administrative Agent and each Lender may conclusively rely
on each such certificate until formally advised by a like certificate of any
changes therein), all certified by its secretary or an assistant secretary (or
similar officer) as being in full force and effect without modification.

12.1.3 Consents, etc. Certified copies of all documents evidencing any necessary
corporate or partnership action, consents and governmental approvals (if any)
required for the execution, delivery and performance by the Loan Parties of the
documents referred to in this Section 12.

12.1.4 Letter of Direction. A letter of direction containing funds flow
information with respect to the proceeds of the Loans on the Closing Date.

12.1.5 Guaranty. A counterpart of each Guaranty, executed by each of the
Guarantors, as applicable.

12.1.6 Pledge Agreement. A counterpart of each Pledge Agreement, executed by WFS
or a Subsidiary, as applicable, pursuant to which WFS and certain of its
Subsidiaries pledge to the Administrative Agent, for the benefit of the Lenders,
sixty-five percent (65%) of the capital stock of certain Material Foreign
Subsidiaries, together with undated stock powers or other appropriate transfer
documents endorsed in blank pertaining thereto, and any stock certificates..

12.1.7 Subordination Agreements. Subordination Agreements with respect to any
Subordinated Debt.

12.1.8 Opinions of Counsel. Opinions of counsel for each Loan Party, including
local counsel; provided, however, that in the event any required opinion of
counsel to a Loan Party that is a Foreign Subsidiary is not available at the
Closing Date, such opinion shall be delivered as soon as available but in no
event later than May 6, 2007; and provided, further, however, that an opinion
will not be required for any Foreign Subsidiary that is not a Material Foreign
Subsidiary.

12.1.9 Insurance. Evidence of the existence of insurance required to be
maintained pursuant to Section 10.3(b), together with evidence that the
Administrative Agent has been named as a lender’s loss payee and an additional
insured on all related insurance policies.

12.1.10 Payment of Fees. Evidence of payment by the Companies of all accrued and
unpaid fees, costs and expenses to the extent then due and payable on the
Closing Date, together with all Attorney Costs of the Administrative Agent to
the extent invoiced prior to the Closing Date, plus such additional amounts of
Attorney Costs as shall constitute the Administrative Agent’s reasonable
estimate of Attorney Costs incurred or to be incurred by the Administrative
Agent through the closing proceedings (provided that such estimate shall not
thereafter preclude final settling of accounts between the Company and the
Administrative Agent).

 

53



--------------------------------------------------------------------------------

12.1.11 Environmental Reports. Environmental site assessment reports requested
by the Administrative Agent.

12.1.12 Search Results; Lien Terminations. Certified copies of Uniform
Commercial Code search reports dated a date reasonably near to the Closing Date,
listing all effective financing statements which name any Loan Party (under
their present names and any previous names) as debtors, together with (a) copies
of such financing statements, (b) payoff letters evidencing repayment in full of
all Debt to be Repaid, the termination of all agreements relating thereto and
the release of all Liens granted in connection therewith, with Uniform
Commercial Code or other appropriate termination statements and documents
effective to evidence the foregoing (other than Liens permitted by Section 11.2)
and (c) such other Uniform Commercial Code termination statements as the
Administrative Agent may reasonably request.

12.1.13 Filings, Registrations and Recordings. The Administrative Agent shall
have received each document (including Uniform Commercial Code financing
statements) required by the Collateral Documents or under law or reasonably
requested by the Administrative Agent to be filed, registered or recorded in
order to create in favor of the Administrative Agent, for the benefit of the
Lenders, a perfected Lien on the collateral described therein, prior to any
other Liens (subject only to Liens permitted pursuant to Section 11.2), in
proper form for filing, registration or recording. The Administrative Agent is
hereby irrevocably authorized to execute and file or cause to be filed, with or
if permitted by applicable law without the signatures of the Company or other
Loan Party, as applicable, UCC financing statements reflecting the Companies or
any other Loan Party as “debtor” and the Administrative Agent as “secured
party”, and continuations thereof and amendments thereto, as the Administrative
Agent reasonably deems necessary or advisable to give effect to the transactions
contemplated hereby and by the other Loan Documents.

12.1.14 Compliance Certificate. A Compliance Certificate dated as of the Closing
Date.

12.1.15 Closing Certificate; Solvency Certificate. (i) A certificate executed by
an officer of each Company on behalf of the Companies certifying the matters set
forth in Section 12.2.1 as of the Closing Date; (ii) a Solvency Certificate,
substantially in the form of Exhibit I, executed by the Chief Financial Officer
of each Guarantor, and (iii) such additional certificates as the Administrative
Agent may from time to time request.

12.1.16 Other. Such other documents as the Administrative Agent or any Lender
may reasonably request.

12.2 Conditions. The obligation (a) of each Lender to make each Loan and (b) of
the Issuing Lender to issue each Letter of Credit is subject to the following
further conditions precedent that:

12.2.1 Compliance with Warranties, No Default, etc. Both before and after giving
effect to any borrowing and the issuance, renewal, extension or amendment of any
Letter of Credit, the following statements shall be true and correct:

 

54



--------------------------------------------------------------------------------

(a) the representations and warranties of each Loan Party set forth in this
Agreement and the other Loan Documents shall be true and correct in all respects
with the same effect as if then made (except to the extent stated to relate to a
specific earlier date, in which case such representations and warranties shall
be true and correct as of such earlier date); and

(b) no Event of Default or Unmatured Event of Default shall have then occurred
and be continuing.

12.2.2 Confirmatory Certificate. If requested by the Administrative Agent or any
Lender, the Administrative Agent shall have received (in sufficient counterparts
to provide one to each Lender) a certificate dated the date of such requested
Loan or Letter of Credit and signed by a duly authorized representative of the
applicable Company as to the matters set out in Section 12.2.1 (it being
understood that each request by the applicable Company for the making of a Loan
or the issuance of a Letter of Credit shall be deemed to constitute a
representation and warranty by such Company that the conditions precedent set
forth in Section 12.2.1 will be satisfied at the time of the making of such Loan
or the issuance of such Letter of Credit), together with such other documents as
the Administrative Agent or any Lender may reasonably request in support
thereof.

SECTION 13 EVENTS OF DEFAULT AND THEIR EFFECT.

13.1 Events of Default. Each of the following shall constitute an Event of
Default under this Agreement:

13.1.1 Non-Payment of the Loans, etc. Default in the payment when due of the
principal of any Loan; or default, and continuance thereof for five days, in the
payment when due of any interest, fee, reimbursement obligation with respect to
any Letter of Credit or other amount payable by the Company hereunder or under
any other Loan Document.

13.1.2 Non-Payment of Other Debt. Any default shall occur under the terms
applicable to any Debt of any Loan Party and such default shall (a) consist of
the failure to pay such Debt when due, whether by acceleration or otherwise, or
(b) accelerate the maturity of such Debt or permit the holder or holders
thereof, or any trustee or agent for such holder or holders, to cause such Debt
to become due and payable (or require any Loan Party to purchase or redeem such
Debt or post cash collateral in respect thereof) prior to its expressed
maturity; provided, that, no Event of Default hereunder shall occur so long as
such Debt in default does not exceed $1,000,000 in the aggregate at any one time
outstanding.

13.1.3 Other Material Obligations. Default in the payment when due, or in the
performance or observance of, any material obligation of, or condition agreed to
by, any Loan Party with respect to any material purchase or lease of goods or
services where such default, singly or in the aggregate with all other such
defaults, might reasonably be expected to have a Material Adverse Effect.

 

55



--------------------------------------------------------------------------------

13.1.4 Bankruptcy, Insolvency, etc. Any Loan Party becomes insolvent or
generally fails to pay, or admits in writing its inability or refusal to pay,
debts as they become due; or any Loan Party applies for, consents to, or
acquiesces in the appointment of a trustee, receiver or other custodian for such
Loan Party or any property thereof, or makes a general assignment for the
benefit of creditors; or, in the absence of such application, consent or
acquiescence, a trustee, receiver or other custodian is appointed for any Loan
Party or for a substantial part of the property of any thereof and is not
discharged within sixty (60) days; or any bankruptcy, reorganization, debt
arrangement, or other case or proceeding under any bankruptcy or insolvency law,
or any dissolution or liquidation proceeding, is commenced in respect of any
Loan Party, and if such case or proceeding is not commenced by such Loan Party,
it is consented to or acquiesced in by such Loan Party, or remains for sixty
(60) days undismissed; or any Loan Party takes any action to authorize, or in
furtherance of, any of the foregoing.

13.1.5 Non-Compliance with Loan Documents. (a) Failure by any Loan Party to
comply with or to perform any covenant set forth in Section 10.1.5, 10.3(b),
10.5 or 10.9 or Section 11; or (b) failure by any Loan Party to comply with or
to perform any other provision of this Agreement or any other Loan Document (and
not constituting an Event of Default under any other provision of this
Section 13) and continuance of such failure described in this clause (b) for 30
days.

13.1.6 Representations; Warranties. Any representation or warranty made by any
Loan Party herein or any other Loan Document is breached or is false or
misleading in any material respect, or any schedule, certificate, financial
statement, report, notice or other writing furnished by any Loan Party to the
Administrative Agent or any Lender in connection herewith is false or misleading
in any material respect on the date as of which the facts therein set forth are
stated or certified.

13.1.7 Pension Plans. (a) Any Person institutes steps to terminate a Pension
Plan if as a result of such termination the Company or any member of the
Controlled Group could be required to make a contribution to such Pension Plan,
or could incur a liability or obligation to such Pension Plan, in excess of
$250,000; (b) a contribution failure occurs with respect to any Pension Plan
sufficient to give rise to a Lien under Section 302(f) of ERISA; (c) the
Unfunded Liability exceeds twenty percent of the Total Plan Liability, or
(d) there shall occur any withdrawal or partial withdrawal from a Multiemployer
Pension Plan and the withdrawal liability (without unaccrued interest) to
Multiemployer Pension Plans as a result of such withdrawal (including any
outstanding withdrawal liability that the Company or any member of the
Controlled Group have incurred on the date of such withdrawal) exceeds $250,000.

13.1.8 Judgments. Final judgments which exceed an aggregate of $1,000,000 shall
be rendered against any Loan Party and shall not have been paid, discharged or
vacated or had execution thereof stayed pending appeal within thirty (30) days
after entry or filing of such judgments.

13.1.9 Invalidity of Collateral Documents, etc. Any Collateral Document shall
cease to be in full force and effect; or any Loan Party (or any Person by,
through or on behalf of any Loan Party) shall contest in any manner the
validity, binding nature or enforceability of any Collateral Document.

 

56



--------------------------------------------------------------------------------

13.1.10 Invalidity of Subordination Provisions, etc. Any subordination provision
in any document or instrument governing Subordinated Debt, or any subordination
provision in any guaranty by any Subsidiary of any Subordinated Debt, shall
cease to be in full force and effect, or any Loan Party or any other Person
(including the holder of any applicable Subordinated Debt) shall contest in any
manner the validity, binding nature or enforceability of any such provision.

13.1.11 Material Adverse Effect. The occurrence of any event having a Material
Adverse Effect.

13.1.12 Change of Control. A Change of Control shall occur.

13.1.13 Stock Certificates; Legal Opinions. The Companies shall fail to deliver
to Administrative Agent all stock powers and stock certificates in accordance
with the provisions of Section 12.1.6 or all opinions of counsel in accordance
with the provisions of Section 12.1.8, unless, in each case, such failure to so
provide is waived in writing by Administrative Agent, in its sole and absolute
discretion.

13.2 Effect of Event of Default. If any Event of Default described in
Section 13.1.4 shall occur in respect of the Company, the Commitments shall
immediately terminate and the Loans and all other Obligations hereunder shall
become immediately due and payable and the Company shall become immediately
obligated to Cash Collateralize all Letters of Credit, all without presentment,
demand, protest or notice of any kind; and, if any other Event of Default shall
occur and be continuing, the Administrative Agent may (and, upon the written
request of the Required Lenders shall) declare the Commitments to be terminated
in whole or in part and/or declare all or any part of the Loans and all other
Obligations hereunder to be due and payable and/or demand that the Companies
immediately Cash Collateralize all or any Letters of Credit, whereupon the
Commitments shall immediately terminate (or be reduced, as applicable) and/or
the Loans and other Obligations hereunder shall become immediately due and
payable (in whole or in part, as applicable) and/or the Companies shall
immediately become obligated to Cash Collateralize the Letters of Credit (all or
any, as applicable), all without presentment, demand, protest or notice of any
kind. The Administrative Agent shall promptly advise the Companies of any such
declaration, but failure to do so shall not impair the effect of such
declaration. Any cash collateral delivered hereunder shall be held by the
Administrative Agent (without liability for interest thereon) and applied to the
Obligations arising in connection with any drawing under a Letter of Credit.
After the expiration or termination of all Letters of Credit, such cash
collateral shall be applied by the Administrative Agent to any remaining
Obligations hereunder and any excess shall be delivered to the Companies or as a
court of competent jurisdiction may elect.

 

57



--------------------------------------------------------------------------------

SECTION 14 THE ADMINISTRATIVE AGENT.

14.1 Appointment and Authorization. Each Lender hereby irrevocably (subject to
Section 14.10) appoints, designates and authorizes the Administrative Agent to
take such action on its behalf under the provisions of this Agreement and each
other Loan Document and to exercise such powers and perform such duties as are
expressly delegated to it by the terms of this Agreement or any other Loan
Document, together with such powers as are reasonably incidental thereto.
Notwithstanding any provision to the contrary contained elsewhere in this
Agreement or in any other Loan Document, the Administrative Agent shall not have
any duty or responsibility except those expressly set forth herein, nor shall
the Administrative Agent have or be deemed to have any fiduciary relationship
with any Lender or participant, and no implied covenants, functions,
responsibilities, duties, obligations or liabilities shall be read into this
Agreement or any other Loan Document or otherwise exist against the
Administrative Agent. Without limiting the generality of the foregoing sentence,
the use of the term “agent” herein and in other Loan Documents with reference to
the Administrative Agent is not intended to connote any fiduciary or other
implied (or express) obligations arising under agency doctrine of any applicable
law. Instead, such term is used merely as a matter of market custom, and is
intended to create or reflect only an administrative relationship between
independent contracting parties.

14.2 Issuing Lender. The Issuing Lender shall act on behalf of the Lenders
(according to their Pro Rata Shares) with respect to any Letters of Credit
issued by it and the documents associated therewith. The Issuing Lender shall
have all of the benefits and immunities (a) provided to the Administrative Agent
in this Section 14 with respect to any acts taken or omissions suffered by the
Issuing Lender in connection with Letters of Credit issued by it or proposed to
be issued by it and the applications and agreements for letters of credit
pertaining to such Letters of Credit as fully as if the term “Administrative
Agent”, as used in this Section 14, included the Issuing Lender with respect to
such acts or omissions and (b) as additionally provided in this Agreement with
respect to the Issuing Lender.

14.3 Delegation of Duties. The Administrative Agent may execute any of its
duties under this Agreement or any other Loan Document by or through agents,
employees or attorneys-in-fact and shall be entitled to advice of counsel and
other consultants or experts concerning all matters pertaining to such duties.
The Administrative Agent shall not be responsible for the negligence or
misconduct of any agent or attorney-in-fact that it selects in the absence of
gross negligence or willful misconduct.

14.4 Exculpation of Administrative Agent. None of the Administrative Agent nor
any of its directors, officers, employees or agents shall (a) be liable for any
action taken or omitted to be taken by any of them under or in connection with
this Agreement or any other Loan Document or the transactions contemplated
hereby (except to the extent resulting from its own gross negligence or willful
misconduct in connection with its duties expressly set forth herein as
determined by a final, nonappealable judgment by a court of competent
jurisdiction), or (b) be responsible in any manner to any Lender or participant
for any recital, statement, representation or warranty made by any Loan Party or
Affiliate of any Company, or any officer thereof, contained in this Agreement or
in any other Loan Document, or in any certificate, report,

 

58



--------------------------------------------------------------------------------

statement or other document referred to or provided for in, or received by the
Administrative Agent under or in connection with, this Agreement or any other
Loan Document, or the validity, effectiveness, genuineness, enforceability or
sufficiency of this Agreement or any other Loan Document (or the creation,
perfection or priority of any Lien or security interest therein), or for any
failure of the Companies or any other party to any Loan Document to perform
their Obligations hereunder or thereunder. The Administrative Agent shall not be
under any obligation to any Lender to ascertain or to inquire as to the
observance or performance of any of the agreements contained in, or conditions
of, this Agreement or any other Loan Document, or to inspect the properties,
books or records of the Companies or any Company’s Subsidiaries or Affiliates.

14.5 Reliance by Administrative Agent. The Administrative Agent shall be
entitled to rely, and shall be fully protected in relying, upon any writing,
communication, signature, resolution, representation, notice, consent,
certificate, electronic mail message, affidavit, letter, telegram, facsimile,
telex or telephone message, statement or other document or conversation believed
by it to be genuine and correct and to have been signed, sent or made by the
proper Person or Persons, and upon advice and statements of legal counsel
(including counsel to the Companies), independent accountants and other experts
selected by the Administrative Agent. The Administrative Agent shall be fully
justified in failing or refusing to take any action under this Agreement or any
other Loan Document unless it shall first receive such advice or concurrence of
the Required Lenders as it deems appropriate and, if it so requests,
confirmation from the Lenders of their obligation to indemnify the
Administrative Agent against any and all liability and expense which may be
incurred by it by reason of taking or continuing to take any such action. The
Administrative Agent shall in all cases be fully protected in acting, or in
refraining from acting, under this Agreement or any other Loan Document in
accordance with a request or consent of the Required Lenders and such request
and any action taken or failure to act pursuant thereto shall be binding upon
each Lender. For purposes of determining compliance with the conditions
specified in Section 12, each Lender that has signed this Agreement shall be
deemed to have consented to, approved or accepted or to be satisfied with, each
document or other matter required thereunder to be consented to or approved by
or acceptable or satisfactory to a Lender unless the Administrative Agent shall
have received written notice from such Lender prior to the proposed Closing Date
specifying its objection thereto.

14.6 Notice of Default. The Administrative Agent shall not be deemed to have
knowledge or notice of the occurrence of any Event of Default or Unmatured Event
of Default except with respect to defaults in the payment of principal, interest
and fees required to be paid to the Administrative Agent for the account of the
Lenders, unless the Administrative Agent shall have received written notice from
a Lender or any Company referring to this Agreement, describing such Event of
Default or Unmatured Event of Default and stating that such notice is a “notice
of default”. The Administrative Agent will promptly notify the Lenders of its
receipt of any such notice. The Administrative Agent shall take such action with
respect to such Event of Default or Unmatured Event of Default as may be
requested by the Required Lenders in accordance with Section 13; provided that
unless and until the Administrative Agent has received any such request, the
Administrative Agent may (but shall not be obligated to) take such action, or
refrain from taking such action, with respect to such Event of Default or
Unmatured Event of Default as it shall deem advisable or in the best interest of
the Lenders.

 

59



--------------------------------------------------------------------------------

14.7 Credit Decision. Each Lender acknowledges that the Administrative Agent has
not made any representation or warranty to it, and that no act by the
Administrative Agent hereafter taken, including any consent and acceptance of
any assignment or review of the affairs of the Loan Parties, shall be deemed to
constitute any representation or warranty by the Administrative Agent to any
Lender as to any matter, including whether the Administrative Agent has
disclosed material information in its possession. Each Lender represents to the
Administrative Agent that it has, independently and without reliance upon the
Administrative Agent and based on such documents and information as it has
deemed appropriate, made its own appraisal of and investigation into the
business, prospects, operations, property, financial and other condition and
creditworthiness of the Loan Parties, and made its own decision to enter into
this Agreement and to extend credit to the Companies hereunder. Each Lender also
represents that it will, independently and without reliance upon the
Administrative Agent and based on such documents and information as it shall
deem appropriate at the time, continue to make its own credit analysis,
appraisals and decisions in taking or not taking action under this Agreement and
the other Loan Documents, and to make such investigations as it deems necessary
to inform itself as to the business, prospects, operations, property, financial
and other condition and creditworthiness of the Companies. Except for notices,
reports and other documents expressly herein required to be furnished to the
Lenders by the Administrative Agent, the Administrative Agent shall not have any
duty or responsibility to provide any Lender with any credit or other
information concerning the business, prospects, operations, property, financial
or other condition or creditworthiness of the Companies which may come into the
possession of the Administrative Agent.

14.8 Indemnification. Whether or not the transactions contemplated hereby are
consummated, each Lender shall indemnify upon demand the Administrative Agent
and its directors, officers, employees and agents (to the extent not reimbursed
by or on behalf of the Companies and without limiting the obligation of the
Company to do so), according to its applicable Pro Rata Share, from and against
any and all Indemnified Liabilities (as hereinafter defined); provided that no
Lender shall be liable for any payment to any such Person of any portion of the
Indemnified Liabilities to the extent determined by a final, nonappealable
judgment by a court of competent jurisdiction to have resulted from the
applicable Person’s own gross negligence or willful misconduct. No action taken
in accordance with the directions of the Required Lenders shall be deemed to
constitute gross negligence or willful misconduct for purposes of this Section.
Without limitation of the foregoing, each Lender shall reimburse the
Administrative Agent upon demand for its ratable share of any costs or
out-of-pocket expenses (including Attorney Costs and Taxes) incurred by the
Administrative Agent in connection with the preparation, execution, delivery,
administration, modification, amendment or enforcement (whether through
negotiations, legal proceedings or otherwise) of, or legal advice in respect of
rights or responsibilities under, this Agreement, any other Loan Document, or
any document contemplated by or referred to herein, to the extent that the
Administrative Agent is not reimbursed for such expenses by or on behalf of the
Companies. The undertaking in this Section shall survive repayment of the Loans,
cancellation of the Notes, expiration or termination of the

 

60



--------------------------------------------------------------------------------

Letters of Credit, any foreclosure under, or modification, release or discharge
of, any or all of the Collateral Documents, termination of this Agreement and
the resignation or replacement of the Administrative Agent.

14.9 Administrative Agent in Individual Capacity. LaSalle and its Affiliates may
make loans to, issue letters of credit for the account of, accept deposits from,
acquire equity interests in and generally engage in any kind of banking, trust,
financial advisory, underwriting or other business with the Loan Parties and
Affiliates as though LaSalle were not the Administrative Agent hereunder and
without notice to or consent of any Lender. Each Lender acknowledges that,
pursuant to such activities, LaSalle or its Affiliates may receive information
regarding the Companies or their Affiliates (including information that may be
subject to confidentiality obligations in favor of the Companies or any
Affiliate) and acknowledge that the Administrative Agent shall be under no
obligation to provide such information to them. With respect to their Loans (if
any), LaSalle and its Affiliates shall have the same rights and powers under
this Agreement as any other Lender and may exercise the same as though LaSalle
were not the Administrative Agent, and the terms “Lender” and “Lenders” include
LaSalle and its Affiliates, to the extent applicable, in their individual
capacities.

14.10 Successor Administrative Agent. The Administrative Agent may resign as
Administrative Agent upon thirty (30) days’ notice to the Lenders. If the
Administrative Agent resigns under this Agreement, the Required Lenders shall,
with (so long as no Event of Default exists) the consent of the Companies (which
shall not be unreasonably withheld or delayed), appoint from among the Lenders a
successor agent for the Lenders. If no successor agent is appointed prior to the
effective date of the resignation of the Administrative Agent, the
Administrative Agent may appoint, after consulting with the Lenders and the
Companies, a successor agent from among the Lenders. Upon the acceptance of its
appointment as successor agent hereunder, such successor agent shall succeed to
all the rights, powers and duties of the retiring Administrative Agent and the
term “Administrative Agent” shall mean such successor agent, and the retiring
Administrative Agent’s appointment, powers and duties as Administrative Agent
shall be terminated. After any retiring Administrative Agent’s resignation
hereunder as Administrative Agent, the provisions of this Section 14 and
Sections 15.5 and 15.16 shall inure to its benefit as to any actions taken or
omitted to be taken by it while it was Administrative Agent under this
Agreement. If no successor agent has accepted appointment as Administrative
Agent by the date which is thirty (30) days following a retiring Administrative
Agent’s notice of resignation, the retiring Administrative Agent’s resignation
shall nevertheless thereupon become effective and the Lenders shall perform all
of the duties of the Administrative Agent hereunder until such time, if any, as
the Required Lenders appoint a successor agent as provided for above.

14.11 Collateral Matters. The Lenders irrevocably authorize the Administrative
Agent, at its option and in its discretion, (a) to release any Lien granted to
or held by the Administrative Agent under any Collateral Document (i) upon
termination of the Commitments and payment in full of all Loans and all other
obligations of the Company hereunder and the expiration or termination of all
Letters of Credit; (ii) constituting property sold or to be sold or disposed of
as part of or in connection with any disposition permitted hereunder; or
(iii) subject to Section 15.1, if approved, authorized or ratified in writing by
the Required Lenders; or (b) to subordinate its

 

61



--------------------------------------------------------------------------------

interest in any collateral to any holder of a Lien on such collateral which is
permitted by Section 11.2(d)(i) or (d)(iii) (it being understood that the
Administrative Agent may conclusively rely on a certificate from any Company in
determining whether the Debt secured by any such Lien is permitted by
Section 11.1(b)). Upon request by the Administrative Agent at any time, the
Lenders will confirm in writing the Administrative Agent’s authority to release,
or subordinate its interest in, particular types or items of collateral pursuant
to this Section 14.11. Each Lender hereby authorizes the Administrative Agent to
give blockage notices in connection with any Subordinated Debt at the direction
of Required Lenders and agrees that it will not act unilaterally to deliver such
notices.

14.12 Administrative Agent May File Proofs of Claim. In case of the pendency of
any receivership, insolvency, liquidation, bankruptcy, reorganization,
arrangement, adjustment, composition or other judicial proceeding relative to
any Loan Party, the Administrative Agent (irrespective of whether the principal
of any Loan shall then be due and payable as herein expressed or by declaration
or otherwise and irrespective of whether the Administrative Agent shall have
made any demand on the Companies) shall be entitled and empowered, by
intervention in such proceeding or otherwise:

(a) to file and prove a claim for the whole amount of the principal and interest
owing and unpaid in respect of the Loans, and all other Obligations that are
owing and unpaid and to file such other documents as may be necessary or
advisable in order to have the claims of the Lenders and the Administrative
Agent (including any claim for the reasonable compensation, expenses,
disbursements and advances of the Lenders and the Administrative Agent and their
respective agents and counsel and all other amounts due the Lenders and the
Administrative Agent under Sections 5, 15.5 and 15.16) allowed in such judicial
proceedings; and

(b) to collect and receive any monies or other property payable or deliverable
on any such claims and to distribute the same;

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender to make such payments to the Administrative Agent and, in the event
that the Administrative Agent shall consent to the making of such payments
directly to the Lenders, to pay to the Administrative Agent any amount due for
the reasonable compensation, expenses, disbursements and advances of the
Administrative Agent and its agents and counsel, and any other amounts due the
Administrative Agent under Sections 5, 15.5 and 15.16.

Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender any plan
of reorganization, arrangement, adjustment or composition affecting the
Obligations or the rights of any Lender or to authorize the Administrative Agent
to vote in respect of the claim of any Lender in any such proceeding.

14.13 Other Agents; Arrangers and Managers. None of the Lenders or other Persons
identified on the facing page or signature pages of this Agreement as a
“syndication agent,”

 

62



--------------------------------------------------------------------------------

“documentation agent,” “co-agent,” “book manager,” “lead manager,” “arranger,”
“lead arranger” or “co-arranger”, if any, shall have any right, power,
obligation, liability, responsibility or duty under this Agreement other than,
in the case of such Lenders, those applicable to all Lenders as such. Without
limiting the foregoing, none of the Lenders or other Persons so identified shall
have or be deemed to have any fiduciary relationship with any Lender. Each
Lender acknowledges that it has not relied, and will not rely, on any of the
Lenders or other Persons so identified in deciding to enter into this Agreement
or in taking or not taking action hereunder.

SECTION 15 GENERAL.

15.1 Waiver; Amendments. No delay on the part of the Administrative Agent or any
Lender in the exercise of any right, power or remedy shall operate as a waiver
thereof, nor shall any single or partial exercise by any of them of any right,
power or remedy preclude other or further exercise thereof, or the exercise of
any other right, power or remedy. No amendment, modification or waiver of, or
consent with respect to, any provision of this Agreement or the other Loan
Documents shall in any event be effective unless the same shall be in writing
and acknowledged by Lenders having an aggregate Pro Rata Shares of not less than
the aggregate Pro Rata Shares expressly designated herein with respect thereto
or, in the absence of such designation as to any provision of this Agreement, by
the Required Lenders, and then any such amendment, modification, waiver or
consent shall be effective only in the specific instance and for the specific
purpose for which given. No amendment, modification, waiver or consent shall
(a) extend or increase the Commitment of any Lender without the written consent
of such Lender, (b) extend the date scheduled for payment of any principal
(excluding mandatory prepayments) of or interest on the Loans or any fees
payable hereunder without the written consent of each Lender directly affected
thereby, (c) reduce the principal amount of any Loan, the rate of interest
thereon or any fees payable hereunder, without the consent of each Lender
directly affected thereby; (d) extend the Termination Date, or (e) release any
party from its obligations under the Guaranty or all or any substantial part of
the collateral granted under the Collateral Documents, change the definition of
Required Lenders, any provision of this Section 15.1 or reduce the aggregate Pro
Rata Share required to effect an amendment, modification, waiver or consent,
without, in each case, the written consent of all Lenders. No provision of
Section 14 or other provision of this Agreement affecting the Administrative
Agent in its capacity as such shall be amended, modified or waived without the
consent of the Administrative Agent. No provision of this Agreement relating to
the rights or duties of the Issuing Lender in its capacity as such shall be
amended, modified or waived without the consent of the Issuing Lender.

15.2 Confirmations. The Companies and each holder of a Note agree from time to
time, upon written request received by it from the other, to confirm to the
other in writing (with a copy of each such confirmation to the Administrative
Agent) the aggregate unpaid principal amount of the Loans then outstanding under
such Note.

15.3 Notices. Except as otherwise provided in Sections 2.2.2 and 2.2.3, all
notices hereunder shall be in writing (including facsimile transmission) and
shall be sent to the

 

63



--------------------------------------------------------------------------------

applicable party at its address shown on Annex B or at such other address as
such party may, by written notice received by the other parties, have designated
as its address for such purpose. Notices sent by facsimile transmission shall be
deemed to have been given when sent; notices sent by mail shall be deemed to
have been given three Business Days after the date when sent by registered or
certified mail, postage prepaid; and notices sent by hand delivery or overnight
courier service shall be deemed to have been given when received. For purposes
of Sections 2.2.2 and 2.2.3, the Administrative Agent shall be entitled to rely
on telephonic instructions from any person that the Administrative Agent in good
faith believes is an authorized officer or employee of the Company, and the
Company shall hold the Administrative Agent and each other Lender harmless from
any loss, cost or expense resulting from any such reliance.

15.4 Computations. Where the character or amount of any asset or liability or
item of income or expense is required to be determined, or any consolidation or
other accounting computation is required to be made, for the purpose of this
Agreement, such determination or calculation shall, to the extent applicable and
except as otherwise specified in this Agreement, be made in accordance with
GAAP, consistently applied; provided that if the Companies notify the
Administrative Agent that the Companies wish to amend any covenant in Section 11
(or any related definition) to eliminate or to take into account the effect of
any change in GAAP on the operation of such covenant (or if the Administrative
Agent notifies the Company that the Required Lenders wish to amend Section 11
(or any related definition) for such purpose), then the Companies’ compliance
with such covenant shall be determined on the basis of GAAP in effect
immediately before the relevant change in GAAP became effective, until either
such notice is withdrawn or such covenant (or related definition) is amended in
a manner satisfactory to the Companies and the Required Lenders.

15.5 Costs, Expenses and Taxes. The Companies agree to pay on demand all
reasonable out-of-pocket costs and expenses of the Administrative Agent
(including Attorney Costs and any Taxes) in connection with the preparation,
execution, syndication, delivery and administration (including perfection and
protection of any collateral and the costs of Intralinks (or other similar
service), if applicable) of this Agreement, the other Loan Documents and all
other documents provided for herein or delivered or to be delivered hereunder or
in connection herewith (including any amendment, supplement or waiver to any
Loan Document), whether or not the transactions contemplated hereby or thereby
shall be consummated, and all reasonable out-of-pocket costs and expenses
(including Attorney Costs and any Taxes) incurred by the Administrative Agent
and each Lender after an Event of Default in connection with the collection of
the Obligations or the enforcement of this Agreement the other Loan Documents or
any such other documents or during any workout, restructuring or negotiations in
respect thereof. In addition, the Company agrees to pay, and to save the
Administrative Agent and the Lenders harmless from all liability for, any fees
of any Company’s auditors in connection with any reasonable exercise by the
Administrative Agent and the Lenders of their rights pursuant to Section 10.2.
All Obligations provided for in this Section 15.5 shall survive repayment of the
Loans, cancellation of the Notes, expiration or termination of the Letters of
Credit and termination of this Agreement. Notwithstanding the foregoing, WFS
Europe and WFS Singapore shall have no obligation for any such amounts resulting
from the extension of credit solely for the benefit of WFS.

 

64



--------------------------------------------------------------------------------

15.6 Assignments; Participations.

15.6.1 Assignments. (a) Any Lender may at any time assign to one or more Persons
(any such Person, an “Assignee”) all or any portion of such Lender’s Loans and
Commitments, with the prior written consent of the Administrative Agent, the
Issuing Lender (for an assignment of the Revolving Loans and the Revolving
Commitment) and, so long as no Event of Default exists, the Companies (which
consents shall not be unreasonably withheld or delayed and shall not be required
for an assignment by a Lender to a Lender or an Affiliate of a Lender). Except
as the Administrative Agent may otherwise agree, any such assignment shall be in
a minimum aggregate amount equal to $5,000,000 or, if less, the remaining
Commitment and Loans held by the assigning Lender. The Company and the
Administrative Agent shall be entitled to continue to deal solely and directly
with such Lender in connection with the interests so assigned to an Assignee
until the Administrative Agent shall have received and accepted an effective
assignment agreement in substantially the form of Exhibit D hereto (an
“Assignment Agreement”) executed, delivered and fully completed by the
applicable parties thereto and a processing fee of $3,500. No assignment may be
made to any Person if at the time of such assignment the Company would be
obligated to pay any greater amount under Section 7.6 or 8 to the Assignee than
the Company is then obligated to pay to the assigning Lender under such Sections
(and if any assignment is made in violation of the foregoing, the Companies will
not be required to pay such greater amounts). Any attempted assignment not made
in accordance with this Section 15.6.1 shall be treated as the sale of a
participation under Section 15.6.2. The Companies shall be deemed to have
granted their consent to any assignment requiring its consent hereunder unless
the Company has expressly objected to such assignment within three (3) Business
Days after notice thereof.

(b) From and after the date on which the conditions described above have been
met, (i) such Assignee shall be deemed automatically to have become a party
hereto and, to the extent that rights and obligations hereunder have been
assigned to such Assignee pursuant to such Assignment Agreement, shall have the
rights and obligations of a Lender hereunder and (ii) the assigning Lender, to
the extent that rights and obligations hereunder have been assigned by it
pursuant to such Assignment Agreement, shall be released from its rights (other
than its indemnification rights) and obligations hereunder. Upon the request of
the Assignee (and, as applicable, the assigning Lender) pursuant to an effective
Assignment Agreement, the Companies shall execute and deliver to the
Administrative Agent for delivery to the Assignee (and, as applicable, the
assigning Lender) a Note in the principal amount of the Assignee’s Pro Rata
Share of the Revolving Commitment (and, as applicable, a Note in the principal
amount of the Pro Rata Share of the Revolving Commitment retained by the
assigning Lender). Each such Note shall be dated the effective date of such
assignment. Upon receipt by the assigning Lender of such Note, the assigning
Lender shall return to the Companies any prior Note held by it.

(c) Any Lender may at any time pledge or assign a security interest in all or
any portion of its rights under this Agreement to secure obligations of such
Lender, including any pledge or assignment to secure obligations to a Federal
Reserve Bank, and this Section shall not apply to any such pledge or assignment
of a security interest; provided that no such pledge or assignment of a security
interest shall release a Lender from any of its obligations hereunder or
substitute any such pledgee or assignee for such Lender as a party hereto.

 

65



--------------------------------------------------------------------------------

15.6.2 Participations. Any Lender may at any time sell to one or more Persons
participating interests in its Loans, Commitments or other interests hereunder
(any such Person, a “Participant”). In the event of a sale by a Lender of a
participating interest to a Participant, (a) such Lender’s obligations hereunder
shall remain unchanged for all purposes, (b) the Companies and the
Administrative Agent shall continue to deal solely and directly with such Lender
in connection with such Lender’s rights and obligations hereunder and (c) all
amounts payable by the Companies shall be determined as if such Lender had not
sold such participation and shall be paid directly to such Lender. No
Participant shall have any direct or indirect voting rights hereunder except
with respect to any event described in Section 15.1 expressly requiring the
unanimous vote of all Lenders or, as applicable, all affected Lenders. Each
Lender agrees to incorporate the requirements of the preceding sentence into
each participation agreement which such Lender enters into with any Participant.
The Companies agree that if amounts outstanding under this Agreement are due and
payable (as a result of acceleration or otherwise), each Participant shall be
deemed to have the right of set-off in respect of its participating interest in
amounts owing under this Agreement and with respect to any Letter of Credit to
the same extent as if the amount of its participating interest were owing
directly to it as a Lender under this Agreement; provided that such right of
set-off shall be subject to the obligation of each Participant to share with the
Lenders, and the Lenders agree to share with each Participant, as provided in
Section 7.5. The Companies also agree that each Participant shall be entitled to
the benefits of Section 7.6 or 8 as if it were a Lender (provided that on the
date of the participation no Participant shall be entitled to any greater
compensation pursuant to Section 7.6 or 8 than would have been paid to the
participating Lender on such date if no participation had been sold and that
each Participant complies with Section 7.6(d) as if it were an Assignee).

15.7 Register. The Administrative Agent shall maintain a copy of each Assignment
Agreement delivered and accepted by it and register (the “Register”) for the
recordation of names and addresses of the Lenders and the Commitment of each
Lender from time to time and whether such Lender is the original Lender or the
Assignee. No assignment shall be effective unless and until the Assignment
Agreement is accepted and registered in the Register. All records of transfer of
a Lender’s interest in the Register shall be conclusive, absent manifest error,
as to the ownership of the interests in the Loans. The Administrative Agent
shall not incur any liability of any kind with respect to any Lender with
respect to the maintenance of the Register.

15.8 GOVERNING LAW. THIS AGREEMENT AND EACH NOTE SHALL BE A CONTRACT MADE UNDER
AND GOVERNED BY THE INTERNAL LAWS OF THE STATE OF ILLINOIS APPLICABLE TO
CONTRACTS MADE AND TO BE PERFORMED ENTIRELY WITHIN SUCH STATE, WITHOUT REGARD TO
CONFLICT OF LAWS PRINCIPLES.

15.9 Confidentiality. The Administrative Agent and each Lender agree to use
commercially reasonable efforts (equivalent to the efforts the Administrative
Agent or such

 

66



--------------------------------------------------------------------------------

Lender applies to maintain the confidentiality of its own confidential
information) to maintain as confidential all information provided to them by any
Loan Party and designated as confidential, except that the Administrative Agent
and each Lender may disclose such information (a) to Persons employed or engaged
by the Administrative Agent or such Lender in evaluating, approving, structuring
or administering the Loans and the Commitments; (b) to any assignee or
participant or potential assignee or participant that has agreed to comply with
the covenant contained in this Section 15.9 (and any such assignee or
participant or potential assignee or participant may disclose such information
to Persons employed or engaged by them as described in clause (a) above); (c) as
required or requested by any federal or state regulatory authority or examiner,
or any insurance industry association, or as reasonably believed by the
Administrative Agent or such Lender to be compelled by any court decree,
subpoena or legal or administrative order or process; (d) as, on the advice of
the Administrative Agent’s or such Lender’s counsel, is required by law; (e) in
connection with the exercise of any right or remedy under the Loan Documents or
in connection with any litigation to which the Administrative Agent or such
Lender is a party; (f) to any nationally recognized rating agency that requires
access to information about a Lender’s investment portfolio in connection with
ratings issued with respect to such Lender; (g) to any Affiliate of the
Administrative Agent, the Issuing Lender or any other Lender who may provide
Bank Products to the Loan Parties; or (h) that ceases to be confidential through
no fault of the Administrative Agent or any Lender. Notwithstanding the
foregoing, the Companies consent to the publication by the Administrative Agent
or any Lender of a tombstone or similar advertising material relating to the
financing transactions contemplated by this Agreement, and the Administrative
Agent reserves the right to provide to industry trade organizations information
necessary and customary for inclusion in league table measurements.
Notwithstanding anything in this Agreement or any other Loan Document to the
contrary, any information with respect to the “tax treatment” or “tax structure”
(in each case, within the meaning of Treasury Regulation Section 1.6011-4) of
the transactions contemplated hereby shall not be confidential and the
Administrative Agent and the Lenders and other parties hereto may disclose
without limitation of any kind any information that is provided to the
Administrative Agent or the Lenders with respect to the “tax treatment” or “tax
structure” (in each case, within the meaning of Treasury Regulation
Section 1.6011-4); provided, that to the extent any Loan Document contains
information that relates to the “tax treatment” or “tax structure” and contains
other information, this paragraph shall only apply to the information regarding
the “tax treatment” or “tax structure.”

15.10 Severability. Whenever possible each provision of this Agreement shall be
interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this Agreement shall be prohibited by or invalid under
applicable law, such provision shall be ineffective to the extent of such
prohibition or invalidity, without invalidating the remainder of such provision
or the remaining provisions of this Agreement. All obligations of the Companies
and rights of the Administrative Agent and the Lenders expressed herein or in
any other Loan Document shall be in addition to and not in limitation of those
provided by applicable law.

15.11 Nature of Remedies. All Obligations of the Companies and rights of the
Administrative Agent and the Lenders expressed herein or in any other Loan
Document shall be in addition to and not in limitation of those provided by
applicable law. No failure to exercise

 

67



--------------------------------------------------------------------------------

and no delay in exercising, on the part of the Administrative Agent or any
Lender, any right, remedy, power or privilege hereunder, shall operate as a
waiver thereof; nor shall any single or partial exercise of any right, remedy,
power or privilege hereunder preclude any other or further exercise thereof or
the exercise of any other right, remedy, power or privilege.

15.12 Entire Agreement. This Agreement, together with the other Loan Documents,
embodies the entire agreement and understanding among the parties hereto and
supersedes all prior or contemporaneous agreements and understandings of such
Persons, verbal or written, relating to the subject matter hereof and thereof
(except as relates to the fees described in Section 5.3) and any prior
arrangements made with respect to the payment by the Companies of (or any
indemnification for) any fees, costs or expenses payable to or incurred (or to
be incurred) by or on behalf of the Administrative Agent or the Lenders.

15.13 Counterparts. This Agreement may be executed in any number of counterparts
and by the different parties hereto on separate counterparts and each such
counterpart shall be deemed to be an original, but all such counterparts shall
together constitute but one and the same Agreement. Receipt of an executed
signature page to this Agreement by facsimile or other electronic transmission
shall constitute effective delivery thereof. Electronic records of executed Loan
Documents maintained by the Lenders shall deemed to be originals.

15.14 Successors and Assigns. This Agreement shall be binding upon the
Companies, the Lenders and the Administrative Agent and their respective
successors and assigns, and shall inure to the benefit of the Companies, the
Lenders and the Administrative Agent and the successors and assigns of the
Lenders and the Administrative Agent. No other Person shall be a direct or
indirect legal beneficiary of, or have any direct or indirect cause of action or
claim in connection with, this Agreement or any of the other Loan Documents. The
Companies may not assign or transfer any of their respective rights or
Obligations under this Agreement without the prior written consent of the
Administrative Agent and each Lender.

15.15 Captions. Section captions used in this Agreement are for convenience only
and shall not affect the construction of this Agreement.

15.16 INDEMNIFICATION BY THE COMPANIES. IN CONSIDERATION OF THE EXECUTION AND
DELIVERY OF THIS AGREEMENT BY THE ADMINISTRATIVE AGENT AND THE LENDERS AND THE
AGREEMENT TO EXTEND THE COMMITMENTS PROVIDED HEREUNDER, THE COMPANIES HEREBY
AGREE TO INDEMNIFY, EXONERATE AND HOLD THE ADMINISTRATIVE AGENT, EACH LENDER AND
EACH OF THE OFFICERS, DIRECTORS, EMPLOYEES, AFFILIATES AND AGENTS OF THE
ADMINISTRATIVE AGENT AND EACH LENDER (EACH A “LENDER PARTY”) FREE AND HARMLESS
FROM AND AGAINST ANY AND ALL ACTIONS, CAUSES OF ACTION, SUITS, LOSSES,
LIABILITIES, DAMAGES AND EXPENSES, INCLUDING ATTORNEY COSTS (COLLECTIVELY, THE
“INDEMNIFIED LIABILITIES”), INCURRED BY THE LENDER PARTIES OR ANY OF THEM AS A
RESULT OF, OR ARISING OUT OF, OR RELATING TO (A) ANY TENDER OFFER,

 

68



--------------------------------------------------------------------------------

MERGER, PURCHASE OF CAPITAL SECURITIES, PURCHASE OF ASSETS OR OTHER SIMILAR
TRANSACTION FINANCED OR PROPOSED TO BE FINANCED IN WHOLE OR IN PART, DIRECTLY OR
INDIRECTLY, WITH THE PROCEEDS OF ANY OF THE LOANS, (B) THE USE, HANDLING,
RELEASE, EMISSION, DISCHARGE, TRANSPORTATION, STORAGE, TREATMENT OR DISPOSAL OF
ANY HAZARDOUS SUBSTANCE AT ANY PROPERTY OWNED OR LEASED BY ANY LOAN PARTY,
(C) ANY VIOLATION OF ANY ENVIRONMENTAL LAWS WITH RESPECT TO CONDITIONS AT ANY
PROPERTY OWNED OR LEASED BY ANY LOAN PARTY OR THE OPERATIONS CONDUCTED THEREON,
(D) THE INVESTIGATION, CLEANUP OR REMEDIATION OF OFFSITE LOCATIONS AT WHICH ANY
LOAN PARTY OR THEIR RESPECTIVE PREDECESSORS ARE ALLEGED TO HAVE DIRECTLY OR
INDIRECTLY DISPOSED OF HAZARDOUS SUBSTANCES OR (E) THE EXECUTION, DELIVERY,
PERFORMANCE OR ENFORCEMENT OF THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT BY ANY
OF THE LENDER PARTIES, EXCEPT FOR ANY SUCH INDEMNIFIED LIABILITIES ARISING ON
ACCOUNT OF THE APPLICABLE LENDER PARTY’S GROSS NEGLIGENCE OR WILLFUL MISCONDUCT
AS DETERMINED BY A FINAL, NONAPPEALABLE JUDGMENT BY A COURT OF COMPETENT
JURISDICTION. IF AND TO THE EXTENT THAT THE FOREGOING UNDERTAKING MAY BE
UNENFORCEABLE FOR ANY REASON, THE COMPANIES HEREBY AGREE TO MAKE THE MAXIMUM
CONTRIBUTION TO THE PAYMENT AND SATISFACTION OF EACH OF THE INDEMNIFIED
LIABILITIES WHICH IS PERMISSIBLE UNDER APPLICABLE LAW. ALL OBLIGATIONS PROVIDED
FOR IN THIS SECTION 15.16 SHALL SURVIVE REPAYMENT OF THE LOANS, CANCELLATION OF
THE NOTES, EXPIRATION OR TERMINATION OF THE LETTERS OF CREDIT, ANY FORECLOSURE
UNDER, OR ANY MODIFICATION, RELEASE OR DISCHARGE OF, ANY OR ALL OF THE
COLLATERAL DOCUMENTS AND TERMINATION OF THIS AGREEMENT.

15.17 Nonliability of Lenders. The relationship between the Companies on the one
hand and the Lenders and the Administrative Agent on the other hand shall be
solely that of borrower and lender. Neither the Administrative Agent nor any
Lender has any fiduciary relationship with or duty to any Loan Party arising out
of or in connection with this Agreement or any of the other Loan Documents, and
the relationship between the Loan Parties, on the one hand, and the
Administrative Agent and the Lenders, on the other hand, in connection herewith
or therewith is solely that of debtor and creditor. Neither the Administrative
Agent nor any Lender undertakes any responsibility to any Loan Party to review
or inform any Loan Party of any matter in connection with any phase of any Loan
Party’s business or operations. The Companies agree, on behalf of themselves and
each other Loan Party, that neither the Administrative Agent nor any Lender
shall have liability to any Loan Party (whether sounding in tort, contract or
otherwise) for losses suffered by any Loan Party in connection with, arising out
of, or in any way related to the transactions contemplated and the relationship
established by the Loan Documents, or any act, omission or event occurring in
connection therewith, unless it is determined in a final non-appealable judgment
by a court of competent jurisdiction that such losses resulted from the gross
negligence or willful misconduct of the party from which recovery

 

69



--------------------------------------------------------------------------------

is sought. NO LENDER PARTY SHALL BE LIABLE FOR ANY DAMAGES ARISING FROM THE USE
BY OTHERS OF ANY INFORMATION OR OTHER MATERIALS OBTAINED THROUGH INTRALINKS OR
OTHER SIMILAR INFORMATION TRANSMISSION SYSTEMS IN CONNECTION WITH THIS
AGREEMENT, NOR SHALL ANY LENDER PARTY HAVE ANY LIABILITY WITH RESPECT TO, AND
THE COMPANY ON BEHALF OF ITSELF AND EACH OTHER LOAN PARTY, HEREBY WAIVES,
RELEASES AND AGREES NOT TO SUE FOR ANY SPECIAL, INDIRECT OR CONSEQUENTIAL
DAMAGES RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR ARISING OUT OF
ITS ACTIVITIES IN CONNECTION HEREWITH OR THEREWITH (WHETHER BEFORE OR AFTER THE
CLOSING DATE). The Companies acknowledges that it has been advised by counsel in
the negotiation, execution and delivery of this Agreement and the other Loan
Documents to which it is a party. No joint venture is created hereby or by the
other Loan Documents or otherwise exists by virtue of the transactions
contemplated hereby among the Lenders or among the Loan Parties and the Lenders

15.18 Customer Identification - USA PATRIOT Act Notice. Each Lender and the
Administrative Agent (for itself and not on behalf of any other party) hereby
notifies the Loan Parties that, pursuant to the requirements of the USA PATRIOT
Act, Title III of Pub. L. 107-56, signed into law October 26, 2001 (the “Act”),
it is required to obtain, verify and record information that identifies the Loan
Parties, which information includes the name and address of the Loan Parties and
other information that will allow such Lender or the Administrative Agent, as
applicable, to identify the Loan Parties in accordance with the Act.

15.19 Joint and Several Obligations. To the extent that this Agreement provides
that any Obligations hereunder are joint and several, such joint and several
obligations shall be absolute and unconditional and shall remain in full force
and effect until the entire principal, interest, penalties, premiums and late
charges, if any, on this Agreement and all additional payments, if any, due
pursuant to any other Loan Document shall have been paid and, until such payment
has been made, shall not be discharged, affected, modified or impaired upon the
happening from time to time of any event, including, without limitation, any of
the following (subject to the provisions of applicable law), whether or not with
notice to or the consent of any of the Companies:

(a) the waiver, compromise, settlement, release, termination or amendment
(including, without limitation, any extension or postponement of the time for
payment or performance or renewal or refinancing) of any or all of the
Obligations or agreements of any of the Companies hereunder or any other Loan
Document;

(b) the failure to give notice to any or all of the Companies of the occurrence
of a default under the terms and provisions of this Agreement or any other Loan
Document;

(c) the release, substitution or exchange by the holder of this Agreement of any
collateral securing any of the Obligations (whether with or without
consideration) or

 

70



--------------------------------------------------------------------------------

the acceptance by the holder of this Agreement of any additional collateral or
the availability or claimed availability of any other collateral or source of
repayment or any non-perfection or other impairment of any collateral;

(d) the release of any person primarily or secondarily liable for all or any
part of the Obligations, whether by Administrative Agent or any other holder of
this Agreement or in connection with any voluntary or involuntary liquidation,
dissolution, receivership, insolvency, bankruptcy, assignment for the benefit of
creditors or similar event or proceeding affecting any or all of the Companies
or any other person or entity who, or any of whose property, shall at the time
in question be obligated in respect of the Obligations or any part thereof; or

(e) to the extent permitted by law, any other event, occurrence, action or
circumstance that would, in the absence of this clause, result in the release or
discharge of any or all of the Companies from the performance or observance of
any obligation, covenant or agreement contained in this Agreement.

15.19.1 The Obligations of the Companies under this Agreement shall remain in
full force and effect (or be reinstated) until Administrative Agent and the
Lenders have received payment in full of all Obligations and the expiration of
any applicable preference or similar period pursuant to any bankruptcy,
insolvency, reorganization, moratorium or similar law, or at law or equity,
without any claim having been made before the expiration of such period
asserting an interest in all or any part of any payment(s) received by
Administrative Agent and/or the Lenders.

15.19.2. The Companies expressly agree that the Administrative Agent shall not
be required first to institute any suit or to exhaust its remedies against any
of the Companies or any other person or party to become liable hereunder or
against any collateral, in order to enforce this Agreement; and expressly agree
that, notwithstanding the occurrence of any of the foregoing, the Companies
shall be and remain, directly and primarily liable for all sums due under this
Agreement and under the Loan Documents. Upon disposition by Administrative Agent
of any property encumbered by any collateral, the Companies shall be and shall
remain, subject to the limitations set forth in this Agreement, jointly and
severally liable for any deficiency; provided, however, that WFS Europe and WFS
Singapore shall have no obligations for such amount resulting from the extension
of credit solely for the benefit of WFS.

15.19.3. The Companies, any other party liable with respect to the Obligations
and any and all endorsers and accommodation parties, and each one of them, if
more than one, waive any and all presentment, demand, notice of dishonor,
protest, and all other notices and demands in connection with the enforcement of
Administrative Agent’s and Lender’s rights hereunder.

15.20 FORUM SELECTION AND CONSENT TO JURISDICTION. ANY LITIGATION BASED HEREON,
OR ARISING OUT OF, UNDER, OR IN CONNECTION WITH THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT, SHALL BE BROUGHT AND MAINTAINED EXCLUSIVELY IN THE COURTS OF

 

71



--------------------------------------------------------------------------------

THE STATE OF ILLINOIS OR IN THE UNITED STATES DISTRICT COURT FOR THE NORTHERN
DISTRICT OF ILLINOIS; PROVIDED THAT NOTHING IN THIS AGREEMENT SHALL BE DEEMED OR
OPERATE TO PRECLUDE THE ADMINISTRATIVE AGENT FROM BRINGING SUIT OR TAKING OTHER
LEGAL ACTION IN ANY OTHER JURISDICTION. THE COMPANIES HEREBY EXPRESSLY AND
IRREVOCABLY SUBMIT TO THE JURISDICTION OF THE COURTS OF THE STATE OF ILLINOIS
AND OF THE UNITED STATES DISTRICT COURT FOR THE NORTHERN DISTRICT OF ILLINOIS
FOR THE PURPOSE OF ANY SUCH LITIGATION AS SET FORTH ABOVE. THE COMPANIES ALSO
HEREBY EXPRESSLY AND IRREVOCABLY SUBMIT TO THE JURISDICTION OF THE COURTS OF THE
STATE OF FLORIDA AND OF THE UNITED STATES DISTRICT COURT FOR THE SOUTHERN
DISTRICT OF FLORIDA FOR THE PURPOSE OF ANY SUCH LITIGATION AS SET FORTH ABOVE IF
THE ADMINISTRATIVE AGENT SHALL SO ELECT. THE COMPANIES FURTHER IRREVOCABLY
CONSENT TO THE SERVICE OF PROCESS BY REGISTERED MAIL, POSTAGE PREPAID, OR BY
PERSONAL SERVICE WITHIN OR WITHOUT THE STATE OF ILLINOIS. THE COMPANIES HEREBY
EXPRESSLY AND IRREVOCABLY WAIVE, TO THE FULLEST EXTENT PERMITTED BY LAW, ANY
OBJECTION WHICH THEY MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY
SUCH LITIGATION BROUGHT IN ANY SUCH COURT REFERRED TO ABOVE AND ANY CLAIM THAT
ANY SUCH LITIGATION HAS BEEN BROUGHT IN AN INCONVENIENT FORUM.

15.21 WAIVER OF JURY TRIAL. EACH OF THE COMPANIES, THE ADMINISTRATIVE AGENT AND
EACH LENDER HEREBY WAIVES ANY RIGHT TO A TRIAL BY JURY IN ANY ACTION OR
PROCEEDING TO ENFORCE OR DEFEND ANY RIGHTS UNDER THIS AGREEMENT, ANY NOTE, ANY
OTHER LOAN DOCUMENT AND ANY AMENDMENT, INSTRUMENT, DOCUMENT OR AGREEMENT
DELIVERED OR WHICH MAY IN THE FUTURE BE DELIVERED IN CONNECTION HEREWITH OR
THEREWITH OR ARISING FROM ANY LENDING RELATIONSHIP EXISTING IN CONNECTION WITH
ANY OF THE FOREGOING, AND AGREES THAT ANY SUCH ACTION OR PROCEEDING SHALL BE
TRIED BEFORE A COURT AND NOT BEFORE A JURY.

[signature pages follow]

 

72



--------------------------------------------------------------------------------

The parties hereto have caused this Agreement to be duly executed and delivered
by their duly authorized officers as of the date first set forth above.

 

WORLD FUEL SERVICES CORPORATION By:  

 

  _________________, _________________ WORLD FUEL SERVICES EUROPE, LTD. By:  

 

  _________________, _________________ WORLD FUEL SERVICES (SINGAPORE) PTE. LTD.
By:  

 

  _________________, _________________

Signature Page to Credit

Agreement



--------------------------------------------------------------------------------

LASALLE BANK NATIONAL ASSOCIATION,

as Administrative Agent, as Issuing Lender and as a Lender

By:  

 

  Jose Mazariegos, Senior Vice President



--------------------------------------------------------------------------------

COMMERCEBANK, N.A. By:  

 

  _________________, _________________



--------------------------------------------------------------------------------

HSBC BANK USA, NATIONAL ASSOCIATION By:  

 

  _________________, _________________



--------------------------------------------------------------------------------

CITY NATIONAL BANK OF FLORIDA By:  

 

  _________________, _________________



--------------------------------------------------------------------------------

ISRAEL DISCOUNT BANK OF NEW YORK By:  

 

  _________________, _________________ By:  

 

  _________________, _________________



--------------------------------------------------------------------------------

COMERICA BANK By:  

 

  _________________, _________________



--------------------------------------------------------------------------------

REGIONS BANK, N.A. By:  

 

  _________________, _________________



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A. By:  

 

  _________________, _________________



--------------------------------------------------------------------------------

THE INTERNATIONAL BANK OF

MIAMI, N.A.

By:  

 

  _________________, _________________



--------------------------------------------------------------------------------

ANNEX A

Commitments

 

Lender

  

Revolving

Amount
Commitment

   Pro Rata Share
Percentage  

LaSalle Bank National Association

   $ 67,500,000    30.681818182 %

Commercebank, N.A.

   $ 15,000,000    6.818181818 %

HSBC Bank USA, National Association

   $ 40,000,000    18.181818182 %

Israel Discount Bank of New York

   $ 12,500,000    5.681818182 %

The International Bank of Miami, N.A.

   $ 10,000,000    4.545454545 %

JPMorgan Chase Bank, N.A.

   $ 25,000,000    11.363636364 %

Regions Bank, N.A.

   $ 25,000,000    11.363636364 %

Comerica Bank

   $ 15,000,000    6.818181818 %

City National Bank of FL

   $ 10,000,000    4.545454545 %

TOTALS

   $ 220,000,000.00    100.00000000 %

 

i



--------------------------------------------------------------------------------

ANNEX B

ADDRESSES FOR NOTICES

WORLD FUEL SERVICES CORPORATION

WORLD FUEL SERVICES EUROPE LTD.

WORLD FUEL SERVICES (SINGAPORE) PTE. LTD.

9800 N.W. 41st Street, Suite 400

Miami, Florida 33178

Attention:    Francis X. Shea    Chief Financial Officer Telephone:    (305)
428-8127 Facsimile:    (305) 392-5621

LASALLE BANK NATIONAL ASSOCIATION, as Administrative Agent, Issuing Lender and a
Lender

Notices of Borrowing , Conversion, Continuation and Letter of Credit Issuance

135 South LaSalle Street

Chicago, Illinois 60603

Attention:                                 

Telephone: (312)                    

Facsimile: (312)                       

All Other Notices

135 South LaSalle Street

Chicago, Illinois 60603

Attention:                                 

Telephone: (312)                     

Facsimile: (312)                       

COMMERCEBANK, N.A.

Domestic Banking Department

Commercebank, N.A.

220 Alhambra Circle, 11th Floor

Corporate Domestic Banking

Coral Gables, FL 33134

Attention:    Alan Hills    Vice President-Corporate Domestic Banking Phone :   
(305) 441-5570 Fax:    (786) 999-1432 E-mail:    ahills@commercebankfl.com



--------------------------------------------------------------------------------

HSBC BANK USA

HSBC Bank USA

2 South Biscayne Blvd

Suite 1920

Miami, FL 33131

Attention:    Jose M. Cruz    Senior Vice President Phone:    (305) 539-4944
Fax:    (305) 539-4930 E-mail:    jose.m.cruz@us.hsbc.com

ISRAEL DISCOUNT BANK OF NEW YORK

511 Fifth Ave.

New York, NY 10017

Attention:    Scott Fishbein    First Vice President Phone:    (212) 551 8896
Fax:    (212) 551 8567 E-mail:    sfishbein@idbny.com

THE INTERNATIONAL BANK OF MIAMI

121 Alhambra Plaza

PH-2, Suite 1020

Coral Gables, Florida 33134

Attention:   

Caridad Errazquin

__________________

Phone:    (305) ______________ Fax:    (305) ______________ E-mail:   
__________________



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK

2200 Ross Avenue

Dallas, Texas 75201

Attention:    Ray Garcia    __________________________ Phone:   
__________________________ Fax:    __________________________ E-mail:   
__________________________

REGIONS BANK

2800 Ponce DeLeon Boulevard, 9th Floor

Coral Gables, Florida 33134

Attention:    Steven Hanas Phone:    (305) 774-5098 Fax:    (305) 774-5189
E-mail:    steven.hanas@regions.com

COMERICA BANK

________________________________

________________________________

Attention:    ____________________    ____________________ Phone:   
____________________ Fax:    ____________________ E-mail:   
____________________

CITY NATIONAL BANK OF FLORIDA

25 W. Flagler Street

Miami, Florida 33130

Attention:    Carol Fine    Senior Vice President Phone:    (305) 577-7231 Fax:
   (954) 467-6634 E-mail:    carol.fine@citynational.com



--------------------------------------------------------------------------------

EXHIBIT A

FORM OF

AMENDED AND RESTATED NOTE

April     , 2007

 

$                                            ,                     

The undersigned, for value received, promises to pay, subject to the limitations
set forth in the Credit Agreement referred to below, to the order of
                     (the “Lender”) at the principal office of LaSalle Bank
National Association (the “Administrative Agent”) in Chicago, Illinois the
aggregate unpaid amount of all Loans made to the undersigned by the Lender
pursuant to the Credit Agreement (as shown on the schedule attached hereto (and
any continuation thereof) or in the records of the Lender), such principal
amount to be payable on the dates set forth in the Credit Agreement.

The undersigned further promises to pay interest on the unpaid principal amount
of each Loan from the date of such Loan until such Loan is paid in full, payable
at the rate(s) and at the time(s) set forth in the Credit Agreement. Payments of
both principal and interest are to be made in lawful money of the United States
of America.

This Note evidences indebtedness incurred under, and is subject to the terms and
provisions of, the Amended and Restated Credit Agreement, dated as of April
    . 2007 (as amended, restated, supplemented or otherwise modified from time
to time, the “Credit Agreement”; terms not otherwise defined herein are used
herein as defined in the Credit Agreement), among the undersigned, certain
financial institutions (including the Lender) and the Administrative Agent, to
which Credit Agreement reference is hereby made for a statement of the terms and
provisions under which this Note may or must be paid prior to its due date or
its due date accelerated.

This Note is made under and governed by the laws of the State of Illinois
applicable to contracts made and to be performed entirely within such State.

 

[APPLICABLE BORROWING ENTITY] By:  

 

  _________________, _________________



--------------------------------------------------------------------------------

EXHIBIT B

FORM OF COMPLIANCE CERTIFICATE

 

To: LaSalle Bank National Association, as Administrative Agent

Please refer to the Amended and Restated Credit Agreement dated as of April
    , 2007 (as amended, restated, supplemented or otherwise modified from time
to time, the “Credit Agreement”) among World Fuel Services Corporation, World
Fuel Services Europe, Ltd. and World Fuel Services (Singapore) Pte. Ltd. (the
“Companies”), various financial institutions and LaSalle Bank National
Association, as Administrative Agent. Terms used but not otherwise defined
herein are used herein as defined in the Credit Agreement.

 

I. Reports. Enclosed herewith is a copy of the [annual
audited/quarterly/monthly] report of the Companies as at                     ,
             (the “Computation Date”), which report fairly presents in all
material respects the financial condition and results of operations (subject to,
in the case of quarterly reports, normal year-end adjustments) of the Companies
as of the Computation Date and has been prepared in accordance with GAAP
consistently applied.

 

II. Financial Tests. The Companies hereby certify and warrant to you that the
following is a true and correct computation as at the Computation Date of the
following ratios and/or financial restrictions contained in the Credit
Agreement:

 

A. Section 11.13.1 - Minimum Net Worth

 

1.    Prior Required Value    $                 2.    Plus 50% Consolidated Net
Increase for Prior Fiscal Quarter    $                 3.    Plus 50% Dividends
Paid in Prior Fiscal Quarter    $                 4.    Total   
$                 5.    Minimum Required    $                

 

B. Section 11.13.2 - Maximum Leverage Ratio

 

1.    Total Liabilities    $                 2.    Tangible Net Worth   
$                 3.    Ratio of (1) to (2)             to 1 4.    Maximum
Allowed    3 to 1

 

C. Section 11.13.3 - Minimum Interest Coverage Ratio

 

1.    Consolidated Net Income    $             



--------------------------------------------------------------------------------

2.   

Plus:   Interest Expense

   $                   

            income tax expense

   $                   

            depreciation

   $                   

            amortization

   $                 3.    Total (EBITDA)    $                 4.    Less:
Capital Expenditures    $                 5.    Product of subtracting (4) from
(3)    $                 6.    Interest Expense    $                 7.    Ratio
of (5) to (6)             to 1 8.    Minimum required    2 to 1

 

D. Section 11.13.5 - Maximum Total Debt to EBITDA Ratio

 

1.    Total Debt    $                 2.    EBITDA (from Item C(3) above)   
$                 3.    Ratio of (1) to (2)             to 1 4.    Maximum
allowed    3 to 1

 

E. Section 11.13.6 – Asset Coverage Ratio

 

1.    Asset Coverage Amount (see schedule hereto)    $             2.    Funded
Debt of the Company    $             3    50% of Accounts Payable of the Company
   $             4.    Total of (2) plus (3)    $             5.    Ratio of (1)
to (4)             to 1 6.    Minimum allowed    1 to 1

The Companies further certify that they have not paid any dividend during this
past Fiscal Quarter such that the cumulative amount of (i) such dividend,
(ii) all other dividends paid during such quarter, and (iii) all dividends paid
during the immediately preceding three fiscal quarters exceeds thirty-five
percent (35%) of the Consolidated Net Income for the four fiscal quarters ended
on the last day of such three fiscal quarter period.

The Companies further certify to you that no Event of Default or Unmatured Event
of Default has occurred and is continuing.



--------------------------------------------------------------------------------

The Companies have caused this Certificate to be executed and delivered by its
duly authorized officer on             ,             .

 

WORLD FUEL SERVICES CORPORATION By:  

 

  _________________, _________________ WORLD FUEL SERVICES EUROPE, LTD. By:  

 

  _________________, _________________ WORLD FUEL SERVICES (SINGAPORE) PTE. LTD.
By:  

 

  _________________, _________________



--------------------------------------------------------------------------------

SCHEDULE TO COMPLIANCE CERTIFICATE

ASSET COVERAGE COMPUTATION

Dated as of [                    ]

 

1.    Gross Accounts Receivables       $              2.    Less Ineligibles   
     

-        Subject to other Lien

   $                   

-        Subject to Offset, etc.

   $                   

-        Sale on Approval, Sale or Return, Bill and Hold or Consignment

   $                   

-        Over 90 days past due or over 120 days past invoice date

   $                   

-        Affiliate Receivables

   $                   

-        Non-assignable

   $                   

-        Other

   $                   

-        Total

   $                 3.    Eligible Accounts [Item 1 minus Item 2]       $
             4.    Item 3 times 80%       $              5.    Gross Inventory
      $              6.    Less Ineligibles         

-        Subject to other Lien

   $                   

-        Not Salable

   $                   

-        Not located in U.S.

   $                   

-        Supply items; packaging

   $                   

-        Advance payments received

   $                   

-        Other

   $                   

-        Total

   $                 7.    Eligible Inventory [Item 5 minus Item 6]       $
             8.    Item 7 times 50%       $              9.    Cash in excess of
$15,000,000 on the Companies’ balance sheet       $              10.    Asset
Coverage Amount [Item 4 plus Item 8 plus Item 9]       $              11.   
Funded Debt of the Companies (including Standby LC’s)       $              12.
   Collateral Excess/Shortfall [Excess of Item 11 over Item 10]       $
            



--------------------------------------------------------------------------------

EXHIBIT E

FORM OF NOTICE OF BORROWING

 

  To: LaSalle Bank National Association, as Administrative Agent

Please refer to the Amended and Restated Credit Agreement dated as of April
    , 2007 (as amended, restated, supplemented or otherwise modified from time
to time, the “Credit Agreement”) among World Fuel Services Corporation, World
Fuel Services Europe, Ltd., and World Fuel Services (Singapore) Pte. Ltd.
(collectively, the “Company”), various financial institutions and LaSalle Bank
National Association, as Administrative Agent. Terms used but not otherwise
defined herein are used herein as defined in the Credit Agreement.

The undersigned hereby gives irrevocable notice, pursuant to Section 2.2.2 of
the Credit Agreement, of a request hereby for a borrowing as follows:

(i) The requested borrowing date for the proposed borrowing (which is a Business
Day) is                     ,     .

(ii) The aggregate amount of the proposed borrowing is $                    .

(iii) The type of Revolving Loans comprising the proposed borrowing are [Base
Rate] [LIBOR] Loans.

(iv) The duration of the Interest Period for each LIBOR Loan made as part of the
proposed borrowing, if applicable, is                      months (which shall
be 1, 2, 3 or 6 months).

The undersigned hereby certifies that on the date hereof and on the date of
borrowing set forth above, and immediately after giving effect to the borrowing
requested hereby: (i) there exists and there shall exist no Unmatured Event of
Default or Event of Default under the Credit Agreement; and (ii) each of the
representations and warranties contained in the Credit Agreement and the other
Loan Documents is true and correct as of the date hereof, except to the extent
that such representation or warranty expressly relates to another date and
except for changes therein expressly permitted or expressly contemplated by the
Credit Agreement.

The Company has caused this Notice of Borrowing to be executed and delivered by
its officer thereunto duly authorized on                     ,             .

 

[APPLICABLE BORROWING ENTITY] By:  

 

  _________________, _________________



--------------------------------------------------------------------------------

EXHIBIT F

FORM OF NOTICE OF CONVERSION/CONTINUATION

 

  To: LaSalle Bank National Association, as Administrative Agent

Please refer to the Amended and Restated Credit Agreement dated as of April__,
2007(as amended, restated, supplemented or otherwise modified from time to time,
the “Credit Agreement”) among World Fuel Services Corporation, World Fuel
Services Europe, Ltd., and World Fuel Services (Singapore) Pte. Ltd. (each a
“Company”), various financial institutions and LaSalle Bank National
Association, as Administrative Agent. Terms used but not otherwise defined
herein are used herein as defined in the Credit Agreement.

The undersigned hereby gives irrevocable notice, pursuant to Section 2.2.3 of
the Credit Agreement, of its request to:

(a) on [ date ] convert $[            ]of the aggregate outstanding principal
amount of the [            ] Loan, bearing interest at the [            ] Rate,
into a(n) [            ] Loan [and, in the case of a LIBOR Loan, having an
Interest Period of [            ] month(s)];

[(b) on [ date ] continue $[            ]of the aggregate outstanding principal
amount of the [            ] Loan, bearing interest at the LIBOR Rate, as a
LIBOR Loan having an Interest Period of [            ] month(s)].

The undersigned hereby represents and warrants that all of the conditions
contained in Section 12.2 of the Credit Agreement have been satisfied on and as
of the date hereof, and will continue to be satisfied on and as of the date of
the conversion/continuation requested hereby, before and after giving effect
thereto.

The Company has caused this Notice of Conversion/Continuation to be executed and
delivered by its officer thereunto duly authorized on                     ,
            .

 

[APPLICABLE BORROWING ENTITY] By:  

 

  _________________, _________________



--------------------------------------------------------------------------------

Exhibit G-1

FORM OF CONTINUING UNCONDITIONAL LIMITED GUARANTY

THIS CONTINUING UNCONDITIONAL LIMITED GUARANTY (this “Guaranty”), dated as of
April     , 2007, made by those certain subsidiaries of Borrowers (as defined
below) identified on Schedule 1 hereto (collectively and jointly and severally,
the “Guarantor”), is in favor of LaSalle Bank National Association, as the
Administrative Agent (the “Administrative Agent”) for all the Lenders party to
the Credit Agreement (as hereafter defined).

WHEREAS, World Fuel Services Corporation, a Florida corporation (“World”), World
Fuel Services Europe, Ltd., a United Kingdom company (“WFS Europe”), and World
Fuel Services (Singapore) Pte. Ltd., a Singapore company (“WFS Singapore”) (each
a “Borrower” and collectively “Borrowers”), have entered into an Amended and
Restated Credit Agreement, dated as of even date herewith (as it may be amended
from time to time, the “Credit Agreement”), pursuant to which the Lenders have
agreed to extend loans and certain other financial accommodations to Borrowers
and Borrowers have agreed to cause certain of their Subsidiaries to guaranty
certain Borrowers’ obligations under the Credit Agreement;

WHEREAS, each Guarantor is a Subsidiary of a Borrower and is desirous of having
the Lenders extend and/or continue the extension of credit to Borrowers, and
Administrative Agent and the other Lenders have required that the Guarantor
execute and deliver this Guaranty to Administrative Agent for the ratable
benefit of all the Lenders as a condition to the extension and continuation of
credit by the Lenders; and

WHEREAS, the extension and/or continued extension of credit, as aforesaid, by
Lenders is necessary and desirable to the conduct and operation of the business
of Borrowers and will inure to the economic benefit of the undersigned.

NOW, THEREFORE, for value received and in consideration of any loan, advance, or
financial accommodation of any kind whatsoever heretofore, now or hereafter
made, given or granted to Borrowers by the Lenders pursuant to the Credit
Agreement, the Guarantor unconditionally guaranties to the Administrative Agent
for the ratable benefit of the Lenders (i) the full and prompt payment when due,
whether at maturity or earlier, by reason of acceleration or otherwise, and at
all times thereafter, of all of the indebtedness, liabilities and obligations of
every kind and nature of Borrowers to Lenders or any parent, affiliate or
subsidiary of any Lender (the terms “Lender” and “Administrative Agent” as used
hereafter shall include all parents, affiliates and subsidiaries of each),
howsoever created, arising or evidenced, whether direct or indirect, absolute or
contingent, joint or several, now or hereafter existing, or due or to become
due, and howsoever owned, held or acquired by Lenders, whether through discount,
overdraft, purchase, direct loan or as collateral or otherwise, including
without limitation all obligations and liabilities of Borrowers to
Administrative Agent



--------------------------------------------------------------------------------

and the Lenders under the Credit Agreement and (ii) the prompt, full and
faithful discharge by Borrower of each and every term, condition, agreement,
representation and warranty now or hereafter made by Borrowers to the
Administrative Agent and/or the Lenders (all such indebtedness, liabilities and
obligations being hereinafter referred to as the “Borrowers’ Liabilities”).
Guarantor further agrees to pay all costs and expenses, including, without
limitation, all court costs and reasonable attorneys’ and paralegals’ fees paid
or incurred by Administrative Agent or any Lender in endeavoring to collect all
or any part of Borrowers’ Liabilities from, or in prosecuting any action
against, Guarantor or any other guarantor of all or any part of Borrowers’
Liabilities. All amounts payable by Guarantor under this Guaranty shall be
payable upon demand by Administrative Agent. Notwithstanding anything to the
contrary herein, Borrowers’ Liabilities under this Guaranty shall be limited to
those obligations of Borrowers under the Credit Agreement arising from direct
extensions of credit to WFS Europe and WFS Singapore only. Further, and for sake
of clarity, Borrower’s Liabilities under this Guaranty shall not include the
obligations of Borrower for direct extensions of credit to World.

Notwithstanding any provision of this Guaranty to the contrary, it is intended
that this Guaranty, and any liens and security interests granted by Guarantor to
secure this Guaranty, not constitute a “Fraudulent Conveyance” (as defined
below). Consequently, Guarantor agrees that if this Guaranty, or any liens or
security interests securing this Guaranty, would, but for the application of
this sentence, constitute a Fraudulent Conveyance, this Guaranty and each such
lien and security interest shall be valid and enforceable only to the maximum
extent that would not cause this Guaranty or such lien or security interest to
constitute a Fraudulent Conveyance, and this Guaranty shall automatically be
deemed to have been amended accordingly at all relevant times. For purposes
hereof, “Fraudulent Conveyance” means a fraudulent conveyance under Section 548
of the “Bankruptcy Code” (as hereinafter defined) or a fraudulent conveyance or
fraudulent transfer under the provisions of any applicable fraudulent conveyance
or fraudulent transfer law or similar law of any state, nation or other
governmental unit, as in effect from time to time.

Guarantor hereby agrees that, except as hereinafter provided, its obligations
under this Guaranty shall be unconditional, irrespective of (i) the validity or
enforceability of Borrowers’ Liabilities or any part thereof, or of any
promissory note or other document evidencing all or any part of Borrowers’
Liabilities, (ii) the absence of any attempt to collect Borrowers’ Liabilities
from Borrower or any other guarantor or other action to enforce the same,
(iii) the waiver or consent by Administrative Agent or any Lender with respect
to any provision of any instrument evidencing Borrowers’ Liabilities, or any
part thereof, or any other agreement heretofore, now or hereafter executed by
Borrower and delivered to Administrative Agent, (iv) failure by Administrative
Agent to take any steps to perfect and maintain its security interest in, or to
preserve its or any Lender’s rights to, any security or collateral for
Borrowers’ Liabilities, (v) the institution of any proceeding under Chapter 11
of Title 11 of the United States Code (11 U.S.C. §101 et seq.), as amended (the
“Bankruptcy Code”), or any similar proceeding, by or against Borrower, or
Administrative Agent’s election in



--------------------------------------------------------------------------------

any such proceeding of the application of Section 1111(b)(2) of the Bankruptcy
Code, (vi) any borrowing or grant of a security interest by Borrower as
debtor-in-possession, under Section 364 of the Bankruptcy Code, (vii) the
disallowance, under Section 502 of the Bankruptcy Code, of all or any portion of
Administrative Agent’s or other Lender’s claim(s) for repayment of Borrowers’
Liabilities, or (viii) any other circumstance which might otherwise constitute a
legal or equitable discharge or defense of Guarantor.

Guarantor hereby waives diligence, presentment, demand of payment, filing of
claims with a court in the event of receivership or bankruptcy of any Borrower,
protest or notice with respect to Borrowers’ Liabilities and all demands
whatsoever, and covenants that this Guaranty will not be discharged, except by
complete performance of the obligations and liabilities contained herein. Upon
any default by Borrowers as provided in any instrument or document evidencing
all or any part of Borrowers’ Liabilities, including without limitation the
Credit Agreement, Administrative Agent may, at its sole election, proceed
directly and at once, without notice, against Guarantor to collect and recover
the full amount or any portion of Borrowers’ Liabilities, without first
proceeding against Borrowers, any other guarantor or any other person, firm, or
corporation, or against any security or collateral for Borrowers’ Liabilities.

Administrative Agent is hereby authorized, without notice or demand and without
affecting the liability of Guarantor hereunder, to at any time and from time to
time (i) renew, extend, accelerate or otherwise change the time for payment of,
or other terms relating to, Borrowers’ Liabilities or otherwise modify, amend or
change the terms of any promissory note or other agreement, document or
instrument now or hereafter executed by Borrowers and delivered to
Administrative Agent; (ii) accept partial payments on Borrowers’ Liabilities;
(iii) take and hold security or collateral for the payment of Borrowers’
Liabilities guaranteed hereby, or for the payment of this Guaranty, or for the
payment of any other guaranties of Borrowers’ Liabilities or other liabilities
of Borrowers, and exchange, enforce, waive and release any such security or
collateral; (iv) apply such security or collateral and direct the order or
manner of sale thereof as in its sole discretion it may determine; and
(v) settle, release, compromise, collect or otherwise liquidate Borrowers’
Liabilities and any security or collateral therefor in any manner, without
affecting or impairing the obligations of Guarantor hereunder. Administrative
Agent shall have the exclusive right to determine the time and manner of
application of any payments or credits, whether received from Borrowers or any
other source, and such determination shall be binding on Guarantor. All such
payments and credits may be applied, reversed and reapplied, in whole or in
part, to any of Borrowers’ Liabilities as Administrative Agent shall determine
in its sole discretion without affecting the validity or enforceability of this
Guaranty.

Guarantor agrees, at any time after maturity of Borrowers’ Liabilities by reason
of acceleration or otherwise, Administrative Agent may, in its sole discretion,
without notice to Guarantor and regardless of the acceptance of any security or
collateral for the payment hereof, appropriate and apply toward the payment of
Borrowers’ Liabilities (i) any indebtedness due or to become due from
Administrative Agent or other Lender to Guarantor, and (ii) any moneys, credits
or other property belonging to Guarantor, at any time held by or coming into the
possession of Administrative Agent or other Lender whether for deposit or
otherwise.



--------------------------------------------------------------------------------

Guarantor hereby assumes responsibility for keeping itself informed of the
financial condition of Borrowers, and any and all endorsers and/or other
guarantors of any instrument or document evidencing all or any part of
Borrowers’ Liabilities and of all other circumstances bearing upon the risk of
nonpayment of Borrowers’ Liabilities or any part thereof that diligent inquiry
would reveal and Guarantor hereby agrees that Administrative Agent shall have no
duty to advise Guarantor of information known to Administrative Agent regarding
such condition or any such circumstances or to undertake any investigation not a
part of its regular business routine. If Administrative Agent, in its sole
discretion, undertakes at any time or from time to time to provide any such
information to Guarantor, Administrative Agent shall be under no obligation to
update any such information or to provide any such information to Guarantor on
any subsequent occasion.

Guarantor consents and agrees that Administrative Agent shall be under no
obligation to marshal any assets in favor of Guarantor or against or in payment
of any or all of Borrowers’ Liabilities. Guarantor further agrees that, to the
extent that Borrowers make a payment or payments to Administrative Agent, or
Administrative Agent receives any proceeds of collateral, which payment or
payments or any part thereof are subsequently invalidated, declared to be
fraudulent or preferential, set aside and/or required to be repaid to Borrowers,
its estate, trustee, receiver or any other party, including, without limitation,
Guarantor, under any bankruptcy law, state or federal law, common law or
equitable theory, then to the extent of such payment or repayment, Borrowers’
Liabilities or the part thereof which has been paid, reduced or satisfied by
such amount, and Guarantor’s obligations hereunder with respect to such portion
of Borrowers’ Liabilities, shall be reinstated and continued in full force and
effect as of the date such initial payment, reduction or satisfaction occurred.

Guarantor agrees that any and all claims of Guarantor against Borrowers, any
endorser or any other guarantor of all or any part of Borrowers’ Liabilities, or
against any of Borrowers’ properties, whether arising by reason of any payment
by Guarantor to Administrative Agent pursuant to the provisions hereof, or
otherwise, shall be subordinate and subject in right of payment to the prior
payment, in full, of all of Borrowers’ Liabilities.

Administrative Agent may, without notice to anyone, sell or assign Borrowers’
Liabilities or any part thereof, or grant participations therein, and in any
such event each and every immediate or remote assignee or holder of, or
participant in, all or any of Borrowers’ Liabilities shall have the right to
enforce this Guaranty, by suit or otherwise for the benefit of such assignee,
holder, or participant, as fully as if herein by name specifically given such
right, but Administrative Agent shall have an unimpaired right, prior and
superior to that of any such assignee, holder or participant, to enforce this
Guaranty for the benefit of Administrative Agent, as to any part of Borrowers’
Liabilities retained by Administrative Agent.



--------------------------------------------------------------------------------

This Guaranty shall be binding upon Guarantor and upon the successors (including
without limitation, any receiver, trustee or debtor in possession of or for
Guarantor) of Guarantor and shall inure to the benefit of Administrative Agent
and the Lenders and their respective successors and assigns. Guarantor hereby
represents and warrants that it has all necessary corporate, company or
partnership authority, as the case may be, to execute and deliver this Guaranty
and to perform its obligations hereunder.

This Guaranty shall continue in full force and effect, and Administrative Agent
and the other Lenders shall be entitled to make loans and advances and extend
financial accommodations to Borrowers on the faith hereof until such time as
Administrative Agent has, in writing, notified Guarantor that all of Borrowers’
Liabilities have been paid in full and discharged and the Credit Agreement has
been terminated or until Administrative Agent has actually received written
notice from Guarantor of the discontinuance of this Guaranty, or written notice
of the death, incompetency or dissolution of Guarantor (as applicable). In case
of any discontinuance by, or death, incompetency or dissolution of, Guarantor
(collectively, a “Termination Event”), this Guaranty and the obligations of
Guarantor and his or its heirs, legal representatives, successors or assigns, as
the case may be, shall remain in full force and effect with respect to all of
Borrowers’ Liabilities incurred prior to the receipt by Administrative Agent of
written notice of the Terminating Event. The occurrence of a Terminating Event
with respect to any other guarantor shall not affect or impair the obligations
of Guarantor hereunder.

The liability of each Guarantor hereunder shall be joint and several with the
Borrowers, with all other Persons constituting the Guarantor hereunder and with
all other guarantors of the Guaranteed Obligations.

Wherever possible each provision of this Guaranty shall be interpreted in such
manner as to be effective and valid under applicable law, but if any provision
of this Guaranty shall be prohibited by or invalid under such law, such
provision shall be ineffective to the extent of such prohibition or
invalidity without invalidating the remainder of such provision or the remaining
provisions of this Guaranty.

THIS GUARANTY SHALL BE GOVERNED AND CONTROLLED BY THE INTERNAL LAWS OF THE STATE
OF ILLINOIS.

ANY LITIGATION BASED HEREON, OR ARISING OUT OF, UNDER, OR IN CONNECTION WITH
THIS GUARANTY, SHALL BE BROUGHT AND MAINTAINED EXCLUSIVELY IN THE COURTS OF THE
STATE OF ILLINOIS OR IN THE UNITED STATES DISTRICT COURT FOR THE NORTHERN
DISTRICT OF ILLINOIS; PROVIDED THAT ANY SUIT SEEKING ENFORCEMENT AGAINST ANY
COLLATERAL OR OTHER PROPERTY MAY BE BROUGHT, AT THE ADMINISTRATIVE AGENT’S
OPTION, IN THE COURTS OF ANY JURISDICTION



--------------------------------------------------------------------------------

WHERE SUCH COLLATERAL OR OTHER PROPERTY MAY BE FOUND. GUARANTOR HEREBY EXPRESSLY
AND IRREVOCABLY SUBMITS TO THE JURISDICTION OF THE COURTS OF THE STATE OF
ILLINOIS AND OF THE UNITED STATES DISTRICT COURT FOR THE NORTHERN DISTRICT OF
ILLINOIS FOR THE PURPOSE OF ANY SUCH LITIGATION AS SET FORTH ABOVE. GUARANTOR
FURTHER IRREVOCABLY CONSENTS TO THE SERVICE OF PROCESS BY REGISTERED MAIL,
POSTAGE PREPAID, OR BY PERSONAL SERVICE WITHIN OR WITHOUT THE STATE OF ILLINOIS.
GUARANTOR HEREBY EXPRESSLY AND IRREVOCABLY WAIVES, TO THE FULLEST EXTENT
PERMITTED BY LAW, ANY OBJECTION IT MAY NOW OR HEREAFTER HAVE TO THE LAYING OF
VENUE OF ANY SUCH LITIGATION BROUGHT IN ANY SUCH COURT REFERRED TO ABOVE AND ANY
CLAIM THAT ANY SUCH LITIGATION HAS BEEN BROUGHT IN AN INCONVENIENT FORUM.

GUARANTOR HEREBY WAIVES ANY RIGHT TO A TRIAL BY JURY IN ANY ACTION OR PROCEEDING
TO ENFORCE OR DEFEND ANY RIGHTS UNDER THIS GUARANTY, ANY AMENDMENT, INSTRUMENT,
DOCUMENT OR AGREEMENT DELIVERED OR WHICH MAY IN THE FUTURE BE DELIVERED IN
CONNECTION HEREWITH OR THEREWITH OR ARISING FROM ANY BANKING RELATIONSHIP
EXISTING WITH ANY LENDER IN CONNECTION WITH ANY OF THE FOREGOING, AND AGREES
THAT ANY SUCH ACTION OR PROCEEDING SHALL BE TRIED BEFORE A COURT AND NOT BEFORE
A JURY.

IN WITNESS WHEREOF, this Guaranty has been duly executed by the undersigned as
of this              day of April 2007.

 

GUARANTOR:

Those Certain Subsidiaries of Borrowers

Appearing from time to time on

Schedule 1 hereto

By:

 

 

                      , their Authorized Signatory



--------------------------------------------------------------------------------

Schedule 1(a)

Guarantors

Unlimited Guarantors

Advance Petroleum, Inc.

Baseops International, Inc.

World Fuel Services Americas, Inc.

World Fuel Services, Inc.

World Fuel Services Company, Inc.

Limited Guarantors

World Fuel Singapore Holding Company I Pte. Ltd.

Marine Energy Arabia Establishment Ltd.

Trans-Tec International S.R.L.

World Fuel International S.R.L.

World Fuel Cayman Holding Company III

World Fuel Services Finance Company S.a.r.l.

World Fuel Services European Holding Company I, Ltd.

Tramp Holdings Limited

World Fuel Singapore Holding Company II, Ltd.

Trans-Tec Services (UK) Ltd.

World Fuel Services, Ltd.

Oil Shipping B.V.

World Fuel Services European Holding Company I, Ltd

Oil Shipping (Hong Kong) Ltd.

Oil Shipping (Bunkering) B.V.

Marine Energy Arabia Co., LLC

Tramp Group Limited

Tramp Oil & Marine Limited

World Fuel Capital Limited

Tramp Oil (Brasil) Ltda.

Tramp Oil & Marine (Chile) S.A.

World Fuel Cayman Holding Company I

Petro Servicios de Mexico S.A. de C.V.

Servicios Auxiliares de Mexico S.A. de C.V.

Casa Petro S.A.

Petro Servicios de Costa Rica S.A.



--------------------------------------------------------------------------------

Schedule 1(b)

Description of Pledged Shares owned by Advance Petroleum, Inc.:

 

ISSUER

  

NUMBER OF SHARES

Servicios Auxiliares de Mexico S.A. de C.V.    16 shares Petro Servicios de
Mexico S.A. de C.V.    162 shares

Description of Pledged Shares owned by World Fuel Services Corporation:

 

ISSUER

  

NUMBER OF SHARES

World Fuel Cayman Holding Co. I (Cayman Islands)    1300 shares Servicios
Auxilaries de Mexico S.A. de C.V.    16 shares Petro Servicios de Mexico S.A. de
C.V.    163 shares Casa Petro S.A.                 shares Petro Servicios de
Costa Rica S.A.                 shares